Name: Commission Regulation (EU) NoÃ 1178/2011 of 3Ã November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) NoÃ 216/2008 of the European Parliament and of the Council Text with EEA relevance
 Type: Regulation
 Subject Matter: air and space transport;  health;  technology and technical regulations;  organisation of transport;  transport policy;  education
 Date Published: nan

 25.11.2011 EN Official Journal of the European Union L 311/1 COMMISSION REGULATION (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Articles 7(6), 8(5) and 10(5) thereof, Whereas: (1) Regulation (EC) No 216/2008 aims at establishing and maintaining a high uniform level of civil aviation safety in Europe. That Regulation provides for the means of achieving that objective and other objectives in the field of civil aviation safety. (2) Pilots involved in the operation of certain aircraft, as well as flight simulation training devices, persons and organisations involved in training, testing or checking of those pilots, have to comply with the relevant essential requirements set out in Annex III to Regulation (EC) No 216/2008. According to that Regulation pilots as well as persons and organisations involved in their training should be certified once they have been found to comply with essential requirements. (3) Similarly, pilots should be issued with a medical certificate and aero-medical examiners, responsible for assessing the medical fitness of pilots, should be certified once they have been found to comply with the relevant essential requirements. However, Regulation (EC) No 216/2008 envisages the possibility of general medical practitioners to act as aero-medical examiners under certain conditions and if permitted under national law. (4) Cabin crew involved in the operation of certain aircraft have to comply with the relevant essential requirements set out in Annex IV to Regulation (EC) No 216/2008. According to that Regulation, cabin crew should be periodically assessed for medical fitness to safely exercise their assigned safety duties. Compliance must be shown by an appropriate assessment based on aero-medical best practice. (5) Regulation (EC) No 216/2008 requires the Commission to adopt the necessary implementing rules for establishing the conditions for certifying pilots as well as persons involved in their training, testing or checking, for the attestation of cabin crew members and for the assessment of their medical fitness. (6) The requirements and procedures for the conversion of national pilot licences and national flight engineer licences into pilot licences should be laid down, to ensure that they are allowed to perform their activities under harmonised conditions; flight test qualifications should also be converted in accordance with this Regulation. (7) It should be possible for Member States to accept licences issued by third countries where a level of safety equivalent to that specified by Regulation (EC) No 216/2008 can be guaranteed; Conditions for the acceptance of licences issued by third countries should be laid down. (8) In order to ensure that training commenced before the application of this Regulation may be taken into account for the purposes of obtaining pilots licences, the conditions for recognising training already completed should be laid down; the conditions for recognising military licences should also be laid down. (9) It is necessary to provide sufficient time for the aeronautical industry and Member State administrations to adapt to the new regulatory framework, to allow Member States the time to issue specific types of pilot licences and medical certificates not covered by the JAR, and to recognise under certain conditions the validity of licences and certificates issued, as well as aero-medical assessment performed, before this Regulation applies. (10) Council Directive 91/670/EEC of 16 December 1991 on mutual acceptance of personnel licences for the exercise of functions in civil aviation (2) is repealed in accordance with Article 69(2) of Regulation (EC) No 216/2008. The measures adopted by this Regulation are to be regarded as the corresponding measures. (11) In order to ensure a smooth transition and a high uniform level of civil aviation safety in the Union, implementing measures should reflect the state of the art, including best practices, and scientific and technical progress in the field of pilot training and aircrew aero-medical fitness. Accordingly, technical requirements and administrative procedures agreed by the International Civil Aviation Organisation (ICAO) and the Joint Aviation Authorities until 30 June 2009 as well as existing legislation pertaining to a specific national environment, should be considered. (12) The Agency prepared draft implementing rules and submitted them as an opinion to the Commission in accordance with Article 19(1) of Regulation (EC) No 216/2008. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down detailed rules for: (1) different ratings for pilots licences, the conditions for issuing, maintaining, amending, limiting, suspending or revoking licences, the privileges and responsibilities of the holders of licences, the conditions for the conversion of existing national pilots licences and of national flight engineers licences into pilots licences, as well as the conditions for the acceptance of licences from third countries; (2) the certification of persons responsible for providing flight training or flight simulation training and for assessing pilots skills; (3) different medical certificates for pilots, the conditions for issuing, maintaining, amending, limiting, suspending or revoking medical certificates, the privileges and responsibilities of the holders of medical certificates as well as the conditions for the conversion of national medical certificates into commonly recognised medical certificates; (4) the certification of aero-medical examiners, as well as the conditions under which general medical practitioners may act as aero-medical examiners; (5) the periodical aero-medical assessment of cabin crew members, as well as the qualification of persons responsible for this assessment. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (1) Part-FCL licence means a flight crew licence which complies with the requirements of Annex I; (2) JAR means joint aviation requirements adopted by the Joint Aviation Authorities as applicable on 30 June 2009; (3) Light aircraft pilot licence (LAPL) means the leisure pilot licence referred to in Article 7 of Regulation (EC) No 216/2008; (4) JAR-compliant licence means the pilot licence and attached ratings, certificates, authorisations and/or qualifications, issued or recognised, in accordance with the national legislation reflecting JAR and procedures, by a Member State having implemented the relevant JAR and having being recommended for mutual recognition within the Joint Aviation Authorities system in relation to such JAR; (5) Non-JAR-compliant licence means the pilot licence issued or recognised by a Member State in accordance with national legislation and not having been recommended for mutual recognition in relation to the relevant JAR; (6) Credit means the recognition of prior experience or qualifications; (7) Credit report means a report on the basis of which prior experience or qualifications may be recognised; (8) Conversion report means a report on the basis of which a licence may be converted into a Part-FCL licence; (9) JAR-compliant pilots medical certificate and aero-medical examiners certificate means the certificate issued or recognised, in accordance with the national legislation reflecting JAR and procedures, by a Member State having implemented the relevant JAR and having been recommended for mutual recognition within the Joint Aviation Authorities system in relation to such JAR; (10) Non-JAR-compliant pilots medical certificate and aero-medical examiners certificate means the certificate issued or recognised by a Member State in accordance with national legislation and not having been recommended for mutual recognition in relation to the relevant JAR. Article 3 Pilot licensing and medical certification Without prejudice to Article 7, pilots of aircraft referred to in Article 4(1)(b) and (c) and Article 4(5) of Regulation (EC) No 216/2008 shall comply with the technical requirements and administrative procedures laid down in Annex I and Annex IV to this Regulation. Article 4 Existing national pilots licences 1. JAR-compliant licences issued or recognised by a Member State before 8 April 2012 shall be deemed to have been issued in accordance with this Regulation. Member States shall replace these licences with licences complying with the format laid down in Part-ARA by 8 April 2017 at the latest. 2. Non-JAR-compliant licences including any associated ratings, certificates, authorisations and/or qualifications issued or recognised by a Member State before the applicability of this Regulation shall be converted into Part-FCL licences by the Member State that issued the licence. 3. Non-JAR-compliant licences shall be converted into Part-FCL licences and associated ratings or certificates in accordance with: (a) the provisions of Annex II; or (b) the elements laid down in a conversion report. 4. The conversion report shall: (a) be established by the Member State that issued the pilot licence in consultation with the European Aviation Safety Agency (the Agency); (b) describe the national requirements on the basis of which the pilot licences were issued; (c) describe the scope of the privileges that were given to the pilots; (d) indicate for which requirements in Annex I credit is to be given; (e) indicate any limitations that need to be included on the Part-FCL licences and any requirements the pilot has to comply with in order to remove those limitations. 5. The conversion report shall include copies of all documents necessary to demonstrate the elements set out in points (a) to (e) of paragraph 4, including copies of the relevant national requirements and procedures. When developing the conversion report, Member States shall aim at allowing pilots to, as far as possible, maintain their current scope of activities. 6. Notwithstanding paragraphs 1 and 3, holders of a class rating instructor certificate or an examiner certificate who have privileges for single-pilot high performance complex aircraft shall have those privileges converted into a type rating instructor certificate or an examiner certificate for single-pilot aeroplanes. 7. A Member State may authorise a student pilot to exercise limited privileges without supervision before he/she meets all the requirements necessary for the issuance of an LAPL under the following conditions: (a) the privileges shall be limited to its national territory or a part of it; (b) the privileges shall be restricted to a limited geographical area and to single-engine piston aeroplanes with a maximum take-off mass not exceeding 2 000 kg, and shall not include the carriage of passengers; (c) those authorisations shall be issued on the basis of an individual safety risk assessment carried out by an instructor following a concept safety risk assessment carried out by the Member State; (d) the Member State shall submit periodical reports to the Commission and the Agency every 3 years. Article 5 Existing national pilots medical certificates and aero-medical examiners certificates 1. JAR-compliant pilots medical certificates and aero-medical examiners certificates issued or recognised by a Member State before this Regulation applies shall be deemed to have been issued in accordance with this Regulation. 2. Member States shall replace pilots medical certificates and aero-medical examiners certificates with certificates complying with the format laid down in Part-ARA by 8 April 2017 at the latest. 3. Non-JAR-compliant pilot medical certificates and aero-medical examiners certificates issued by a Member State before this Regulation applies shall remain valid until the date of their next revalidation or until 8 April 2017, whichever is the earlier. 4. The revalidation of the certificates referred to in paragraphs 1 and 2 shall comply with the provisions of Annex IV. Article 6 Conversion of flight test qualifications 1. Pilots who before this Regulation applies conducted category 1 and 2 flight tests as defined in the Annex to Commission Regulation (EC) No 1702/2003 (3), or who provided instruction to flight test pilots, shall have their flight test qualifications converted into flight test ratings in accordance with Annex I to this Regulation and, where applicable, flight test instructor certificates by the Member State that issued the flight test qualifications. 2. This conversion shall be carried out in accordance with the elements established in a conversion report that complies with the requirements set out in Article 4(4) and (5). Article 7 Existing national flight engineers licences 1. In order to convert flight engineer licences, issued in accordance with Annex 1 to the Chicago Convention, into Part-FCL licences, holders shall apply to the Member State that issued the licences. 2. Flight engineer licences shall be converted into Part-FCL licences in accordance with a conversion report that complies with the requirements set out in Article 4(4) and (5). 3. When applying for the airline transport pilot licence (ATPL) for aeroplanes, the provisions on credit in FCL.510.A(c)(2) of Annex I shall be complied with. Article 8 Conditions for the acceptance of licences from third countries 1. Without prejudice to Article 12 of Regulation (EC) No 216/2008 and where there are no agreements concluded between the Union and a third country covering pilot licensing, Member States may accept third country licences, and associated medical certificates issued by or on behalf of third countries, in accordance with the provisions of Annex III to this Regulation. 2. Applicants for Part-FCL licences already holding at least an equivalent licence, rating or certificate issued in accordance with Annex 1 to the Chicago Convention by a third country shall comply with all the requirements of Annex I to this Regulation, except that the requirements of course duration, number of lessons and specific training hours may be reduced. 3. The credit given to the applicant shall be determined by the Member State to which the pilot applies on the basis of a recommendation from an approved training organisation. 4. Holders of an ATPL issued by or on behalf of a third country in accordance with Annex 1 to the Chicago Convention who have completed the experience requirements for the issue of an ATPL in the relevant aircraft category as set out in Subpart F of Annex I to this Regulation may be given full credit as regards the requirements to undergo a training course prior to undertaking the theoretical knowledge examinations and the skill test, provided that the third country licence contains a valid type rating for the aircraft to be used for the ATPL skill test. 5. Aeroplane or helicopter type ratings may be issued to holders of Part-FCL licences that comply with the requirements for the issue of those ratings established by a third country. Such ratings will be restricted to aircraft registered in that third country. This restriction may be removed when the pilot complies with the requirements in point C.1 of Annex III. Article 9 Credit for training commenced prior to the application of this Regulation 1. In respect of issuing Part-FCL licences in accordance with Annex I, training commenced prior to the application of this Regulation in accordance with the Joint Aviation Authorities requirements and procedures, under the regulatory oversight of a Member State recommended for mutual recognition within the Joint Aviation Authorities system in relation to the relevant JAR, shall be given full credit provided that the training and testing were completed by 8 April 2016 at the latest. 2. Training commenced prior to the application of this Regulation in accordance with Annex 1 to the Chicago Convention shall be given credit for the purposes of issuing Part-FCL licences on the basis of a credit report established by the Member State in consultation with the Agency. 3. The credit report shall describe the scope of the training, indicate for which requirements of Part-FCL licences credit is given and, if applicable, which requirements applicants need to comply with in order to be issued with Part-FCL licences. It shall include copies of all documents necessary to demonstrate the scope of the training and of the national regulations and procedures in accordance with which the training was commenced. Article 10 Credit for pilot licences obtained during military service 1. In order for holders of military flight crew licences to obtain Part-FCL licences, they shall apply to the Member State where they served. 2. The knowledge, experience and skill gained in military service shall be given credit for the purposes of the relevant requirements of Annex I in accordance with the elements of a credit report established by the Member State in consultation with the Agency. 3. The credit report shall: (a) describe the national requirements on the basis of which the military licences, ratings, certificates, authorisations and/or qualifications were issued; (b) describe the scope of the privileges that were given to the pilots; (c) indicate for which requirements of Annex I credit is to be given; (d) indicate any limitations that need to be included on the Part-FCL licences and indicate any requirements pilots have to comply with to remove those limitations; (e) include copies of all documents necessary to demonstrate the elements above, accompanied by copies of the relevant national requirements and procedures. Article 11 Cabin crew medical fitness 1. Cabin crew members involved in the operation of aircraft referred to in Article 4(1)(b) and (c) of Regulation (EC) No 216/2008 shall comply with the technical requirements and administrative procedures laid down in Annex IV. 2. The medical examinations or assessments of cabin crew members that were conducted in accordance with Council Regulation (EEC) No 3922/91 (4) and which are still valid at the date of application of this Regulation shall be deemed to be valid according to this Regulation until the earlier of the following: (a) the end of the validity period determined by the competent authority in accordance with Regulation (EEC) No 3922/91; or (b) the end of the validity period provided for in point MED.C.005 of Annex IV. The validity period shall be counted from the date of the last medical examination or assessment. By the end of the validity period any subsequent aero-medical re-assessment shall be conducted in accordance with Annex IV. Article 12 Entry into force and application 1. This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 8 April 2012. 2. By way of derogation from paragraph 1, Member States may decide not to apply the following provisions of Annex I until 8 April 2015: (a) the provisions related to pilot licences of powered-lift aircraft, airships, balloons and sailplanes; (b) the provisions of Subpart B; (c) the provisions of points FCL.800, FCL.805, FCL.815 and FCL.820; (d) in the case of helicopters, the provisions of Section 8 of Subpart J; (e) the provisions of Sections 10 and 11 of Subpart J. 3. By way of derogation from paragraph 1, Member States may decide not to convert non-JAR-compliant aeroplane and helicopter licences that they have issued until 8 April 2014. 4. By way of derogation from paragraph 1, Member States may decide not to apply the provisions of this Regulation to pilots holding a licence and associated medical certificate issued by a third country involved in the non-commercial operation of aircraft specified in Article 4(1)(b) or (c) of Regulation (EC) No 216/2008 until 8 April 2014. 5. By way of derogation from paragraph 1, Member States may decide not to apply the provisions of Section 3 of Subpart B of Annex IV until 8 April 2015. 6. By way of derogation from paragraph 1, Member States may decide not to apply the provisions of Subpart C of Annex IV until 8 April 2014. 7. When a Member State makes use of the provisions of paragraphs 2 to 6 it shall notify the Commission and the Agency. This notification shall describe the reasons for such derogation as well as the programme for implementation containing actions envisaged and related timing. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 373, 31.12.1991, p. 21. (3) OJ L 243, 27.9.2003, p. 6. (4) OJ L 373, 31.12.1991, p. 4. ANNEX I [PART-FCL] SUBPART A GENERAL REQUIREMENTS FCL.001 Competent authority For the purpose of this Part, the competent authority shall be an authority designated by the Member State to whom a person applies for the issue of pilot licences or associated ratings or certificates. FCL.005 Scope This Part establishes the requirements for the issue of pilot licences and associated ratings and certificates and the conditions of their validity and use. FCL.010 Definitions For the purposes of this Part, the following definitions apply: Aerobatic flight means an intentional manoeuvre involving an abrupt change in an aircrafts attitude, an abnormal attitude, or abnormal acceleration, not necessary for normal flight or for instruction for licences or ratings other than the aerobatic rating. Aeroplane means an engine-driven fixed-wing aircraft heavier than air which is supported in flight by the dynamic reaction of the air against its wings. Aeroplane required to be operated with a co-pilot means a type of aeroplane which is required to be operated with a co-pilot as specified in the flight manual or by the air operator certificate. Aircraft means any machine which can derive support in the atmosphere from the reactions of the air other than the reactions of the air against the earths surface. Airmanship means the consistent use of good judgement and well-developed knowledge, skills and attitudes to accomplish flight objectives. Airship means a power-driven lighter-than-air aircraft, with the exception of hot-air airships, which, for the purposes of this Part, are included in the definition of balloon. Balloon means a lighter-than-air aircraft which is not engine-driven and sustains flight through the use of either gas or an airborne heater. For the purposes of this Part, a hot-air airship, although engine-driven, is also considered a balloon. Basic Instrument Training Device (BITD) means a ground-based training device which represents the student pilots station of a class of aeroplanes. It may use screen-based instrument panels and spring-loaded flight controls, providing a training platform for at least the procedural aspects of instrument flight. Category of aircraft means a categorisation of aircraft according to specified basic characteristics, for example aeroplane, powered-lift, helicopter, airship, sailplane, free balloon. Class of aeroplane means a categorisation of single-pilot aeroplanes not requiring a type rating. Class of balloon means a categorisation of balloons taking into account the lifting means used to sustain flight. Commercial air transport means the transport of passengers, cargo or mail for remuneration or hire. Competency means a combination of skills, knowledge and attitude required to perform a task to the prescribed standard. Competency element means an action which constitutes a task that has a triggering event and a terminating event that clearly defines its limits, and an observable outcome. Competency unit means a discrete function consisting of a number of competency elements. Co-pilot means a pilot operating other than as pilot-in-command, on an aircraft for which more than one pilot is required, but excluding a pilot who is on board the aircraft for the sole purpose of receiving flight instruction for a licence or rating. Cross-country means a flight between a point of departure and a point of arrival following a pre-planned route, using standard navigation procedures. Cruise relief co-pilot means a pilot who relieves the co-pilot of his/her duties at the controls during the cruise phase of a flight in multi-pilot operations above FL 200. Dual instruction time means flight time or instrument ground time during which a person is receiving flight instruction from a properly authorised instructor. Error means an action or inaction taken by the flight crew which leads to deviations from organisational or flight intentions or expectations. Error management means the process of detecting and responding to errors with countermeasures which reduce or eliminate the consequences of errors, and mitigate the probability of errors or undesired aircraft states. Full Flight Simulator (FFS) means a full size replica of a specific type or make, model and series aircraft flight deck, including the assemblage of all equipment and computer programmes necessary to represent the aircraft in ground and flight operations, a visual system providing an out-of-the-flight deck view, and a force cueing motion system. Flight time: for aeroplanes, touring motor gliders and powered-lift, it means the total time from the moment an aircraft first moves for the purpose of taking off until the moment it finally comes to rest at the end of the flight; for helicopters, it means the total time from the moment a helicopters rotor blades start turning until the moment the helicopter finally comes to rest at the end of the flight, and the rotor blades are stopped; for airships, it means the total time from the moment an airship is released from the mast for the purpose of taking off until the moment the airship finally comes to rest at the end of the flight, and is secured on the mast; for sailplanes, it means the total time from the moment the sailplane commences the ground run in the process of taking off until the moment the sailplane finally comes to a rest at the end of flight; for balloons, it means the total time from the moment the basket leaves the ground for the purpose of taking off until the moment it finally comes to a rest at the end of the flight. Flight time under Instrument Flight Rules (IFR) means all flight time during which the aircraft is being operated under the Instrument Flight Rules. Flight Training Device (FTD) means a full size replica of a specific aircraft types instruments, equipment, panels and controls in an open flight deck area or an enclosed aircraft flight deck, including the assemblage of equipment and computer software programmes necessary to represent the aircraft in ground and flight conditions to the extent of the systems installed in the device. It does not require a force cueing motion or visual system, except in the case of helicopter FTD levels 2 and 3, where visual systems are required. Flight and Navigation Procedures Trainer (FNPT) means a training device which represents the flight deck or cockpit environment, including the assemblage of equipment and computer programmes necessary to represent an aircraft type or class in flight operations to the extent that the systems appear to function as in an aircraft. Group of balloons means a categorisation of balloons, taking into account the size or capacity of the envelope. Helicopter means a heavier-than-air aircraft supported in flight chiefly by the reactions of the air on one or more power-driven rotors on substantially vertical axes. Instrument flight time means the time during which a pilot is controlling an aircraft in flight solely by reference to instruments. Instrument ground time means the time during which a pilot is receiving instruction in simulated instrument flight, in flight simulation training devices (FSTD). Instrument time means instrument flight time or instrument ground time. Multi-pilot operation: for aeroplanes, it means an operation requiring at least 2 pilots using multi-crew cooperation in either multi-pilot or single-pilot aeroplanes; for helicopters, it means an operation requiring at least 2 pilots using multi-crew cooperation on multi-pilot helicopters. Multi-crew cooperation (MCC) means the functioning of the flight crew as a team of cooperating members led by the pilot-in-command. Multi-pilot aircraft: for aeroplanes, it means aeroplanes certificated for operation with a minimum crew of at least two pilots; for helicopters, airships and powered-lift aircraft, it means the type of aircraft which is required to be operated with a co-pilot as specified in the flight manual or by the air operator certificate or equivalent document. Night means the period between the end of evening civil twilight and the beginning of morning civil twilight or such other period between sunset and sunrise as may be prescribed by the appropriate authority, as defined by the Member State. Other training devices (OTD) means training aids other than flight simulators, flight training devices or flight and navigation procedures trainers which provide means for training where a complete flight deck environment is not necessary. Performance criteria means a simple, evaluative statement on the required outcome of the competency element and a description of the criteria used to judge if the required level of performance has been achieved. Pilot-in-command (PIC) means the pilot designated as being in command and charged with the safe conduct of the flight. Pilot-in-command under supervision (PICUS) means a co-pilot performing, under the supervision of the pilot-in-command, the duties and functions of a pilot-in-command. Powered-lift aircraft means any aircraft deriving vertical lift and in flight propulsion/lift from variable geometry rotors or engines/propulsive devices attached to or contained within the fuselage or wings. Powered sailplane means an aircraft equipped with one or more engines having, with engines inoperative, the characteristics of a sailplane. Private pilot means a pilot who holds a licence which prohibits the piloting of aircraft in operations for which remuneration is given, with the exclusion of instruction or examination activities, as established in this Part. Proficiency check means the demonstration of skill to revalidate or renew ratings, and including such oral examination as may be required. Renewal (of, e.g. a rating or certificate) means the administrative action taken after a rating or certificate has lapsed for the purpose of renewing the privileges of the rating or certificate for a further specified period consequent upon the fulfilment of specified requirements. Revalidation (of, e.g. a rating or certificate) means the administrative action taken within the period of validity of a rating or certificate which allows the holder to continue to exercise the privileges of a rating or certificate for a further specified period consequent upon the fulfilment of specified requirements. Route sector means a flight comprising take-off, departure, cruise of not less than 15 minutes, arrival, approach and landing phases. Sailplane means a heavier-than-air aircraft which is supported in flight by the dynamic reaction of the air against its fixed lifting surfaces, the free flight of which does not depend on an engine. Single-pilot aircraft means an aircraft certificated for operation by one pilot. Skill test means the demonstration of skill for a licence or rating issue, including such oral examination as may be required. Solo flight time means flight time during which a student pilot is the sole occupant of an aircraft. Student pilot-in-command (SPIC) means a student pilot acting as pilot-in-command on a flight with an instructor where the latter will only observe the student pilot and shall not influence or control the flight of the aircraft. Threat means events or errors which occur beyond the influence of the flight crew, increase operational complexity and which must be managed to maintain the margin of safety. Threat management means the process of detecting and responding to the threats with countermeasures which reduce or eliminate the consequences of threats, and mitigate the probability of errors or undesired aircraft states. Touring Motor Glider (TMG) means a specific class of powered sailplane having an integrally mounted, non-retractable engine and a non-retractable propeller. It shall be capable of taking off and climbing under its own power according to its flight manual. Type of aircraft means a categorisation of aircraft requiring a type rating as determined in the operational suitability data established in accordance with Part-21, and which include all aircraft of the same basic design including all modifications thereto except those which result in a change in handling or flight characteristics. FCL.015 Application and issue of licences, ratings and certificates (a) An application for the issue, revalidation or renewal of pilot licences and associated ratings and certificates shall be submitted to the competent authority in a form and manner established by this authority. The application shall be accompanied by evidence that the applicant complies with the requirements for the issue, revalidation or renewal of the licence or certificate as well as associated ratings or endorsements, established in this Part and Part-Medical. (b) Any limitation or extension of the privileges granted by a licence, rating or certificate shall be endorsed in the licence or certificate by the competent authority. (c) A person shall not hold at any time more than one licence per category of aircraft issued in accordance with this Part. (d) An application for the issue of a licence for another category of aircraft, or for the issue of further ratings or certificates, as well as an amendment, revalidation or renewal of those licences, ratings or certificates shall be submitted to the competent authority which initially issued the pilot licence, except when the pilot has requested a change of competent authority and a transfer of his licensing and medical records to that authority. FCL.020 Student pilot A student pilot shall not fly solo unless authorised to do so and supervised by a flight instructor. Before his/her first solo flight, a student pilot shall be at least: in the case of aeroplanes, helicopters and airships: 16 years of age; in the case of sailplanes and balloons: 14 years of age. FCL.025 Theoretical knowledge examinations for the issue of licences (a) Responsibilities of the applicant (1) Applicants shall take the entire set of examinations for a specific licence or rating under the responsibility of one Member State. (2) Applicants shall only take the examination when recommended by the approved training organisation (ATO) responsible for their training, once they have completed the appropriate elements of the training course of theoretical knowledge instruction to a satisfactory standard. (3) The recommendation by an ATO shall be valid for 12 months. If the applicant has failed to attempt at least one theoretical knowledge examination paper within this period of validity, the need for further training shall be determined by the ATO, based on the needs of the applicant. (b) Pass standards (1) A pass in an examination paper will be awarded to an applicant achieving at least 75 % of the marks allocated to that paper. There is no penalty marking. (2) Unless otherwise determined in this Part, an applicant has successfully completed the required theoretical knowledge examination for the appropriate pilot licence or rating when he/she has passed all the required examination papers within a period of 18 months counted from the end of the calendar month when the applicant first attempted an examination. (3) If an applicant has failed to pass one of the examination papers within 4 attempts, or has failed to pass all papers within either 6 sittings or the period mentioned in paragraph (2), he/she shall re-take the complete set of examination papers. Before re-taking the examinations, the applicant shall undertake further training at an ATO. The extent and scope of the training needed shall be determined by the training organisation, based on the needs of the applicant. (c) Validity period (1) The successful completion of the theoretical knowledge examinations will be valid: (i) for the issue of a light aircraft pilot licence, a private pilot licence, a sailplane pilot licence or a balloon pilot licence, for a period of 24 months; (ii) for the issue of a commercial pilot licence or instrument rating (IR), for a period of 36 months; (iii) the periods in (i) and (ii) shall be counted from the day when the pilot successfully completes the theoretical knowledge examination, in accordance with (b)(2). (2) The completion of the airline transport pilot licence (ATPL) theoretical knowledge examinations will remain valid for the issue of an ATPL for a period of 7 years from the last validity date of: (i) an IR entered in the licence; or (ii) in the case of helicopters, a helicopters type rating entered in that licence. FCL.030 Practical skill test (a) Before a skill test for the issue of a licence, rating or certificate is taken, the applicant shall have passed the required theoretical knowledge examination, except in the case of applicants undergoing a course of integrated flying training. In any case, the theoretical knowledge instruction shall always have been completed before the skill tests are taken. (b) Except for the issue of an airline transport pilot licence, the applicant for a skill test shall be recommended for the test by the organisation/person responsible for the training, once the training is completed. The training records shall be made available to the examiner. FCL.035 Crediting of flight time and theoretical knowledge (a) Crediting of flight time (1) Unless otherwise specified in this Part, flight time to be credited for a licence, rating or certificate shall have been flown in the same category of aircraft for which the licence or rating is sought. (2) Pilot-in command or under instruction. (i) An applicant for a licence, rating or certificate shall be credited in full with all solo, dual instruction or PIC flight time towards the total flight time required for the licence, rating or certificate. (ii) A graduate of an ATP integrated training course is entitled to be credited with up to 50 hours of student pilot-in-command instrument time towards the PIC time required for the issue of the airline transport pilot licence, commercial pilot licence and a multi-engine type or class rating. (iii) A graduate of a CPL/IR integrated training course is entitled to be credited with up to 50 hours of the student pilot-in-command instrument time towards the PIC time required for the issue of the commercial pilot licence and a multi-engine type or class rating. (3) Flight time as co-pilot. Unless otherwise determined in this Part, the holder of a pilot licence, when acting as co-pilot or PICUS, is entitled to be credited with all of the co-pilot time towards the total flight time required for a higher grade of pilot licence. (b) Crediting of theoretical knowledge (1) An applicant having passed the theoretical knowledge examination for an airline transport pilot licence shall be credited with the theoretical knowledge requirements for the light aircraft pilot licence, the private pilot licence, the commercial pilot licence and, except in the case of helicopters, the IR in the same category of aircraft. (2) An applicant having passed the theoretical knowledge examination for a commercial pilot licence shall be credited with the theoretical knowledge requirement for a light aircraft pilot licence or a private pilot licence in the same category of aircraft. (3) The holder of an IR or an applicant having passed the instrument theoretical knowledge examination for a category of aircraft shall be fully credited towards the requirements for the theoretical knowledge instruction and examination for an IR in another category of aircraft. (4) The holder of a pilot licence shall be credited towards the requirements for theoretical knowledge instruction and examination for a licence in another category of aircraft in accordance with Appendix 1 to this Part. This credit also applies to applicants for a pilot licence who have already successfully completed the theoretical knowledge examinations for the issue of that licence in another category of aircraft, as long as it is within the validity period specified in FCL.025(c). FCL.040 Exercise of the privileges of licences The exercise of the privileges granted by a licence shall be dependent upon the validity of the ratings contained therein, if applicable, and of the medical certificate. FCL.045 Obligation to carry and present documents (a) A valid licence and a valid medical certificate shall always be carried by the pilot when exercising the privileges of the licence. (b) The pilot shall also carry a personal identification document containing his/her photo. (c) A pilot or a student pilot shall without undue delay present his/her flight time record for inspection upon request by an authorised representative of a competent authority. (d) A student pilot shall carry on all solo cross-country flights evidence of the authorisation required by FCL.020(a). FCL.050 Recording of flight time The pilot shall keep a reliable record of the details of all flights flown in a form and manner established by the competent authority. FCL.055 Language proficiency (a) General. Aeroplane, helicopter, powered-lift and airship pilots required to use the radio telephone shall not exercise the privileges of their licences and ratings unless they have a language proficiency endorsement on their licence in either English or the language used for radio communications involved in the flight. The endorsement shall indicate the language, the proficiency level and the validity date. (b) The applicant for a language proficiency endorsement shall demonstrate, in accordance with Appendix 2 to this Part, at least an operational level of language proficiency both in the use of phraseologies and plain language. To do so, the applicant shall demonstrate the ability to: (1) communicate effectively in voice-only and in face-to-face situations; (2) communicate on common and work-related topics with accuracy and clarity; (3) use appropriate communicative strategies to exchange messages and to recognise and resolve misunderstandings in a general or work-related context; (4) handle successfully the linguistic challenges presented by a complication or unexpected turn of events which occurs within the context of a routine work situation or communicative task with which they are otherwise familiar; and (5) use a dialect or accent which is intelligible to the aeronautical community. (c) Except for pilots who have demonstrated language proficiency at an expert level, in accordance with Appendix 2 to this Part, the language proficiency endorsement shall be re-evaluated every: (1) 4 years, if the level demonstrated is operational level; or (2) 6 years, if the level demonstrated is extended level. (d) Specific requirements for holders of an instrument rating (IR). Without prejudice to the paragraphs above, holders of an IR shall have demonstrated the ability to use the English language at a level that allows them to: (1) understand all the information relevant to the accomplishment of all phases of a flight, including flight preparation; (2) use radio telephony in all phases of flight, including emergency situations; (3) communicate with other crew members during all phases of flight, including flight preparation. (e) The demonstration of language proficiency and of the use of English for IR holders shall be done through a method of assessment established by the competent authority. FCL.060 Recent experience (a) Balloons. A pilot shall not operate a balloon in commercial air transport or carrying passengers unless he/she has completed in the preceding 180 days: (1) at least 3 flights as a pilot flying in a balloon, of which at least 1 shall be in a balloon of the relevant class and group; or (2) 1 flight in the relevant class and group of balloon under the supervision of an instructor qualified in accordance with Subpart J. (b) Aeroplanes, helicopters, powered-lift, airships and sailplanes. A pilot shall not operate an aircraft in commercial air transport or carrying passengers: (1) as PIC or co-pilot unless he/she has carried out, in the preceding 90 days, at least 3 take-offs, approaches and landings in an aircraft of the same type or class or an FFS representing that type or class. The 3 take-offs and landings shall be performed in either multi-pilot or single-pilot operations, depending on the privileges held by the pilot; and (2) as PIC at night unless he/she: (i) has carried out in the preceding 90 days at least 1 take-off, approach and landing at night as a pilot flying in an aircraft of the same type or class or an FFS representing that type or class; or (ii) holds an IR; (3) as cruise relief co-pilot unless he/she: (i) has complied with the requirements in (b)(1); or (ii) has carried out in the preceding 90 days at least 3 sectors as a cruise relief pilot on the same type or class of aircraft; or (iii) has carried out recency and refresher flying skill training in an FFS at intervals not exceeding 90 days. This refresher training may be combined with the operators refresher training prescribed in Part-OR.OPS. (4) When a pilot has the privilege to operate more than one type of aeroplane with similar handling and operation characteristics, the 3 take-offs, approaches and landings required in (1) may be performed as defined in the operational suitability data established in accordance with Part-21. (5) When a pilot has the privilege to operate more than one type of non-complex helicopter with similar handling and operation characteristics, as defined in the operational suitability data established in accordance with Part-21, the 3 take-offs, approaches and landings required in (1) may be performed in just one of the types, provided that the pilot has completed at least 2 hours of flight in each of the types of helicopter, during the preceding 6 months. (c) Specific requirements for commercial air transport: (1) In the case of commercial air transport, the 90-day period prescribed in subparagraphs (b)(1) and (2) above may be extended up to a maximum of 120 days, as long as the pilot undertakes line flying under the supervision of a type rating instructor or examiner. (2) When the pilot does not comply with the requirement in (1), he/she shall complete a training flight in the aircraft or an FFS of the aircraft type to be used, which shall include at least the requirements described in (b)(1) and (2) before he/she can exercise his/her privileges. FCL.065 Curtailment of privileges of licence holders aged 60 years or more in commercial air transport (a) Age 60-64. Aeroplanes and helicopters. The holder of a pilot licence who has attained the age of 60 years shall not act as a pilot of an aircraft engaged in commercial air transport except: (1) as a member of a multi-pilot crew; and (2) provided that such a holder is the only pilot in the flight crew who has attained the age of 60 years. (b) Age 65. The holder of a pilot licence who has attained the age of 65 years shall not act as a pilot of an aircraft engaged in commercial air transport. FCL.070 Revocation, suspension and limitation of licences, ratings and certificates (a) Licences, ratings and certificates issued in accordance with this Part may be limited, suspended or revoked by the competent authority when the pilot does not comply with the requirements of this Part, Part-Medical or the applicable operational requirements, in accordance with the conditions and procedures laid down in Part-ARA. (b) When the pilot has his/her licence suspended or revoked, he/she shall immediately return the licence or certificate to the competent authority. SUBPART B LIGHT AIRCRAFT PILOT LICENCE  LAPL SECTION 1 Common requirements FCL.100 LAPL  Minimum age Applicants for the LAPL shall be: (a) in the case of aeroplanes and helicopters, at least 17 years of age; (b) in the case of sailplanes and balloons, at least 16 years of age. FCL.105 LAPL  Privileges and conditions (a) General. The privileges of the holder of an LAPL are to act without remuneration as PIC in non-commercial operations on the appropriate aircraft category. (b) Conditions. Applicants for the LAPL shall have fulfilled the requirements for the relevant aircraft category and, when applicable, for the class or type of aircraft used in the skill test. FCL.110 LAPL  Crediting for the same aircraft category (a) Applicants for an LAPL who have held another licence in the same category of aircraft shall be fully credited towards the requirements of the LAPL in that category of aircraft. (b) Without prejudice to the paragraph above, if the licence has lapsed, the applicant shall have to pass a skill test in accordance with FCL.125 for the issue of an LAPL in the appropriate aircraft category. FCL.115 LAPL  Training course Applicants for an LAPL shall complete a training course within an ATO. The course shall include theoretical knowledge and flight instruction appropriate to the privileges given. FCL.120 LAPL  Theoretical knowledge examination Applicants for an LAPL shall demonstrate a level of theoretical knowledge appropriate to the privileges granted, through examinations on the following: (a) common subjects:  Air law,  Human performance,  Meteorology, and  Communications; (b) specific subjects concerning the different aircraft categories:  Principles of flight,  Operational procedures,  Flight performance and planning,  Aircraft general knowledge, and  Navigation. FCL.125 LAPL  Skill test (a) Applicants for an LAPL shall demonstrate through the completion of a skill test the ability to perform, as PIC on the appropriate aircraft category, the relevant procedures and manoeuvres with competency appropriate to the privileges granted. (b) Applicants for the skill test shall have received flight instruction on the same class or type of aircraft to be used for the skill test. The privileges will be restricted to the class or type used for the skill test until further extensions are endorsed on the licence, in accordance with this Subpart. (c) Pass marks (1) The skill test shall be divided into different sections, representing all the different phases of flight appropriate to the category of aircraft flown. (2) Failure in any item of a section will cause the applicant to fail the entire section. If the applicant fails only 1 section, he/she shall repeat only that section. Failure in more than 1 section will cause the applicant to fail the entire test. (3) When the test needs to be repeated in accordance with (2), failure in any section, including those that have been passed on a previous attempt, will cause the applicant to fail the entire test. (4) Failure to achieve a pass in all sections of the test in 2 attempts will require further practical training. SECTION 2 Specific requirements for the LAPL for aeroplanes  LAPL(A) FCL.105.A LAPL(A)  Privileges and conditions (a) The privileges of the holder of an LAPL for aeroplanes are to act as PIC on single-engine piston aeroplanes-land or TMG with a maximum certificated take-off mass of 2 000 kg or less, carrying a maximum of 3 passengers, such that there are never more than 4 persons on board of the aircraft. (b) Holders of an LAPL(A) shall only carry passengers after they have completed, after the issuance of the licence, 10 hours of flight time as PIC on aeroplanes or TMG. FCL.110.A LAPL(A)  Experience requirements and crediting (a) Applicants for an LAPL(A) shall have completed at least 30 hours of flight instruction on aeroplanes or TMGs, including at least: (1) 15 hours of dual flight instruction in the class in which the skill test will be taken; (2) 6 hours of supervised solo flight time, including at least 3 hours of solo cross-country flight time with at least 1 cross-country flight of at least 150 km (80 NM), during which 1 full stop landing at an aerodrome different from the aerodrome of departure shall be made. (b) Specific requirements for applicants holding an LAPL(S) with TMG extension. Applicants for an LAPL(A) holding an LAPL(S) with TMG extension shall have completed at least 21 hours of flight time on TMGs after the endorsement of the TMG extension and complied with the requirements of FCL.135.A(a) on aeroplanes. (c) Crediting. Applicants with prior experience as PIC may be credited towards the requirements in (a). The amount of credit shall be decided by the ATO where the pilot undergoes the training course, on the basis of a pre-entry flight test, but shall in any case: (1) not exceed the total flight time as PIC; (2) not exceed 50 % of the hours required in (a); (3) not include the requirements of (a)(2). FCL.135.A LAPL(A)  Extension of privileges to another class or variant of aeroplane (a) The privileges of an LAPL(A) shall be limited to the class and variant of aeroplanes or TMG in which the skill test was taken. This limitation may be removed when the pilot has completed in another class the requirements below: (1) 3 hours of flight instruction, including: (i) 10 dual take-offs and landings; and (ii) 10 supervised solo take-offs and landings. (2) a skill test to demonstrate an adequate level of practical skill in the new class. During this skill test, the applicant shall also demonstrate to the examiner an adequate level of theoretical knowledge for the other class in the following subjects: (i) Operational procedures; (ii) Flight performance and planning; (iii) Aircraft general knowledge. (b) Before the holder of an LAPL can exercise the privileges of the licence on another variant of aeroplane than the one used for the skill test, the pilot shall undertake differences or familiarisation training. The differences training shall be entered in the pilots logbook or equivalent document and signed by the instructor. FCL.140.A LAPL(A)  Recency requirements (a) Holders of an LAPL(A) shall only exercise the privileges of their licence when they have completed, in the last 24 months, as pilots of aeroplanes or TMG: (1) at least 12 hours of flight time as PIC, including 12 take-offs and landings; and (2) refresher training of at least 1 hour of total flight time with an instructor. (b) Holders of an LAPL(A) who do not comply with the requirements in (a) shall: (1) undertake a proficiency check with an examiner before they resume the exercise of the privileges of their licence; or (2) perform the additional flight time or take-offs and landings, flying dual or solo under the supervision of an instructor, in order to fulfil the requirements in (a). SECTION 3 Specific requirements for the LAPL for helicopters  LAPL(H) FCL.105.H LAPL(H)  Privileges The privileges of the holder of an LAPL for helicopters are to act as PIC on single-engine helicopters with a maximum certificated take-off mass of 2 000 kg or less, carrying a maximum of 3 passengers, such that there are never more than 4 persons on board. FCL.110.H LAPL(H)  Experience requirements and crediting (a) Applicants for the LAPL(H) shall have completed 40 hours of flight instruction on helicopters. At least 35 hours of which shall be flown on the type of helicopter that is to be used for the skill test. The flight instruction shall include at least: (1) 20 hours of dual flight instruction; and (2) 10 hours of supervised solo flight time, including at least 5 hours of solo cross-country flight time with at least 1 cross-country flight of at least 150 km (80 NM), during which one full stop landing at an aerodrome different from the aerodrome of departure shall be made. (b) Crediting. Applicants with prior experience as PIC may be credited towards the requirements in (a). The amount of credit shall be decided by the ATO where the pilot undergoes the training course, on the basis of a pre-entry flight test, but shall in any case: (1) not exceed the total flight time as PIC; (2) not exceed 50 % of the hours required in (a); (3) not include the requirements in (a)(2). FCL.135.H LAPL(H)  Extension of privileges to another type or variant of helicopter (a) The privileges of an LAPL(H) shall be limited to the specific type and variant of helicopter in which the skill test was taken. This limitation may be removed when the pilot has completed: (1) 5 hours of flight instruction, including: (i) 15 dual take-offs, approaches and landings; (ii) 15 supervised solo take-offs, approaches and landings; (2) a skill test to demonstrate an adequate level of practical skill in the new type. During this skill test, the applicant shall also demonstrate to the examiner an adequate level of theoretical knowledge for the other type in the following subjects:  Operational procedures,  Flight performance and planning,  Aircraft general knowledge. (b) Before the holder of an LAPL(H) can exercise the privileges of the licence in another variant of helicopter than the one used for the skill test, the pilot shall undertake differences or familiarisation training, as determined in the operational suitability data established in accordance with Part-21. The differences training shall be entered in the pilots logbook or equivalent record and signed by the instructor. FCL.140.H LAPL(H)  Recency requirements (a) Holders of an LAPL(H) shall only exercise the privileges of their licence on a specific type when they have completed on helicopters of that type in the last 12 months: (1) at least 6 hours of flight time as PIC, including 6 take-offs, approaches and landings; and (2) refresher training of at least 1 hour total flight time with an instructor. (b) Holders of an LAPL(H) who do not comply with the requirements in (a) shall: (1) pass a proficiency check with an examiner on the specific type before they resume the exercise of the privileges of their licence; or (2) perform the additional flight time or take-offs and landings, flying dual or solo under the supervision of an instructor, in order to fulfil the requirements in (a). SECTION 4 Specific requirements for the LAPL for sailplanes  LAPL(S) FCL.105.S LAPL(S)  Privileges and conditions (a) The privileges of the holder of an LAPL for sailplanes are to act as PIC on sailplanes and powered sailplanes. In order to exercise the privileges on a TMG, the holder shall comply with the requirements in FCL.135.S. (b) Holders of an LAPL(S) shall only carry passengers after they have completed, after the issuance of the licence, 10 hours of flight time or 30 launches as PIC on sailplanes or powered sailplanes. FCL.110.S LAPL(S)  Experience requirements and crediting (a) Applicants for an LAPL(S) shall have completed at least 15 hours of flight instruction in sailplanes, or powered sailplanes, including at least: (1) 10 hours of dual flight instruction; (2) 2 hours of supervised solo flight time; (3) 45 launches and landings; (4) 1 solo cross-country flight of at least 50 km (27 NM) or 1 dual cross-country flight of at least 100 km (55 NM). (b) Of the 15 hours required in (a), a maximum of 7 hours may be completed in a TMG. (c) Crediting. Applicants with prior experience as PIC may be credited towards the requirements in (a). The amount of credit shall be decided by the ATO where the pilot undergoes the training course, on the basis of a pre-entry flight test, but shall in any case: (1) not exceed the total flight time as PIC; (2) not exceed 50 % of the hours required in (a); (3) not include the requirements in (a)(2) to (a)(4). FCL.130.S LAPL(S)  Launch methods (a) The privileges of the LAPL(S) shall be limited to the launch method included in the skill test. This limitation may be removed when the pilot has completed: (1) in the case of winch launch and car launch, a minimum of 10 launches in dual flight instruction, and 5 solo launches under supervision; (2) in the case of aero tow or self launch, a minimum of 5 launches in dual flight instruction, and 5 solo launches under supervision. In the case of self launch, dual flight instruction may be done in a TMG; (3) in the case of bungee launch, a minimum of 3 launches performed in dual flight instruction or solo under supervision. (b) The completion of the additional training launches shall be entered in the logbook and signed by the instructor. (c) In order to maintain their privileges in each launch method, pilots shall complete a minimum of 5 launches during the last 24 months, except for bungee launch, in which case pilots shall have completed only 2 launches. (d) When the pilot does not comply with the requirement in (c), he/she shall perform the additional number of launches flying dual or solo under the supervision of an instructor in order to renew the privileges. FCL.135.S LAPL(S)  Extension of privileges to TMG The privileges of an LAPL(S) shall be extended to a TMG when the pilot has completed in an ATO, at least: (a) 6 hours of flight instruction on a TMG, including: (1) 4 hours of dual flight instruction; (2) 1 solo cross-country flight of at least 150 km (80 NM), during which 1 full stop landing at an aerodrome different from the aerodrome of departure shall be performed; (b) a skill test to demonstrate an adequate level of practical skill in a TMG. During this skill test, the applicant shall also demonstrate to the examiner an adequate level of theoretical knowledge for the TMG in the following subjects:  Principles of flight,  Operational procedures,  Flight performance and planning,  Aircraft general knowledge,  Navigation. FCL.140.S LAPL(S)  Recency requirements (a) Sailplanes and powered sailplanes. Holders of an LAPL(S) shall only exercise the privileges of their licence on sailplanes or powered sailplanes when they have completed on sailplanes or powered sailplanes, excluding TMGs, in the last 24 months, at least: (1) 5 hours of flight time as PIC, including 15 launches; (2) 2 training flights with an instructor. (b) TMG. Holders of an LAPL(S) shall only exercise the privileges of their licence on a TMG when they have: (1) completed on TMGs in the last 24 months: (i) at least 12 hours of flight time as PIC, including 12 take-offs and landings; and (ii) refresher training of at least 1 hour total flight time with an instructor. (2) When the holder of the LAPL(S) also has the privileges to fly aeroplanes, the requirements in (1) may be completed on aeroplanes. (c) Holders of an LAPL(S) who do not comply with the requirements in (a) or (b) shall, before they resume the exercise of their privileges: (1) pass a proficiency check with an examiner on a sailplane or a TMG, as appropriate; or (2) perform the additional flight time or take-offs and landings, flying dual or solo under the supervision of an instructor, in order to fulfil the requirements in (a) or (b). SECTION 5 Specific requirements for the LAPL for balloons  LAPL(B) FCL.105.B LAPL(B)  Privileges The privileges of the holder of an LAPL for balloons are to act as PIC on hot-air balloons or hot-air airships with a maximum of 3 400 m3 envelope capacity or gas balloons with a maximum of 1 200 m3 envelope capacity, carrying a maximum of 3 passengers, such that there are never more than 4 persons on board of the aircraft. FCL.110.B LAPL(B)  Experience requirements (a) Applicants for an LAPL(B) shall have completed on balloons of the same class at least 16 hours of flight instruction, including at least: (1) 12 hours of dual flight instruction; (2) 10 inflations and 20 take-offs and landings; and (3) 1 supervised solo flight with a minimum flight time of at least 30 minutes. (b) Crediting. Applicants with prior experience as PIC on balloons may be credited towards the requirements in (a). The amount of credit shall be decided by the ATO where the pilot undergoes the training course, on the basis of a pre-entry flight test, but shall in any case: (1) not exceed the total flight time as PIC on balloons; (2) not exceed 50 % of the hours required in (a); (3) not include the requirements of (a)(2) and (a)(3). FCL.130.B LAPL(B)  Extension of privileges to tethered flights (a) The privileges of the LAPL(B) shall be limited to non-tethered flights. This limitation may be removed when the pilot has completed at least 3 tethered instruction flights. (b) The completion of the additional training shall be entered in the logbook and signed by the instructor. (c) In order to maintain this privilege, pilots shall complete a minimum of 2 tethered flights during the last 24 months. (d) When the pilot does not comply with the requirement in (c), he/she shall perform the additional number of tethered flights flying dual or solo under the supervision of an instructor in order to renew the privileges. FCL.135.B LAPL(B)  Extension of privileges to another balloon class The privileges of the LAPL(B) shall be limited to the class of balloons in which the skill test was taken. This limitation may be removed when the pilot has completed in the other class, at an ATO, at least: (a) 5 dual instruction flights; or (b) in the case of an LAPL(B) for hot-air balloons wishing to extend their privileges to hot-air airships, 5 hours of dual flight instruction time; and (c) a skill test, during which they shall demonstrate to the examiner an adequate level of theoretical knowledge for the other class in the following subjects:  Principles of flight,  Operational procedures,  Flight performance and planning, and  Aircraft general knowledge. FCL.140.B LAPL(B)  Recency requirements (a) Holders of an LAPL(B) shall only exercise the privileges of their licence when they have completed, in one class of balloons in the last 24 months, at least: (1) 6 hours of flight time as PIC, including 10 take-offs and landings; and (2) 1 training flight with an instructor; (3) in addition, if the pilot is qualified to fly more than one class of balloons, in order to exercise their privileges in the other class, they shall have completed at least 3 hours of flight time in that class within the last 24 months, including 3 take-offs and landings. (b) Holders of an LAPL(B) who do not comply with the requirements in (a) shall, before they resume the exercise of their privileges: (1) pass a proficiency check with an examiner in the appropriate class; or (2) perform the additional flight time or take-offs and landings, flying dual or solo under the supervision of an instructor, in order to fulfil the requirements in (a). SUBPART C PRIVATE PILOT LICENCE (PPL), SAILPLANE PILOT LICENCE (SPL) AND BALLOON PILOT LICENCE (BPL) SECTION 1 Common requirements FCL.200 Minimum age (a) An applicant for a PPL shall be at least 17 years of age; (b) An applicant for a BPL or an SPL shall be at least 16 years of age. FCL.205 Conditions Applicants for the issue of a PPL shall have fulfilled the requirements for the class or type rating for the aircraft used in the skill test, as established in Subpart H. FCL.210 Training course Applicants for a BPL, SPL or PPL shall complete a training course at an ATO. The course shall include theoretical knowledge and flight instruction appropriate to the privileges given. FCL.215 Theoretical knowledge examination Applicants for a BPL, SPL or PPL shall demonstrate a level of theoretical knowledge appropriate to the privileges granted through examinations in the following subjects: (a) common subjects:  Air law,  Human performance,  Meteorology, and  Communications; (b) specific subjects concerning the different aircraft categories:  Principles of flight,  Operational procedures,  Flight performance and planning,  Aircraft general knowledge, and  Navigation. FCL.235 Skill test (a) Applicants for a BPL, SPL or PPL shall demonstrate through the completion of a skill test the ability to perform, as PIC on the appropriate aircraft category, the relevant procedures and manoeuvres with competency appropriate to the privileges granted. (b) An applicant for the skill test shall have received flight instruction on the same class or type of aircraft, or a group of balloons to be used for the skill test. (c) Pass marks (1) The skill test shall be divided into different sections, representing all the different phases of flight appropriate to the category of aircraft flown. (2) Failure in any item of a section will cause the applicant to fail the entire section. Failure in more than 1 section will cause the applicant to fail the entire test. If the applicant fails only 1 section, he/she shall repeat only that section. (3) When the test needs to be repeated in accordance with (2), failure in any section, including those that have been passed on a previous attempt, will cause the applicant to fail the entire test. (4) Failure to achieve a pass in all sections of the test in 2 attempts will require further training. SECTION 2 Specific requirements for the PPL aeroplanes  PPL(A) FCL.205.A PPL(A)  Privileges (a) The privileges of the holder of a PPL(A) are to act without remuneration as PIC or co-pilot on aeroplanes or TMGs engaged in non-commercial operations. (b) Notwithstanding the paragraph above, the holder of a PPL(A) with instructor or examiner privileges may receive remuneration for: (1) the provision of flight instruction for the LAPL(A) or PPL(A); (2) the conduct of skill tests and proficiency checks for these licences; (3) the ratings and certificates attached to these licences. FCL.210.A PPL(A)  Experience requirements and crediting (a) Applicants for a PPL(A) shall have completed at least 45 hours of flight instruction in aeroplanes, 5 of which may have been completed in an FSTD, including at least: (1) 25 hours of dual flight instruction; and (2) 10 hours of supervised solo flight time, including at least 5 hours of solo cross-country flight time with at least 1 cross-country flight of at least 270 km (150 NM), during which full stop landings at 2 aerodromes different from the aerodrome of departure shall be made. (b) Specific requirements for applicants holding an LAPL(A). Applicants for a PPL(A) holding an LAPL(A) shall have completed at least 15 hours of flight time on aeroplanes after the issue of the LAPL(A), of which at least 10 shall be flight instruction completed in a training course at an ATO. This training course shall include at least 4 hours of supervised solo flight time, including at least 2 hours of solo cross-country flight time with at least 1 cross-country flight of at least 270 km (150 NM), during which full stop landings at 2 aerodromes different from the aerodrome of departure shall be made. (c) Specific requirements for applicants holding an LAPL(S) with a TMG extension. Applicants for a PPL(A) holding an LAPL(S) with a TMG extension shall have completed: (1) at least 24 hours of flight time on TMG after the endorsement of the TMG extension; and (2) 15 hours of flight instruction in aeroplanes in a training course at an ATO, including at least the requirements of (a)(2). (d) Crediting. Applicants holding a pilot licence for another category of aircraft, with the exception of balloons, shall be credited with 10 % of their total flight time as PIC on such aircraft up to a maximum of 10 hours. The amount of credit given shall in any case not include the requirements in (a)(2). SECTION 3 Specific requirements for the PPL helicopters  PPL(H) FCL.205.H PPL(H)  Privileges (a) The privileges of the holder of a PPL(H) are to act without remuneration as PIC or co-pilot of helicopters engaged in non-commercial operations. (b) Notwithstanding the paragraph above, the holder of a PPL(H) with instructor or examiner privileges may receive remuneration for: (1) the provision of flight instruction for the LAPL(H) or the PPL(H); (2) the conduct of skill tests and proficiency checks for these licences; (3) the ratings and certificates attached to these licences. FCL.210.H PPL(H)  Experience requirements and crediting (a) Applicants for a PPL(H) shall have completed at least 45 hours of flight instruction on helicopters, 5 of which may have been completed in an FNPT or FFS, including at least: (1) 25 hours of dual flight instruction; and (2) 10 hours of supervised solo flight time, including at least 5 hours of solo cross-country flight time with at least 1 cross-country flight of at least 185 km (100 NM), with full stop landings at 2 aerodromes different from the aerodrome of departure. (3) 35 of the 45 hours of flight instruction have to be completed on the same type of helicopter as the one used for the skill test. (b) Specific requirements for an applicant holding an LAPL(H). Applicants for a PPL(H) holding an LAPL(H) shall complete a training course at an ATO. This training course shall include at least 5 hours of dual flight instruction time and at least 1 supervised solo cross-country flight of at least 185 km (100 NM), with full stop landings at 2 aerodromes different from the aerodrome of departure. (c) Applicants holding a pilot licence for another category of aircraft, with the exception of balloons, shall be credited with 10 % of their total flight time as PIC on such aircraft up to a maximum of 6 hours. The amount of credit given shall in any case not include the requirements in (a)(2). SECTION 4 Specific requirements for the PPL airships  PPL(As) FCL.205.As PPL(As)  Privileges (a) The privileges of the holder of a PPL(As) are to act without remuneration as PIC or co-pilot on airships engaged in non-commercial operations. (b) Notwithstanding the paragraph above, the holder of a PPL(As) with instructor or examiner privileges may receive remuneration for: (1) the provision of flight instruction for the PPL(As); (2) the conduct of skill tests and proficiency checks for this licence; (3) the ratings or certificates attached to this licence. FCL.210.As PPL(As)  Experience requirements and crediting (a) Applicants for a PPL(As) shall have completed at least 35 hours of flight instruction in airships, 5 of which may have been completed in an FSTD, including at least: (1) 25 hours of dual flight instruction, including: (i) 3 hours of cross-country flight training, including 1 cross-country flight of at least 65 km (35 NM); (ii) 3 hours of instrument instruction; (2) 8 take-offs and landings at an aerodrome, including masting and unmasting procedures; (3) 8 hours of supervised solo flight time. (b) Applicants holding a BPL and qualified to fly hot-air airships shall be credited with 10 % of their total flight time as PIC on such airships up to a maximum of 5 hours. SECTION 5 Specific requirements for the sailplane pilot licence (SPL) FCL.205.S SPL  Privileges and conditions (a) The privileges of the holder of an SPL are to act as PIC on sailplanes and powered sailplanes. In order to exercise the privileges on a TMG, the holder shall have to comply with the requirements in FCL.135.S. (b) Holders of an SPL shall: (1) carry passengers only when having completed, after the issuance of the licence, at least 10 hours of flight time or 30 launches as PIC on sailplanes or powered sailplanes; (2) be restricted to act without remuneration in non-commercial operations until they have: (i) attained the age of 18 years; (ii) completed, after the issuance of the licence, 75 hours of flight time or 200 launches as PIC on sailplanes or powered sailplanes; (iii) passed a proficiency check with an examiner. (c) Notwithstanding (b)(2), the holder of an SPL with instructor or examiner privileges may receive remuneration for: the provision of flight instruction for the LAPL(S) or the SPL; the conduct of skill tests and proficiency checks for these licences; the ratings and certificates attached to these licences. FCL.210.S SPL  Experience requirements and crediting (a) Applicants for an SPL shall have completed at least 15 hours of flight instruction on sailplanes or powered sailplanes, including at least the requirements specified in FCL.110.S. (b) Applicants for an SPL holding an LAPL(S) shall be fully credited towards the requirements for the issue of an SPL. Applicants for an SPL who held an LAPL(S) within the period of 2 years before the application shall be fully credited towards the requirements of theoretical knowledge and flight instruction. Crediting. Applicants holding a pilot licence for another category of aircraft, with the exception of balloons, shall be credited with 10 % of their total flight time as PIC on such aircraft up to a maximum of 7 hours. The amount of credit given shall in any case not include the requirements in of FCL.110.S(a)(2) to (a)(4). FCL.220.S SPL  Launch methods The privileges of the SPL shall be limited to the launch method included in the skill test. This limitation may be removed and the new privileges exercised when the pilot complies with the requirements in FCL.130.S. FCL.230.S SPL  Recency requirements Holders of an SPL shall only exercise the privileges of their licence when complying with the recency requirements in FCL.140.S. SECTION 6 Specific requirements for the balloon pilot licence (BPL) FCL.205.B BPL  Privileges and conditions (a) The privileges of the holder of a BPL are to act as PIC on balloons and hot-air airships. (b) Holders of a BPL shall be restricted to act without remuneration in non-commercial operations until they have: (1) attained the age of 18 years; (2) completed 50 hours of flight time and 50 take-offs and landings as PIC on balloons; (3) passed a proficiency check with an examiner on a balloon in the specific class. (c) Notwithstanding paragraph (b), the holder of a BPL with instructor or examiner privileges may receive remuneration for: (1) the provision of flight instruction for the LAPL(B) or the BPL; (2) the conduct of skill tests and proficiency checks for these licences; (3) the ratings and certificates attached to these licences. FCL.210.B BPL  Experience requirements and crediting (a) Applicants for a BPL shall have completed on balloons in the same class and group at least 16 hours of flight instruction, including at least: (1) 12 hours of dual flight instruction; (2) 10 inflations and 20 take-offs and landings; and (3) 1 supervised solo flight with a minimum flight time of at least 30 minutes. (b) Applicants for a BPL holding an LAPL(B) shall be fully credited towards the requirements for the issue of a BPL. Applicants for a BPL who held an LAPL(B) within the period of 2 years before the application shall be fully credited towards the requirements of theoretical knowledge and flight instruction. FCL.220.B BPL  Extension of privileges to tethered flights The privileges of the BPL shall be limited to non-tethered flights. This limitation may be removed when the pilot complies with the requirements in FCL.130.B. FCL.225.B BPL  Extension of privileges to another balloon class or group The privileges of the BPL shall be limited to the class and group of balloons in which the skill test was taken. This limitation may be removed when the pilot has: (a) in the case of an extension to another class within the same group, complied with the requirements in FCL.135.B; (b) in the case of an extension to another group within the same class of balloons, completed at least: (1) 2 instruction flights on a balloon of the relevant group; and (2) the following hours of flight time as PIC on balloons: (i) for balloons with an envelope capacity between 3 401 m3 and 6 000 m3, at least 100 hours; (ii) for balloons with an envelope capacity between 6 001 m3 and 10 500 m3, at least 200 hours; (iii) for balloons with an envelope capacity of more than 10 500 m3, at least 300 hours; (iv) for gas balloons with an envelope capacity of more than 1 260 m3, at least 50 hours. FCL.230.B BPL  Recency requirements (a) Holders of a BPL shall only exercise the privileges of their licence when they have completed in one class of balloons in the last 24 months at least: (1) 6 hours of flight time as PIC, including 10 take-offs and landings; and (2) 1 training flight with an instructor in a balloon within the appropriate class and with the maximum envelope capacity they have privileges for; (3) in addition, in the case of pilots qualified to fly more than one class of balloons, in order to exercise their privileges in the other class, they shall have completed at least 3 hours of flight time on that class within the last 24 months, including 3 take-offs and landings. (b) Holders of a BPL who do not comply with the requirements in (a) shall, before they resume the exercise of their privileges: (1) pass a proficiency check with an examiner in a balloon within the appropriate class and with the maximum envelope capacity they have privileges for; or (2) perform the additional flight time or take-offs and landings, flying dual or solo under the supervision of an instructor, in order to fulfil the requirements in (a). SUBPART D COMMERCIAL PILOT LICENCE  CPL SECTION 1 Common requirements FCL.300 CPL  Minimum age An applicant for a CPL shall be at least 18 years of age. FCL.305 CPL  Privileges and conditions (a) Privileges. The privileges of the holder of a CPL are, within the appropriate aircraft category, to: (1) exercise all the privileges of the holder of an LAPL and a PPL; (2) act as PIC or co-pilot of any aircraft engaged in operations other than commercial air transport; (3) act as PIC in commercial air transport of any single-pilot aircraft subject to the restrictions specified in FCL.060 and in this Subpart; (4) act as co-pilot in commercial air transport subject to the restrictions specified in FCL.060. (b) Conditions. An applicant for the issue of a CPL shall have fulfilled the requirements for the class or type rating of the aircraft used in the skill test. FCL.310 CPL  Theoretical knowledge examinations An applicant for a CPL shall demonstrate a level of knowledge appropriate to the privileges granted in the following subjects:  Air Law,  Aircraft General Knowledge  Airframe/Systems/Powerplant,  Aircraft General Knowledge  Instrumentation,  Mass and Balance,  Performance,  Flight Planning and Monitoring,  Human Performance,  Meteorology,  General Navigation,  Radio Navigation,  Operational Procedures,  Principles of Flight,  Visual Flight Rules (VFR) Communications. FCL.315 CPL  Training course An applicant for a CPL shall have completed theoretical knowledge instruction and flight instruction at an ATO, in accordance with Appendix 3 to this Part. FCL.320 CPL  Skill test An applicant for a CPL shall pass a skill test in accordance with Appendix 4 to this Part to demonstrate the ability to perform, as PIC of the appropriate aircraft category, the relevant procedures and manoeuvres with the competency appropriate to the privileges granted. SECTION 2 Specific requirements for the aeroplane category  CPL(A) FCL.325.A CPL(A)  Specific conditions for MPL holders Before exercising the privileges of a CPL(A), the holder of an MPL shall have completed in aeroplanes: (a) 70 hours of flight time: (1) as PIC; or (2) made up of at least 10 hours as PIC and the additional flight time as PIC under supervision (PICUS). Of these 70 hours, 20 shall be of VFR cross-country flight time as PIC, or cross-country flight time made up of at least 10 hours as PIC and 10 hours as PICUS. This shall include a VFR cross-country flight of at least 540 km (300 NM) in the course of which full-stop landings at two different aerodromes shall be flown as PIC; (b) the elements of the CPL(A) modular course as specified in paragraphs 10(a) and 11 of Appendix 3, E to this Part; and (c) the CPL(A) skill test, in accordance with FCL.320. SUBPART E MULTI-CREW PILOT LICENCE  MPL FCL.400.A MPL  Minimum age An applicant for an MPL shall be at least 18 years of age. FCL.405.A MPL  Privileges (a) The privileges of the holder of an MPL are to act as co-pilot in an aeroplane required to be operated with a co-pilot. (b) The holder of an MPL may obtain the extra privileges of: (1) the holder of a PPL(A), provided that the requirements for the PPL(A) specified in Subpart C are met; (2) a CPL(A), provided that the requirements specified in FCL.325.A are met. (c) The holder of an MPL shall have the privileges of his/her IR(A) limited to aeroplanes required to be operated with a co-pilot. The privileges of the IR(A) may be extended to single-pilot operations in aeroplanes, provided that the licence holder has completed the training necessary to act as PIC in single-pilot operations exercised solely by reference to instruments and passed the skill test of the IR(A) as a single-pilot. FCL.410.A MPL  Training course and theoretical knowledge examinations (a) Course. An applicant for an MPL shall have completed a training course of theoretical knowledge and flight instruction at an ATO in accordance with Appendix 5 to this Part. (b) Examination. An applicant for an MPL shall have demonstrated a level of knowledge appropriate to the holder of an ATPL(A), in accordance with FCL.515, and of a multi-pilot type rating. FCL.415.A MPL  Practical skill (a) An applicant for an MPL shall have demonstrated through continuous assessment the skills required for fulfilling all the competency units specified in Appendix 5 to this Part, as pilot flying and pilot not flying, in a multi-engine turbine-powered multi-pilot aeroplane, under VFR and IFR. (b) On completion of the training course, the applicant shall pass a skill test in accordance with Appendix 9 to this Part, to demonstrate the ability to perform the relevant procedures and manoeuvres with the competency appropriate to the privileges granted. The skill test shall be taken in the type of aeroplane used on the advanced phase of the MPL integrated training course or in an FFS representing the same type. SUBPART F AIRLINE TRANSPORT PILOT LICENCE  ATPL SECTION 1 Common requirements FCL.500 ATPL  Minimum age Applicants for an ATPL shall be at least 21 years of age. FCL.505 ATPL  Privileges (a) The privileges of the holder of an ATPL are, within the appropriate aircraft category, to: (1) exercise all the privileges of the holder of an LAPL, a PPL and a CPL; (2) act as PIC of aircraft engaged in commercial air transport. (b) Applicants for the issue of an ATPL shall have fulfilled the requirements for the type rating of the aircraft used in the skill test. FCL.515 ATPL  Training course and theoretical knowledge examinations (a) Course. Applicants for an ATPL shall have completed a training course at an ATO. The course shall be either an integrated training course or a modular course, in accordance with Appendix 3 to this Part. (b) Examination. Applicants for an ATPL shall demonstrate a level of knowledge appropriate to the privileges granted in the following subjects:  Air Law,  Aircraft General Knowledge  Airframe/Systems/Power plant,  Aircraft General Knowledge  Instrumentation,  Mass and Balance,  Performance,  Flight Planning and Monitoring,  Human Performance,  Meteorology,  General Navigation,  Radio Navigation,  Operational Procedures,  Principles of Flight,  VFR Communications,  IFR Communications. SECTION 2 Specific requirements for the aeroplane category  ATPL(A) FCL.505.A ATPL(A)  Restriction of privileges for pilots previously holding an MPL When the holder of an ATPL(A) has previously held only an MPL, the privileges of the licence shall be restricted to multi-pilot operations, unless the holder has complied with FCL.405.A(b)(2) and (c) for single-pilot operations. FCL.510.A ATPL(A)  Prerequisites, experience and crediting (a) Prerequisites. Applicants for an ATPL(A) shall hold: (1) an MPL; or (2) a CPL(A) and a multi-engine IR for aeroplanes. In this case, the applicant shall also have received instruction in MCC. (b) Experience. Applicants for an ATPL(A) shall have completed a minimum of 1 500 hours of flight time in aeroplanes, including at least: (1) 500 hours in multi-pilot operations on aeroplanes; (2) (i) 500 hours as PIC under supervision; or (ii) 250 hours as PIC; or (iii) 250 hours, including at least 70 hours as PIC, and the remaining as PIC under supervision; (3) 200 hours of cross-country flight time of which at least 100 hours shall be as PIC or as PIC under supervision; (4) 75 hours of instrument time of which not more than 30 hours may be instrument ground time; and (5) 100 hours of night flight as PIC or co-pilot. Of the 1 500 hours of flight time, up to 100 hours of flight time may have been completed in an FFS and FNPT. Of these 100 hours, only a maximum of 25 hours may be completed in an FNPT. (c) Crediting. (1) Holders of a pilot licence for other categories of aircraft shall be credited with flight time up to a maximum of: (i) for TMG or sailplanes, 30 hours flown as PIC; (ii) for helicopters, 50 % of all the flight time requirements of paragraph (b). (2) Holders of a flight engineer licence issued in accordance with applicable national rules shall be credited with 50 % of the flight engineer time up to a maximum credit of 250 hours. These 250 hours may be credited against the 1 500 hours requirement of paragraph (a), and the 500 hours requirement of paragraph (b)(1), provided that the total credit given against any of these paragraphs does not exceed 250 hours. (d) The experience required in (b) shall be completed before the skill test for the ATPL(A) is taken. FCL.520.A ATPL(A)  Skill test Applicants for an ATPL(A) shall pass a skill test in accordance with Appendix 9 to this Part to demonstrate the ability to perform, as PIC of a multi-pilot aeroplane under IFR, the relevant procedures and manoeuvres with the competency appropriate to the privileges granted. The skill test shall be taken in the aeroplane or an adequately qualified FFS representing the same type. SECTION 3 Specific requirements for the helicopter category  ATPL(H) FCL.510.H ATPL(H)  Prerequisites, experience and crediting Applicants for an ATPL(H) shall: (a) hold a CPL(H) and a multi-pilot helicopter type rating and have received instruction in MCC; (b) have completed as a pilot of helicopters a minimum of 1 000 hours of flight time including at least: (1) 350 hours in multi-pilot helicopters; (2) (i) 250 hours as PIC; or (ii) 100 hours as PIC and 150 hours as PIC under supervision; or (iii) 250 hours as PIC under supervision in multi-pilot helicopters. In this case, the ATPL(H) privileges shall be limited to multi-pilot operations only, until 100 hours as PIC have been completed; (3) 200 hours of cross-country flight time of which at least 100 hours shall be as PIC or as PIC under supervision; (4) 30 hours of instrument time of which not more than 10 hours may be instrument ground time; and (5) 100 hours of night flight as PIC or as co-pilot. Of the 1 000 hours, a maximum of 100 hours may have been completed in an FSTD, of which not more than 25 hours may be completed in an FNPT. (c) Flight time in aeroplanes shall be credited up to 50 % against the flight time requirements of paragraph (b). (d) The experience required in (b) shall be completed before the skill test for the ATPL(H) is taken. FCL.520.H ATPL(H)  Skill test Applicants for an ATPL(H) shall pass a skill test in accordance with Appendix 9 to this Part to demonstrate the ability to perform as PIC of a multi-pilot helicopter the relevant procedures and manoeuvres with the competency appropriate to the privileges granted. The skill test shall be taken in the helicopter or an adequately qualified FFS representing the same type. SUBPART G INSTRUMENT RATING  IR SECTION 1 Common requirements FCL.600 IR  General Operations under IFR on an aeroplane, helicopter, airship or powered-lift aircraft shall only be conducted by holders of a PPL, CPL, MPL and ATPL with an IR appropriate to the category of aircraft or when undergoing skill testing or dual instruction. FCL.605 IR  Privileges (a) The privileges of a holder of an IR are to fly aircraft under IFR with a minimum decision height of 200 feet (60 m). (b) In the case of a multi-engine IR, these privileges may be extended to decision heights lower than 200 feet (60 m) when the applicant has undergone specific training at an ATO and has passed section 6 of the skill test prescribed in Appendix 9 to this Part in multi-pilot aircraft. (c) Holders of an IR shall exercise their privileges in accordance with the conditions established in Appendix 8 to this Part. (d) Helicopters only. To exercise privileges as PIC under IFR in multi-pilot helicopters, the holder of an IR(H) shall have at least 70 hours of instrument time of which up to 30 hours may be instrument ground time. FCL.610 IR  Prerequisites and crediting Applicants for an IR shall: (a) hold: (1) at least a PPL in the appropriate aircraft category, and: (i) the privileges to fly at night in accordance with FCL.810; or (ii) an ATPL in another category of aircraft; or (2) a CPL, in the appropriate aircraft category; (b) have completed at least 50 hours of cross-country flight time as PIC in aeroplanes, helicopters or airships of which at least 10 or, in the case of airships, 20 hours shall be in the relevant aircraft category. (c) Helicopters only. Applicants who have completed an ATP(H)/IR, ATP(H), CPL(H)/IR or CPL(H) integrated training course shall be exempted from the requirement in (b). FCL.615 IR  Theoretical knowledge and flight instruction (a) Course. Applicants for an IR shall have received a course of theoretical knowledge and flight instruction at an ATO. The course shall be: (1) an integrated training course which includes training for the IR, in accordance with Appendix 3 to this Part; or (2) a modular course in accordance with Appendix 6 to this Part. (b) Examination. Applicants shall demonstrate a level of theoretical knowledge appropriate to the privileges granted in the following subjects:  Air Law,  Aircraft General Knowledge  Instrumentation,  Flight Performance and Monitoring,  Human Performance,  Meteorology,  Radio Navigation,  IFR Communications. FCL.620 IR  Skill test (a) Applicants for an IR shall pass a skill test in accordance with Appendix 7 to this Part to demonstrate the ability to perform the relevant procedures and manoeuvres with a degree of competency appropriate to the privileges granted. (b) For a multi-engine IR, the skill test shall be taken in a multi-engine aircraft. For a single-engine IR, the test shall be taken in a single-engine aircraft. A multi-engine centreline thrust aeroplane shall be considered a single-engine aeroplane for the purposes of this paragraph. FCL.625 IR  Validity, revalidation and renewal (a) Validity. An IR shall be valid for 1 year. (b) Revalidation. (1) An IR shall be revalidated within the 3 months immediately preceding the expiry date of the rating. (2) Applicants who fail to pass the relevant section of an IR proficiency check before the expiry date of the IR shall not exercise the IR privileges until they have passed the proficiency check. (c) Renewal. If an IR has expired, in order to renew their privileges applicants shall: (1) go through refresher training at an ATO to reach the level of proficiency needed to pass the instrument element of the skill test in accordance with Appendix 9 to this Part; and (2) complete a proficiency check in accordance with Appendix 9 to this Part, in the relevant aircraft category. (d) If the IR has not been revalidated or renewed within the preceding 7 years, the holder will be required to pass again the IR theoretical knowledge examination and skill test. SECTION 2 Specific requirements for the aeroplane category FCL.625.A IR(A)  Revalidation (a) Revalidation. Applicants for the revalidation of an IR(A): (1) when combined with the revalidation of a class or type rating, shall pass a proficiency check in accordance with Appendix 9 to this Part; (2) when not combined with the revalidation of a class or type rating, shall: (i) for single-pilot aeroplanes, complete section 3b and those parts of section 1 relevant to the intended flight, of the proficiency check prescribed in Appendix 9 to this Part; and (ii) for multi-engine aeroplanes, complete section 6 of the proficiency check for single-pilot aeroplanes in accordance with Appendix 9 to this Part by sole reference to instruments. (3) An FNPT II or an FFS representing the relevant class or type of aeroplane may be used in the case of paragraph (2), but at least each alternate proficiency check for the revalidation of an IR(A) in these circumstances shall be performed in an aeroplane. (b) Cross-credit shall be given in accordance with Appendix 8 to this Part. SECTION 3 Specific requirements for the helicopter category FCL.625.H IR(H)  Revalidation (a) Applicants for the revalidation of an IR(H): (1) when combined with the revalidation of a type rating, shall complete a proficiency check in accordance with Appendix 9 to this Part, for the relevant type of helicopter; (2) when not combined with the revalidation of a type rating, shall complete only section 5 and the relevant parts of section 1 of the proficiency check established in Appendix 9 to this Part for the relevant type of helicopter. In this case, an FTD II/III or an FFS representing the relevant type of helicopter may be used, but at least each alternate proficiency check for the revalidation of an IR(H) in these circumstances shall be performed in a helicopter. (b) Cross-credit shall be given in accordance with Appendix 8 to this Part. FCL.630.H IR(H)  Extension of privileges from single-engine to multi-engine helicopters Holders of an IR(H) valid for single-engine helicopters wishing to extend for the first time the IR(H) to multi-engine helicopters shall complete: (a) a training course at an ATO comprising at least 5 hours dual instrument instruction time, of which 3 hours may be in an FFS or FTD 2/3 or FNPT II/III; and (b) section 5 of the skill test in accordance with Appendix 9 to this Part on multi-engine helicopters. SECTION 4 Specific requirements for the airship category FCL.625.As IR(As)  Revalidation Applicants for the revalidation of an IR(As): (a) when combined with the revalidation of a type rating, shall complete a proficiency check in accordance with Appendix 9 to this Part, for the relevant type of airship; (b) when not combined with the revalidation of a type rating, shall complete section 5 and those parts of section 1 relevant to the intended flight of the proficiency check for airships in accordance with Appendix 9 of this part. In this case, an FTD 2/3 or FFS representing the relevant type may be used, but at least each alternate proficiency check for the revalidation of an IR(As) in these circumstances shall be performed in an airship. SUBPART H CLASS AND TYPE RATINGS SECTION 1 Common requirements FCL.700 Circumstances in which class or type ratings are required (a) Except in the case of the LAPL, SPL and BPL, holders of a pilot licence shall not act in any capacity as pilots of an aircraft unless they have a valid and appropriate class or type rating, except when undergoing skill tests, or proficiency checks for renewal of class or type ratings, or receiving flight instruction. (b) Notwithstanding (a), in the case of flights related to the introduction or modification of aircraft types, pilots may hold a special certificate given by the competent authority, authorising them to perform the flights. This authorisation shall have its validity limited to the specific flights. (c) Without prejudice to (a) and (b), in the case of flights related to the introduction or modification of aircraft types conducted by design or production organisations within the scope of their privileges, as well as instruction flights for the issue of a flight test rating, when the requirements of this Subpart may not be complied with, pilots may hold a flight test rating issued in accordance with FCL.820. FCL.705 Privileges of the holder of a class or type rating The privileges of the holder of a class or type rating are to act as pilot on the class or type of aircraft specified in the rating. FCL.710 Class and type ratings  variants (a) In order to extend his/her privileges to another variant of aircraft within one class or type rating, the pilot shall undertake differences or familiarisation training. In the case of variants within a type rating, the differences or familiarisation training shall include the relevant elements defined in the operational suitability data established in accordance with Part-21. (b) If the variant has not been flown within a period of 2 years following the differences raining, further differences training or a proficiency check in that variant shall be required to maintain the privileges, except for types or variants within the single-engine piston and TMG class ratings. (c) The differences training shall be entered in the pilots logbook or equivalent record and signed by the instructor as appropriate. FCL.725 Requirements for the issue of class and type ratings (a) Training course. An applicant for a class or type rating shall complete a training course at an ATO. The type rating training course shall include the mandatory training elements for the relevant type as defined in the operational suitability data established in accordance with Part-21. (b) Theoretical knowledge examination. The applicant for a class or type rating shall pass a theoretical knowledge examination organised by the ATO to demonstrate the level of theoretical knowledge required for the safe operation of the applicable aircraft class or type. (1) For multi-pilot aircraft, the theoretical knowledge examination shall be written and comprise at least 100 multiple-choice questions distributed appropriately across the main subjects of the syllabus. (2) For single-pilot multi-engine aircraft, the theoretical knowledge examination shall be written and the number of multiple-choice questions shall depend on the complexity of the aircraft. (3) For single-engine aircraft, the theoretical knowledge examination shall be conducted verbally by the examiner during the skill test to determine whether or not a satisfactory level of knowledge has been achieved. (4) For single-pilot aeroplanes that are classified as high performance aeroplanes, the examination shall be written and comprise at least 60 multiple-choice questions distributed appropriately across the main subjects of the syllabus. (c) Skill test. An applicant for a class or type rating shall pass a skill test in accordance with Appendix 9 to this Part to demonstrate the skill required for the safe operation of the applicable class or type of aircraft. The applicant shall pass the skill test within a period of 6 months after commencement of the class or type rating training course and within a period of 6 months preceding the application for the issue of the class or type rating. (d) An applicant who already holds a type rating for an aircraft type, with the privilege for either single-pilot or multi-pilot operations, shall be considered to have already fulfilled the theoretical requirements when applying to add the privilege for the other form of operation on the same aircraft type. (e) Notwithstanding the paragraphs above, pilots holding a flight test rating issued in accordance with FCL.820 who were involved in development, certification or production flight tests for an aircraft type, and have completed either 50 hours of total flight time or 10 hours of flight time as PIC on test flights in that type, shall be entitled to apply for the issue of the relevant type rating, provided that they comply with the experience requirements and the prerequisites for the issue of that type rating, as established in this Subpart for the relevant aircraft category. FCL.740 Validity and renewal of class and type ratings (a) The period of validity of class and type ratings shall be 1 year, except for single-pilot single-engine class ratings, for which the period of validity shall be 2 years, unless otherwise determined by the operational suitability data, established in accordance with Part-21. (b) Renewal. If a class or type rating has expired, the applicant shall: (1) take refresher training at an ATO, when necessary to reach the level of proficiency necessary to safely operate the relevant class or type of aircraft; and (2) pass a proficiency check in accordance with Appendix 9 to this Part. SECTION 2 Specific requirements for the aeroplane category FCL.720.A Experience requirements and prerequisites for the issue of class or type ratings  aeroplanes Unless otherwise determined in the operational suitability data established in accordance with Part-21, an applicant for a class or type rating shall comply with the following experience requirements and prerequisites for the issue of the relevant rating: (a) Single-pilot multi-engine aeroplanes. An applicant for a first class or type rating on a single-pilot multi-engine aeroplane shall have completed at least 70 hours as PIC on aeroplanes. (b) Single-pilot high performance non-complex aeroplanes. Before starting flight training, an applicant for a first class or type rating for a single-pilot aeroplane classified as a high performance aeroplane shall: (1) have at least 200 hours of total flying experience, of which 70 hours as PIC on aeroplanes; and (2) (i) hold a certificate of satisfactory completion of a course for additional theoretical knowledge undertaken at an ATO; or (ii) have passed the ATPL(A) theoretical knowledge examinations in accordance with this Part; or (iii) hold, in addition to a licence issued in accordance with this Part, an ATPL(A) or CPL(A)/IR with theoretical knowledge credit for ATPL(A), issued in accordance with Annex 1 to the Chicago Convention; (3) in addition, pilots seeking the privilege to operate the aeroplane in multi-pilot operations shall meet the requirements of (d)(4). (c) Single-pilot high performance complex aeroplanes. Applicants for the issue of a first type rating for a complex single-pilot aeroplane classified as a high performance aeroplane shall, in addition to meeting the requirements of (b), have fulfilled the requirements for a multi-engine IR(A), as established in Subpart G. (d) Multi-pilot aeroplanes. An applicant for the first type rating course for a multi-pilot aeroplane shall be a student pilot currently undergoing training on an MPL training course or comply with the following requirements: (1) have at least 70 hours of flight experience as PIC on aeroplanes; (2) hold a multi-engine IR(A); (3) have passed the ATPL(A) theoretical knowledge examinations in accordance with this Part; and (4) except when the type rating course is combined with an MCC course: (i) hold a certificate of satisfactory completion of an MCC course in aeroplanes; or (ii) hold a certificate of satisfactory completion of MCC in helicopters and have more than 100 hours of flight experience as a pilot on multi-pilot helicopters; or (iii) have at least 500 hours as a pilot on multi-pilot helicopters; or (iv) have at least 500 hours as a pilot in multi-pilot operations on single-pilot multi-engine aeroplanes, in commercial air transport in accordance with the applicable air operations requirements. (e) Notwithstanding paragraph (d), a Member State may issue a type rating with restricted privileges for multi pilot aeroplane that allows the holder of such rating to act as a cruise relief co-pilot above Flight Level 200, provided that two other members of the crew have a type rating in accordance with paragraph (d). (f) Additional multi-pilot and single-pilot high performance complex aeroplane type ratings. An applicant for the issue of additional multi-pilot type ratings and single-pilot high performance complex aeroplanes type ratings shall hold a multi-engine IR(A). (g) When so determined in the operational suitability data established in accordance with Part-21, the exercise of the privileges of a type rating may be initially limited to flight under the supervision of an instructor. The flight hours under supervision shall be entered in the pilots logbook or equivalent record and signed by the instructor. The limitation shall be removed when the pilot demonstrates that the hours of flight under supervision required by the operational suitability data have been completed. FCL.725.A Theoretical knowledge and flight instruction for the issue of class and type ratings  aeroplanes Unless otherwise determined in the operational suitability data established in accordance with Part-21: (a) Single-pilot multi-engine aeroplanes. (1) The theoretical knowledge course for a single-pilot multi-engine class rating shall include at least 7 hours of instruction in multi-engine aeroplane operations. (2) The flight training course for a single-pilot multi-engine class or type rating shall include at least 2 hours and 30 minutes of dual flight instruction under normal conditions of multi-engine aeroplane operations, and not less than 3 hours 30 minutes of dual flight instruction in engine failure procedures and asymmetric flight techniques. (b) Single-pilot aeroplanes-sea. The training course for single-pilot aeroplane-sea ratings shall include theoretical knowledge and flight instruction. The flight training for a class or type rating-sea for single-pilot aeroplanes-sea shall include at least 8 hours of dual flight instruction if the applicant holds the land version of the relevant class or type rating, or 10 hours if the applicant does not hold such a rating. FCL.730.A Specific requirements for pilots undertaking a zero flight time type rating (ZFTT) course  aeroplanes (a) A pilot undertaking instruction at a ZFTT course shall have completed, on a multi-pilot turbo-jet aeroplane certificated to the standards of CS-25 or equivalent airworthiness code or on a multi-pilot turbo-prop aeroplane having a maximum certificated take-off mass of not less than 10 tonnes or a certificated passenger seating configuration of more than 19 passengers, at least: (1) if an FFS qualified to level CG, C or interim C is used during the course, 1 500 hours flight time or 250 route sectors; (2) if an FFS qualified to level DG or D is used during the course, 500 hours flight time or 100 route sectors. (b) When a pilot is changing from a turbo-prop to a turbo-jet aeroplane or from a turbo-jet to a turbo-prop aeroplane, additional simulator training shall be required. FCL.735.A Multi-crew cooperation training course  aeroplanes (a) The MCC training course shall comprise at least: (1) 25 hours of theoretical knowledge instruction and exercises; and (2) 20 hours of practical MCC training, or 15 hours in the case of student pilots attending an ATP integrated course. An FNPT II MCC or an FFS shall be used. When the MCC training is combined with initial type rating training, the practical MCC training may be reduced to no less than 10 hours if the same FFS is used for both the MCC and type rating training. (b) The MCC training course shall be completed within 6 months at an ATO. (c) Unless the MCC course has been combined with a type rating course, on completion of the MCC training course the applicant shall be given a certificate of completion. (d) An applicant having completed MCC training for any other category of aircraft shall be exempted from the requirement in (a)(1). FCL.740.A Revalidation of class and type ratings  aeroplanes (a) Revalidation of multi-engine class ratings and type ratings. For revalidation of multi-engine class ratings and type ratings, the applicant shall: (1) pass a proficiency check in accordance with Appendix 9 to this Part in the relevant class or type of aeroplane or an FSTD representing that class or type, within the 3 months immediately preceding the expiry date of the rating; and (2) complete during the period of validity of the rating, at least: (i) 10 route sectors as pilot of the relevant class or type of aeroplane; or (ii) 1 route sector as pilot of the relevant class or type of aeroplane or FFS, flown with an examiner. This route sector may be flown during the proficiency check. (3) A pilot working for a commercial air transport operator approved in accordance with the applicable air operations requirements who has passed the operators proficiency check combined with the proficiency check for the revalidation of the class or type rating shall be exempted from complying with the requirement in (2). (4) The revalidation of an IR(A), if held, may be combined with a proficiency check for the revalidation of a class or type rating. (b) Revalidation of single-pilot single-engine class ratings. (1) Single-engine piston aeroplane class ratings and TMG ratings. For revalidation of single-pilot single-engine piston aeroplane class ratings or TMG class ratings the applicant shall: (i) within the 3 months preceding the expiry date of the rating, pass a proficiency check in the relevant class in accordance with Appendix 9 to this Part with an examiner; or (ii) within the 12 months preceding the expiry date of the rating, complete 12 hours of flight time in the relevant class, including:  6 hours as PIC,  12 take-offs and 12 landings, and  a training flight of at least 1 hour with a flight instructor (FI) or a class rating instructor (CRI). Applicants shall be exempted from this flight if they have passed a class or type rating proficiency check or skill test in any other class or type of aeroplane. (2) When applicants hold both a single-engine piston aeroplane-land class rating and a TMG rating, they may complete the requirements of (1) in either class, and achieve revalidation of both ratings. (3) Single-pilot single-engine turbo-prop aeroplanes. For revalidation of single-engine turbo-prop class ratings applicants shall pass a proficiency check on the relevant class in accordance with Appendix 9 to this Part with an examiner, within the 3 months preceding the expiry date of the rating. (c) Applicants who fail to achieve a pass in all sections of a proficiency check before the expiry date of a class or type rating shall not exercise the privileges of that rating until a pass in the proficiency check has been achieved. SECTION 3 Specific requirements for the helicopter category FCL.720.H Experience requirements and prerequisites for the issue of type ratings  helicopters Unless otherwise determined in the operational suitability data established in accordance with Part-21, an applicant for the issue of the first helicopter type rating shall comply with the following experience requirements and prerequisites for the issue of the relevant rating: (a) Multi-pilot helicopters. An applicant for the first type rating course for a multi-pilot helicopter type shall: (1) have at least 70 hours as PIC on helicopters; (2) except when the type rating course is combined with an MCC course: (i) hold a certificate of satisfactory completion of an MCC course in helicopters; or (ii) have at least 500 hours as a pilot on multi-pilot aeroplanes; or (iii) have at least 500 hours as a pilot in multi-pilot operations on multi-engine helicopters; (3) have passed the ATPL(H) theoretical knowledge examinations. (b) An applicant for the first type rating course for a multi-pilot helicopter type who is a graduate from an ATP(H)/IR, ATP(H), CPL(H)/IR or CPL(H) integrated course and who does not comply with the requirement of (a)(1), shall have the type rating issued with the privileges limited to exercising functions as co-pilot only. The limitation shall be removed once the pilot has: (1) completed 70 hours as PIC or pilot-in-command under supervision of helicopters; (2) passed the multi-pilot skill test on the applicable helicopter type as PIC. (c) Single-pilot multi-engine helicopters. An applicant for the issue of a first type rating for a single-pilot multi-engine helicopter shall: (1) before starting flight training: (i) have passed the ATPL(H) theoretical knowledge examinations; or (ii) hold a certificate of completion of a pre-entry course conducted by an ATO. The course shall cover the following subjects of the ATPL(H) theoretical knowledge course:  Aircraft General Knowledge: airframe/systems/power plant, and instrument/electronics,  Flight Performance and Planning: mass and balance, performance; (2) in the case of applicants who have not completed an ATP(H)/IR, ATP(H), or CPL(H)/IR integrated training course, have completed at least 70 hours as PIC on helicopters. FCL.735.H Multi-crew cooperation training course  helicopters (a) The MCC training course shall comprise at least: (1) for MCC/IR: (i) 25 hours of theoretical knowledge instruction and exercises; and (ii) 20 hours of practical MCC training or 15 hours, in the case of student pilots attending an ATP(H)/IR integrated course. When the MCC training is combined with the initial type rating training for a multi-pilot helicopter, the practical MCC training may be reduced to not less than 10 hours if the same FSTD is used for both MCC and type rating; (2) for MCC/VFR: (i) 25 hours of theoretical knowledge instruction and exercises; and (ii) 15 hours of practical MCC training or 10 hours, in the case of student pilots attending an ATP(H)/IR integrated course. When the MCC training is combined with the initial type rating training for a multi-pilot helicopter, the practical MCC training may be reduced to not less than 7 hours if the same FSTD is used for both MCC and type rating. (b) The MCC training course shall be completed within 6 months at an ATO. An FNPT II or III qualified for MCC, an FTD 2/3 or an FFS shall be used. (c) Unless the MCC course has been combined with a multi-pilot type rating course, on completion of the MCC training course the applicant shall be given a certificate of completion. (d) An applicant having completed MCC training for any other category of aircraft shall be exempted from the requirement in (a)(1)(i) or (a)(2)(i), as applicable. (e) An applicant for MCC/IR training who has completed MCC/VFR training shall be exempted from the requirement in (a)(1)(i), and shall complete 5 hours of practical MCC/IR training. FCL.740.H Revalidation of type ratings  helicopters (a) Revalidation. For revalidation of type ratings for helicopters, the applicant shall: (1) pass a proficiency check in accordance with Appendix 9 to this Part in the relevant type of helicopter or an FSTD representing that type within the 3 months immediately preceding the expiry date of the rating; and (2) complete at least 2 hours as a pilot of the relevant helicopter type within the validity period of the rating. The duration of the proficiency check may be counted towards the 2 hours. (3) When applicants hold more than 1 type rating for single-engine piston helicopters, they may achieve revalidation of all the relevant type ratings by completing the proficiency check in only 1 of the relevant types held, provided that they have completed at least 2 hours of flight time as PIC on the other types during the validity period. The proficiency check shall be performed each time on a different type. (4) When applicants hold more than 1 type rating for single-engine turbine helicopters with a maximum certificated take-off mass up to 3 175 kg, they may achieve revalidation of all the relevant type ratings by completing the proficiency check in only 1 of the relevant types held, provided that they have completed: (i) 300 hours as PIC on helicopters; (ii) 15 hours on each of the types held; and (iii) at least 2 hours of PIC flight time on each of the other types during the validity period. The proficiency check shall be performed each time on a different type. (5) A pilot who successfully completes a skill test for the issue of an additional type rating shall achieve revalidation for the relevant type ratings in the common groups, in accordance with (3) and (4). (6) The revalidation of an IR(H), if held, may be combined with a proficiency check for a type rating. (b) An applicant who fails to achieve a pass in all sections of a proficiency check before the expiry date of a type rating shall not exercise the privileges of that rating until a pass in the proficiency check has been achieved. In the case of (a)(3) and (4), the applicant shall not exercise his/her privileges in any of the types. SECTION 4 Specific requirements for the powered-lift aircraft category FCL.720.PL Experience requirements and prerequisites for the issue of type ratings  powered-lift aircraft Unless otherwise determined in the operational suitability data established in accordance with Part-21, an applicant for the first issue of a powered-lift type rating shall comply with the following experience requirements and prerequisites: (a) for pilots of aeroplanes: (1) hold a CPL/IR(A) with ATPL theoretical knowledge or an ATPL(A); (2) hold a certificate of completion of an MCC course; (3) have completed more than 100 hours as pilot on multi-pilot aeroplanes; (4) have completed 40 hours of flight instruction in helicopters; (b) for pilots of helicopters: (1) hold a CPL/IR(H) with ATPL theoretical knowledge or an ATPL/IR(H); (2) hold a certificate of completion of an MCC course; (3) have completed more than 100 hours as a pilot on multi-pilot helicopters; (4) have completed 40 hours of flight instruction in aeroplanes; (c) for pilots qualified to fly both aeroplanes and helicopters: (1) hold at least a CPL(H); (2) hold an IR and ATPL theoretical knowledge or an ATPL in either aeroplanes or helicopters; (3) hold a certificate of completion of an MCC course in either helicopters or aeroplanes; (4) have completed at least 100 hours as a pilot on multi-pilot helicopters or aeroplanes; (5) have completed 40 hours of flight instruction in aeroplanes or helicopters, as applicable, if the pilot has no experience as ATPL or on multi-pilot aircraft. FCL.725.PL Flight instruction for the issue of type ratings  powered-lift aircraft The flight instruction part of the training course for a powered-lift type rating shall be completed in both the aircraft and an FSTD representing the aircraft and adequately qualified for this purpose. FCL.740.PL Revalidation of type ratings  powered-lift aircraft (a) Revalidation. For revalidation of powered-lift type ratings, the applicant shall: (1) pass a proficiency check in accordance with Appendix 9 to this Part in the relevant type of powered-lift within the 3 months immediately preceding the expiry date of the rating; (2) complete during the period of validity of the rating, at least: (i) 10 route sectors as pilot of the relevant type of powered-lift aircraft; or (ii) 1 route sector as pilot of the relevant type of powered-lift aircraft or FFS, flown with an examiner. This route sector may be flown during the proficiency check. (3) A pilot working for a commercial air transport operator approved in accordance with the applicable air operations requirements who has passed the operators proficiency check combined with the proficiency check for the revalidation of the type rating shall be exempted from complying with the requirement in (2). (b) An applicant who fails to achieve a pass in all sections of a proficiency check before the expiry date of a type rating shall not exercise the privileges of that rating until the a pass in the proficiency check has been achieved. SECTION 5 Specific requirements for the airship category FCL.720.As Prerequisites for the issue of type ratings  airships Unless otherwise determined in the operational suitability data established in accordance with Part-21, an applicant for the first issue of an airship type rating shall comply with the following experience requirements and prerequisites: (a) for multi-pilot airships: (1) have completed 70 hours of flight time as PIC on airships; (2) hold a certificate of satisfactory completion of MCC on airships. (3) An applicant who does not comply with the requirement in (2) shall have the type rating issued with the privileges limited to exercising functions as co-pilot only. The limitation shall be removed once the pilot has completed 100 hours of flight time as PIC or pilot-in-command under supervision of airships. FCL.735.As Multi-crew cooperation training course  airships (a) The MCC training course shall comprise at least: (1) 12 hours of theoretical knowledge instruction and exercises; and (2) 5 hours of practical MCC training; (3) An FNPT II, or III qualified for MCC, an FTD 2/3 or an FFS shall be used. (b) The MCC training course shall be completed within 6 months at an ATO. (c) Unless the MCC course has been combined with a multi-pilot type rating course, on completion of the MCC training course the applicant shall be given a certificate of completion. (d) An applicant having completed MCC training for any other category of aircraft shall be exempted from the requirements in (a). FCL.740.As Revalidation of type ratings  airships (a) Revalidation. For revalidation of type ratings for airships, the applicant shall: (1) pass a proficiency check in accordance with Appendix 9 to this Part in the relevant type of airship within the 3 months immediately preceding the expiry date of the rating; and (2) complete at least 2 hours as a pilot of the relevant airship type within the validity period of the rating. The duration of the proficiency check may be counted towards the 2 hours. (3) The revalidation of an IR(As), if held, may be combined with a proficiency check for the revalidation of a class or type rating. (b) An applicant who fails to achieve a pass in all sections of a proficiency check before the expiry date of a type rating shall not exercise the privileges of that rating until a pass in the proficiency check has been achieved. SUBPART I ADDITIONAL RATINGS FCL.800 Aerobatic rating (a) Holders of a pilot licence for aeroplanes, TMG or sailplanes shall only undertake aerobatic flights when they hold the appropriate rating. (b) Applicants for an aerobatic rating shall have completed: (1) at least 40 hours of flight time or, in the case of sailplanes, 120 launches as PIC in the appropriate aircraft category, completed after the issue of the licence; (2) a training course at an ATO, including: (i) theoretical knowledge instruction appropriate for the rating; (ii) at least 5 hours or 20 flights of aerobatic instruction in the appropriate aircraft category. (c) The privileges of the aerobatic rating shall be limited to the aircraft category in which the flight instruction was completed. The privileges will be extended to another category of aircraft if the pilot holds a licence for that aircraft category and has successfully completed at least 3 dual training flights covering the full aerobatic training syllabus in that category of aircraft. FCL.805 Sailplane towing and banner towing ratings (a) Holders of a pilot licence with privileges to fly aeroplanes or TMGs shall only tow sailplanes or banners when they hold the appropriate sailplane towing or banner towing rating. (b) Applicants for a sailplane towing rating shall have completed: (1) at least 30 hours of flight time as PIC and 60 take-offs and landings in aeroplanes, if the activity is to be carried out in aeroplanes, or in TMGs, if the activity is to be carried out in TMGs, completed after the issue of the licence; (2) a training course at an ATO including: (i) theoretical knowledge instruction on towing operations and procedures; (ii) at least 10 instruction flights towing a sailplane, including at least 5 dual instruction flights; and (iii) except for holders of an LAPL(S) or an SPL, 5 familiarisation flights in a sailplane which is launched by an aircraft. (c) Applicants for a banner towing rating shall have completed: (1) at least 100 hours of flight time and 200 take-offs and landings as PIC on aeroplanes or TMG, after the issue of the licence. At least 30 of these hours shall be in aeroplanes, if the activity is to be carried out in aeroplanes, or in TMG, if the activity is to be carried out in TMGs; (2) a training course at an ATO including: (i) theoretical knowledge instruction on towing operations and procedures; (ii) at least 10 instruction flights towing a banner, including at least 5 dual flights. (d) The privileges of the sailplane and banner towing ratings shall be limited to aeroplanes or TMG, depending on which aircraft the flight instruction was completed. The privileges will be extended if the pilot holds a licence for aeroplanes or TMG and has successfully completed at least 3 dual training flights covering the full towing training syllabus in either aircraft, as relevant. (e) In order to exercise the privileges of the sailplane or banner towing ratings, the holder of the rating shall have completed a minimum of 5 tows during the last 24 months. (f) When the pilot does not comply with the requirement in (e), before resuming the exercise of his/her privileges, the pilot shall complete the missing tows with or under the supervision of an instructor. FCL.810 Night rating (a) Aeroplanes, TMGs, airships. (1) If the privileges of an LAPL or a PPL for aeroplanes, TMGs or airships are to be exercised in VFR conditions at night, applicants shall have completed a training course at an ATO. The course shall comprise: (i) theoretical knowledge instruction; (ii) at least 5 hours of flight time in the appropriate aircraft category at night, including at least 3 hours of dual instruction, including at least 1 hour of cross-country navigation with at least one dual cross-country flight of at least 50 km and 5 solo take-offs and 5 solo full-stop landings. (2) Before completing the training at night, LAPL holders shall have completed the basic instrument flight training required for the issue of the PPL. (3) When applicants hold both a single-engine piston aeroplane (land) and a TMG class rating, they may complete the requirements in (1) above in either class or both classes. (b) Helicopters. If the privileges of a PPL for helicopters are to be exercised in VFR conditions at night, the applicant shall have: (1) completed at least 100 hours of flight time as pilot in helicopters after the issue of the licence, including at least 60 hours as PIC on helicopters and 20 hours of cross-country flight; (2) completed a training course at an ATO. The course shall be completed within a period of 6 months and comprise: (i) 5 hours of theoretical knowledge instruction; (ii) 10 hours of helicopter dual instrument instruction time; and (iii) 5 hours of flight time at night, including at least 3 hours of dual instruction, including at least 1 hour of cross-country navigation and 5 solo night circuits. Each circuit shall include a take-off and a landing. (3) An applicant who holds or has held an IR in an aeroplane or TMG, shall be credited with 5 hours towards the requirement in (2)(ii) above. (c) Balloons. If the privileges of an LAPL for balloons or a BPL are to be exercised in VFR conditions at night, applicants shall complete at least 2 instruction flights at night of at least 1 hour each. FCL.815 Mountain rating (a) Privileges. The privileges of the holder of a mountain rating are to conduct flights with aeroplanes or TMG to and from surfaces designated as requiring such a rating by the appropriate authorities designated by the Member States. The initial mountain rating may be obtained either on: (1) wheels, to grant the privilege to fly to and from such surfaces when they are not covered by snow; or (2) skis, to grant the privilege to fly to and from such surfaces when they are covered by snow. (3) The privileges of the initial rating may be extended to either wheel or ski privileges when the pilot has undertaken an appropriate additional familiarisation course, including theoretical knowledge instruction and flight training, with a mountain flight instructor. (b) Training course. Applicants for a mountain rating shall have completed, within a period of 24 months, a course of theoretical knowledge instruction and flight training at an ATO. The content of the course shall be appropriate to the privileges sought. (c) Skill test. After the completion of the training, the applicant shall pass a skill test with an FE qualified for this purpose. The skill test shall contain: (1) a verbal examination of theoretical knowledge; (2) 6 landings on at least 2 different surfaces designated as requiring a mountain rating other than the surface of departure. (d) Validity. A mountain rating shall be valid for a period of 24 months. (e) Revalidation. For revalidation of a mountain rating, the applicant shall: (1) have completed at least 6 mountain landings in the past 24 months; or (2) pass a proficiency check. The proficiency check shall comply with the requirements in (c). (f) Renewal. If the rating has lapsed, the applicant shall comply with the requirement in (e)(2). FCL.820 Flight test rating (a) Holders of a pilot licence for aeroplanes or helicopters shall only act as PIC in category 1 or 2 flight tests, as defined in Part-21, when they hold a flight test rating. (b) The obligation to hold a flight test rating established in (a) shall only apply to flight tests conducted on: (1) helicopters certificated or to be certificated in accordance with the standards of CS-27 or CS-29 or equivalent airworthiness codes; or (2) aeroplanes certificated or to be certificated in accordance with: (i) the standards of CS-25 or equivalent airworthiness codes; or (ii) the standards of CS-23 or equivalent airworthiness codes, except for aeroplanes with an maximum take-off mass of less than 2 000 kg. (c) The privileges of the holder of a flight test rating are to, within the relevant aircraft category: (1) in the case of a category 1 flight test rating, conduct all categories of flight tests, as defined in Part-21, either as PIC or co-pilot; (2) in the case of a category 2 flight test rating: (i) conduct category 1 flight tests, as defined in Part-21:  as a co-pilot, or  as PIC, in the case of aeroplanes referred to in (b)(2)(ii), except for those within the commuter category or having a design diving speed above 0,6 mach or a maximum ceiling above 25 000 feet; (ii) conduct all other categories of flight tests, as defined in Part-21, either as PIC or co-pilot; (3) in addition, for both category 1 or 2 flight test ratings, to conduct flights specifically related to the activity of design and production organisations, within the scope of their privileges, when the requirements of Subpart H may not be complied with. (d) Applicants for the first issue of a flight test rating shall: (1) hold at least a CPL and an IR in the appropriate aircraft category; (2) have completed at least 1 000 hours of flight time in the appropriate aircraft category, of which at least 400 hours as PIC; (3) have completed a training course at an ATO appropriate to the intended aircraft and category of flights. The training shall cover at least the following subjects:  Performance,  Stability and control/Handling qualities,  Systems,  Test management,  Risk/Safety management. (e) The privileges of holders of a flight test rating may be extended to another category of flight test and another category of aircraft when they have completed an additional course of training at an ATO. SUBPART J INSTRUCTORS SECTION 1 Common requirements FCL.900 Instructor certificates (a) General. A person shall only carry out: (1) flight instruction in aircraft when he/she holds: (i) a pilot licence issued or accepted in accordance with this Regulation; (ii) an instructor certificate appropriate to the instruction given, issued in accordance with this Subpart; (2) synthetic flight instruction or MCC instruction when he/she holds an instructor certificate appropriate to the instruction given, issued in accordance with this Subpart. (b) Special conditions: (1) In the case of introduction of new aircraft in the Member States or in an operators fleet, when compliance with the requirements established in this Subpart is not possible, the competent authority may issue a specific certificate giving privileges for flight instruction. Such a certificate shall be limited to the instruction flights necessary for the introduction of the new type of aircraft and its validity shall not, in any case, exceed 1 year. (2) Holders of a certificate issued in accordance with (b)(1) who wish to apply for the issue of an instructor certificate shall comply with the prerequisites and revalidation requirements established for that category of instructor. Notwithstanding FCL.905.TRI(b), a TRI certificate issued in accordance with this (sub)paragraph will include the privilege to instruct for the issue of a TRI or SFI certificate for the relevant type. (c) Instruction outside the territory of the Member States: (1) Notwithstanding paragraph (a), in the case of flight instruction provided in an ATO located outside the territory of the Member States, the competent authority may issue an instructor certificate to an applicant holding a pilot licence issued by a third country in accordance with Annex 1 to the Chicago Convention, provided that the applicant: (i) holds at least an equivalent licence, rating, or certificate to the one for which they are authorised to instruct and in any case at least a CPL; (ii) complies with the requirements established in this Subpart for the issue of the relevant instructor certificate; (iii) demonstrates to the competent authority an adequate level of knowledge of European aviation safety rules to be able to exercise instructional privileges in accordance with this Part. (2) The certificate shall be limited to providing flight instruction: (i) in ATOs located outside the territory of the Member States; (ii) to student pilots who have sufficient knowledge of the language in which flight instruction is given. FCL.915 General prerequisites and requirements for instructors (a) General. An applicant for an instructor certificate shall be at least 18 years of age. (b) Additional requirements for instructors providing flight instruction in aircraft. An applicant for or the holder of an instructor certificate with privileges to conduct flight instruction in an aircraft shall: (1) hold at least the licence and, where relevant, the rating for which flight instruction is to be given; (2) except in the case of the flight test instructor, have: (i) completed at least 15 hours of flight as a pilot on the class or type of aircraft on which flight instruction is to be given, of which a maximum of 7 hours may be in an FSTD representing the class or type of aircraft, if applicable; or (ii) passed an assessment of competence for the relevant category of instructor on that class or type of aircraft; (3) be entitled to act as PIC on the aircraft during such flight instruction. (c) Credit towards further ratings and for the purpose of revalidation: (1) Applicants for further instructor certificates may be credited with the teaching and learning skills already demonstrated for the instructor certificate held. (2) Hours flown as an examiner during skill tests or proficiency checks shall be credited in full towards revalidation requirements for all instructor certificates held. FCL.920 Instructor competencies and assessment All instructors shall be trained to achieve the following competences:  Prepare resources,  Create a climate conducive to learning,  Present knowledge,  Integrate Threat and Error Management (TEM) and crew resource management,  Manage time to achieve training objectives,  Facilitate learning,  Assess trainee performance,  Monitor and review progress,  Evaluate training sessions,  Report outcome. FCL.925 Additional requirements for instructors for the MPL (a) Instructors conducting training for the MPL shall: (1) have successfully completed an MPL instructor training course at an ATO; and (2) additionally, for the basic, intermediate and advanced phases of the MPL integrated training course: (i) be experienced in multi-pilot operations; and (ii) have completed initial crew resource management training with a commercial air transport operator approved in accordance with the applicable air operations requirements. (b) MPL instructors training course (1) The MPL instructor training course shall comprise at least 14 hours of training. Upon completion of the training course, the applicant shall undertake an assessment of instructor competencies and of knowledge of the competency-based approach to training. (2) The assessment shall consist of a practical demonstration of flight instruction in the appropriate phase of the MPL training course. This assessment shall be conducted by an examiner qualified in accordance with Subpart K. (3) Upon successful completion of the MPL training course, the ATO shall issue an MPL instructor qualification certificate to the applicant. (c) In order to maintain the privileges, the instructor shall have, within the preceding 12 months, conducted within an MPL training course: (1) 1 simulator session of at least 3 hours; or (2) 1 air exercise of at least 1 hour comprising at least 2 take-offs and landings. (d) If the instructor has not fulfilled the requirements of (c), before exercising the privileges to conduct flight instruction for the MPL he/she shall: (1) receive refresher training at an ATO to reach the level of competence necessary to pass the assessment of instructor competencies; and (2) pass the assessment of instructor competencies as set out in (b)(2). FCL.930 Training course Applicants for an instructor certificate shall have completed a course of theoretical knowledge and flight instruction at an ATO. In addition to the specific elements prescribed in this Part for each category of instructor, the course shall contain the elements required in FCL.920. FCL.935 Assessment of competence (a) Except for the multi-crew cooperation instructor (MCCI), the synthetic training instructor (STI), the mountain rating instructor (MI) and the flight test instructor (FTI), an applicant for an instructor certificate shall pass an assessment of competence in the appropriate aircraft category to demonstrate to an examiner qualified in accordance with Subpart K the ability to instruct a student pilot to the level required for the issue of the relevant licence, rating or certificate. (b) This assessment shall include: (1) the demonstration of the competencies described in FCL.920, during pre-flight, post-flight and theoretical knowledge instruction; (2) oral theoretical examinations on the ground, pre-flight and post-flight briefings and in-flight demonstrations in the appropriate aircraft class, type or FSTD; (3) exercises adequate to evaluate the instructors competencies. (c) The assessment shall be performed on the same class or type of aircraft or FSTD used for the flight instruction. (d) When an assessment of competence is required for revalidation of an instructor certificate, an applicant who fails to achieve a pass in the assessment before the expiry date of an instructor certificate shall not exercise the privileges of that certificate until the assessment has successfully been completed. FCL.940 Validity of instructor certificates With the exception of the MI, and without prejudice to FCL.900(b)(1), instructor certificates shall be valid for a period of 3 years. SECTION 2 Specific requirements for the flight instructor  FI FCL.905.FI FI  Privileges and conditions The privileges of an FI are to conduct flight instruction for the issue, revalidation or renewal of: (a) a PPL, SPL, BPL and LAPL in the appropriate aircraft category; (b) class and type ratings for single-pilot, single-engine aircraft, except for single-pilot high performance complex aeroplanes; class and group extensions for balloons and class extensions for sailplanes; (c) type ratings for single or multi-pilot airship; (d) a CPL in the appropriate aircraft category, provided that the FI has completed at least 500 hours of flight time as a pilot on that aircraft category, including at least 200 hours of flight instruction; (e) the night rating, provided that the FI: (1) is qualified to fly at night in the appropriate aircraft category; (2) has demonstrated the ability to instruct at night to an FI qualified in accordance with (i) below; and (3) complies with the night experience requirement of FCL.060(b)(2); (f) a towing or aerobatic rating, provided that such privileges are held and the FI has demonstrated the ability to instruct for that rating to an FI qualified in accordance with (i) below; (g) an IR in the appropriate aircraft category, provided that the FI has: (1) at least 200 hours of flight time under IFR, of which up to 50 hours may be instrument ground time in an FFS, an FTD 2/3 or FNPT II; (2) completed as a student pilot the IRI training course and has passed an assessment of competence for the IRI certificate; and (3) in addition: (i) for multi-engine aeroplanes, met the requirements for the issue of a CRI certificate; (ii) for multi-engine helicopters, met the requirements for the issue of a TRI certificate; (h) single-pilot multi-engine class or type ratings, except for single-pilot high performance complex aeroplanes, provided that the FI meets: (1) in the case of aeroplanes, the prerequisites for the CRI training course established in FCL.915.CRI(a) and the requirements of FCL.930.CRI and FCL.935; (2) in the case of helicopters, the requirements established in FCL.910.TRI(c)(1) and the prerequisites for the TRI(H) training course established in FCL.915.TRI(b)(2); (i) an FI, IRI, CRI, STI or MI certificate provided that the FI has: (1) completed at least: (i) in the case of an FI(S), at least 50 hours or 150 launches of flight instruction on sailplanes; (ii) in the case of an FI(B), at least 50 hours or 50 take-offs of flight instruction on balloons; (iii) in all other cases, 500 hours of flight instruction in the appropriate aircraft category; (2) passed an assessment of competence in accordance with FCL.935 in the appropriate aircraft category to demonstrate to a Flight Instructor Examiner (FIE) the ability to instruct for the FI certificate; (j) an MPL, provided that the FI: (1) for the core flying phase of the training, has completed at least 500 hours of flight time as a pilot on aeroplanes, including at least 200 hours of flight instruction; (2) for the basic phase of the training: (i) holds a multi-engine aeroplane IR and the privilege to instruct for an IR; and (ii) has at least 1 500 hours of flight time in multi-crew operations; (3) in the case of an FI already qualified to instruct on ATP(A) or CPL(A)/IR integrated courses, the requirement of (2)(ii) may be replaced by the completion of a structured course of training consisting of: (i) MCC qualification; (ii) observing 5 sessions of flight instruction in Phase 3 of an MPL course; (iii) observing 5 sessions of flight instruction in Phase 4 of an MPL course; (iv) observing 5 operator recurrent line oriented flight training sessions; (v) the content of the MCCI instructor course. In this case, the FI shall conduct its first 5 instructor sessions under the supervision of a TRI(A), MCCI(A) or SFI(A) qualified for MPL flight instruction. FCL.910.FI FI  Restricted privileges (a) An FI shall have his/her privileges limited to conducting flight instruction under the supervision of an FI for the same category of aircraft nominated by the ATO for this purpose, in the following cases: (1) for the issue of the PPL, SPL, BPL and LAPL; (2) in all integrated courses at PPL level, in case of aeroplanes and helicopters; (3) for class and type ratings for single-pilot, single-engine aircraft, class and group extensions in the case of balloons and class extensions in the case of sailplanes; (4) for the night, towing or aerobatic ratings. (b) While conducting training under supervision, in accordance with (a), the FI shall not have the privilege to authorise student pilots to conduct first solo flights and first solo cross-country flights. (c) The limitations in (a) and (b) shall be removed from the FI certificate when the FI has completed at least: (1) for the FI(A), 100 hours of flight instruction in aeroplanes or TMGs and, in addition has supervised at least 25 student solo flights; (2) for the FI(H) 100 hours of flight instruction in helicopters and, in addition has supervised at least 25 student solo flight air exercises; (3) for the FI(As), FI(S) and FI(B), 15 hours or 50 take-offs of flight instruction covering the full training syllabus for the issue of a PPL(As), SPL or BPL in the appropriate aircraft category. FCL.915.FI FI  Prerequisites An applicant for an FI certificate shall: (a) in the case of the FI(A) and FI(H): (1) have received at least 10 hours of instrument flight instruction on the appropriate aircraft category, of which not more than 5 hours may be instrument ground time in an FSTD; (2) have completed 20 hours of VFR cross-country flight on the appropriate aircraft category as PIC; and (b) additionally, for the FI(A): (1) hold at least a CPL(A); or (2) hold at least a PPL(A) and have: (i) met the requirements for CPL theoretical knowledge, except for an FI(A) providing training for the LAPL(A) only; and (ii) completed at least 200 hours of flight time on aeroplanes or TMGs, of which 150 hours as PIC; (3) have completed at least 30 hours on single-engine piston powered aeroplanes of which at least 5 hours shall have been completed during the 6 months preceding the pre-entry flight test set out in FCL.930.FI(a); (4) have completed a VFR cross-country flight as PIC, including a flight of at least 540 km (300 NM) in the course of which full stop landings at 2 different aerodromes shall be made; (c) additionally, for the FI(H), have completed 250 hours total flight time as pilot on helicopters of which: (1) at least 100 hours shall be as PIC, if the applicant holds at least a CPL(H); or (2) at least 200 hours as PIC, if the applicant holds at least a PPL(H) and has met the requirements for CPL theoretical knowledge; (d) for an FI(As), have completed 500 hours of flight time on airships as PIC, of which 400 hours shall be as PIC holding a CPL(As); (e) for an FI(S), have completed 100 hours of flight time and 200 launches as PIC on sailplanes. Additionally, where the applicant wishes to give flight instruction on TMGs, he/she shall have completed 30 hours of flight time as PIC on TMGs and an additional assessment of competence on a TMG in accordance with FCL.935 with an FI qualified in accordance with FCL.905.FI(j); (f) for an FI(B), have completed 75 hours of balloon flight time as PIC, of which at least 15 hours have to be in the class for which flight instruction will be given. FCL.930.FI FI  Training course (a) Applicants for the FI certificate shall have passed a specific pre-entry flight test with an FI qualified in accordance with FCL.905.FI(i) within the 6 months preceding the start of the course, to assess their ability to undertake the course. This pre-entry flight test shall be based on the proficiency check for class and type ratings as set out in Appendix 9 to this Part. (b) The FI training course shall include: (1) 25 hours of teaching and learning; (2) (i) in the case of an FI(A), (H) and (As), at least 100 hours of theoretical knowledge instruction, including progress tests; (ii) in the case of an FI(B) or FI(S), at least 30 hours of theoretical knowledge instruction, including progress tests; (3) (i) in the case of an FI(A) and (H), at least 30 hours of flight instruction, of which 25 hours shall be dual flight instruction, of which 5 hours may be conducted in an FFS, an FNPT I or II or an FTD 2/3; (ii) in the case of an FI(As), at least 20 hours of flight instruction, of which 15 hours shall be dual flight instruction; (iii) in the case of an FI(S), at least 6 hours or 20 take-offs of flight instruction; (iv) in the case of an FI(S) providing training on TMGs, at least 6 hours of dual flight instruction on TMGs; (v) in the case of an FI(B), at least 3 hours including 3 take-offs of flight instruction. When applying for an FI certificate in another category of aircraft, pilots holding or having held: (1) an FI(A), (H) or (As) shall be credited with 55 hours towards the requirement in (b)(2)(i) or with 18 hours towards the requirements in (b)(2)(ii). FCL.940.FI FI  Revalidation and renewal (a) For revalidation of an FI certificate, the holder shall fulfil 2 of the following 3 requirements: (1) complete: (i) in the case of an FI(A) and (H), at least 50 hours of flight instruction in the appropriate aircraft category during the period of validity of the certificate as, FI, TRI, CRI, IRI, MI or examiner. If the privileges to instruct for the IR are to be revalidated, 10 of these hours shall be flight instruction for an IR and shall have been completed within the last 12 months preceding the expiry date of the FI certificate; (ii) in the case of an FI(As), at least 20 hours of flight instruction in airships as FI, IRI or as examiner during the period of validity of the certificate. If the privileges to instruct for the IR are to be revalidated, 10 of these hours shall be flight instruction for an IR and shall have been completed within the last 12 months preceding the expiry date of the FI certificate; (iii) in the case of an FI(S), at least 30 hours or 60 take-offs of flight instruction in sailplanes, powered sailplanes or TMG as, FI or as examiner during the period of validity of the certificate; (iv) in the case of an FI(B), at least 6 hours of flight instruction in balloons as, FI or as examiner during the period of validity of the certificate; (2) attend an instructor refresher seminar, within the validity period of the FI certificate; (3) pass an assessment of competence in accordance with FCL.935, within the 12 months preceding the expiry date of the FI certificate. (b) For the at least each alternate subsequent revalidation in the case of FI(A) or FI(H), or each third revalidation, in the case of FI(As), (S) and (B), the holder shall have to pass an assessment of competence in accordance with FCL.935. (c) Renewal. If the FI certificate has lapsed, the applicant shall, within a period of 12 months before renewal: (1) attend an instructor refresher seminar; (2) pass an assessment of competence in accordance with FCL.935. SECTION 4 Specific requirements for the type rating instructor  TRI FCL.905.TRI TRI  Privileges and conditions The privileges of a TRI are to instruct for: (a) the revalidation and renewal of IRs, provided the TRI holds a valid IR; (b) the issue of a TRI or SFI certificate, provided that the holder has 3 years of experience as a TRI; and (c) in the case of the TRI for single-pilot aeroplanes: (1) the issue, revalidation and renewal of type ratings for single-pilot high performance complex aeroplanes when the applicant seeks privileges to operate in single-pilot operations. The privileges of the TRI(SPA) may be extended to flight instruction for single-pilot high performance complex aeroplanes type ratings in multi-pilot operations, provided that the TRI: (i) holds an MCCI certificate; or (ii) holds or has held a TRI certificate for multi-pilot aeroplanes; (2) the MPL course on the basic phase, provided that he/she has the privileges extended to multi-pilot operations and holds or has held an FI(A) or an IRI(A) certificate; (d) in the case of the TRI for multi-pilot aeroplanes: (1) the issue, revalidation and renewal of type ratings for: (i) multi-pilot aeroplanes; (ii) single-pilot high performance complex aeroplanes when the applicant seeks privileges to operate in multi-pilot operations; (2) MCC training; (3) the MPL course on the basic, intermediate and advanced phases, provided that, for the basic phase, they hold or have held an FI(A) or IRI(A) certificate; (e) in the case of the TRI for helicopters: (1) the issue, revalidation and renewal of helicopter type ratings; (2) MCC training, provided he/she holds a multi-pilot helicopter type rating; (3) the extension of the single-engine IR(H) to multi-engine IR(H); (f) in the case of the TRI for powered-lift aircraft: (1) the issue, revalidation and renewal of powered-lift type ratings; (2) MCC training. FCL.910.TRI TRI  Restricted privileges (a) General. If the TRI training is carried out in an FFS only, the privileges of the TRI shall be restricted to training in the FFS. In this case, the TRI may conduct line flying under supervision, provided that the TRI training course has included additional training for this purpose. (b) TRI for aeroplanes and for powered-lift aircraft  TRI(A) and TRI(PL). The privileges of a TRI are restricted to the type of aeroplane or powered-lift aircraft in which the training and the assessment of competence was taken. The privileges of the TRI shall be extended to further types when the TRI has: (1) completed within the 12 months preceding the application, at least 15 route sectors, including take-offs and landings on the applicable aircraft type, of which 7 sectors may be completed in an FFS; (2) completed the technical training and flight instruction parts of the relevant TRI course; (3) passed the relevant sections of the assessment of competence in accordance with FCL.935 in order to demonstrate to an FIE or a TRE qualified in accordance with Subpart K his/her ability to instruct a pilot to the level required for the issue of a type rating, including pre-flight, post-flight and theoretical knowledge instruction. (c) TRI for helicopters  TRI(H). (1) The privileges of a TRI(H) are restricted to the type of helicopter in which the skill test for the issue of the TRI certificate was taken. The privileges of the TRI shall be extended to further types when the TRI has: (i) completed the appropriate type technical part of the TRI course on the applicable type of helicopter or an FSTD representing that type; (ii) conducted at least 2 hours of flight instruction on the applicable type, under the supervision of an adequately qualified TRI(H); and (iii) passed the relevant sections of the assessment of competence in accordance with FCL.935 in order to demonstrate to an FIE or TRE qualified in accordance with Subpart K his/her ability to instruct a pilot to the level required for the issue of a type rating, including pre-flight, post-flight and theoretical knowledge instruction. (2) Before the privileges of a TRI(H) are extended from single-pilot to multi-pilot privileges on the same type of helicopters, the holder shall have at least 100 hours in multi-pilot operations on this type. (d) Notwithstanding the paragraphs above, holders of a TRI certificate who have been issued with a type rating in accordance with FCL.725(e) shall be entitled to have their TRI privileges extended to that new type of aircraft. FCL.915.TRI TRI  Prerequisites An applicant for a TRI certificate shall: (a) hold a CPL, MPL or ATPL pilot licence on the applicable aircraft category; (b) for a TRI(MPA) certificate: (1) have completed 1 500 hours flight time as a pilot on multi-pilot aeroplanes; and (2) have completed, within the 12 months preceding the date of application, 30 route sectors, including take-offs and landings, as PIC or co-pilot on the applicable aeroplane type, of which 15 sectors may be completed in an FFS representing that type; (c) for a TRI(SPA) certificate: (1) have completed, within the 12 months preceding the date of application, 30 route sectors, including take-offs and landings, as PIC on the applicable aeroplane type, of which 15 sectors may be completed in an FFS representing that type; and (2) (i) have competed at least 500 hours flight time as pilot on aeroplanes, including 30 hours as PIC on the applicable type of aeroplane; or (ii) hold or have held an FI certificate for multi-engine aeroplanes with IR(A) privileges; (d) for TRI(H): (1) for a TRI(H) certificate for single-pilot single-engine helicopters, have completed 250 hours as a pilot on helicopters; (2) for a TRI(H) certificate for single-pilot multi-engine helicopters, have completed 500 hours as pilot of helicopters, including 100 hours as PIC on single-pilot multi-engine helicopters; (3) for a TRI(H) certificate for multi-pilot helicopters, have completed 1 000 hours of flight time as a pilot on helicopters, including: (i) 350 hours as a pilot on multi-pilot helicopters; or (ii) for applicants already holding a TRI(H) certificate for single-pilot multi-engine helicopters, 100 hours as pilot of that type in multi-pilot operations. (4) Holders of an FI(H) certificate shall be fully credited towards the requirements of (1) and (2) in the relevant single-pilot helicopter; (e) for TRI(PL): (1) have completed 1 500 hours flight time as a pilot on multi-pilot aeroplanes, powered-lift, or multi-pilot helicopters; and (2) have completed, within the 12 months preceding the application, 30 route sectors, including take-offs and landings, as PIC or co-pilot on the applicable powered-lift type, of which 15 sectors may be completed in an FFS representing that type. FCL.930.TRI TRI  Training course (a) The TRI training course shall include, at least: (1) 25 hours of teaching and learning; (2) 10 hours of technical training, including revision of technical knowledge, the preparation of lesson plans and the development of classroom/simulator instructional skills; (3) 5 hours of flight instruction on the appropriate aircraft or a simulator representing that aircraft for single-pilot aircraft and 10 hours for multi-pilot aircraft or a simulator representing that aircraft. (b) Applicants holding or having held an instructor certificate shall be fully credited towards the requirement of (a)(1). (c) An applicant for a TRI certificate who holds an SFI certificate for the relevant type shall be fully credited towards the requirements of this paragraph for the issue of a TRI certificate restricted to flight instruction in simulators. FCL.935.TRI TRI  Assessment of competence If the TRI assessment of competence is conducted in an FFS, the TRI certificate shall be restricted to flight instruction in FFSs. The restriction shall be lifted when the TRI has passed the assessment of competence on an aircraft. FCL.940.TRI TRI  Revalidation and renewal (a) Revalidation (1) Aeroplanes. For revalidation of a TRI(A) certificate, the applicant shall, within the last 12 months preceding the expiry date of the certificate, fulfil one of the following 3 requirements: (i) conduct one of the following parts of a complete type rating training course: simulator session of at least 3 hours or one air exercise of at least 1 hour comprising a minimum of 2 take-offs and landings; (ii) receive instructor refresher training as a TRI at an ATO; (iii) pass the assessment of competence in accordance with FCL.935. (2) Helicopters and powered lift. For revalidation of a TRI (H) or TRI(PL) certificate, the applicant shall, within the validity period of the TRI certificate, fulfil 2 of the following 3 requirements: (i) complete 50 hours of flight instruction on each of the types of aircraft for which instructional privileges are held or in an FSTD representing those types, of which at least 15 hours shall be within the 12 months preceding the expiry date of the TRI certificate. In the case of TRI(PL), these hours of flight instruction shall be flown as a TRI or type rating examiner (TRE), or SFI or synthetic flight examiner (SFE). In the case of TRI(H), time flown as FI, instrument rating instructor (IRI), synthetic training instructor (STI) or as any kind of examiner shall also be relevant for this purpose; (ii) receive instructor refresher training as a TRI at an ATO; (iii) pass the assessment of competence in accordance with FCL.935. (3) For at least each alternate revalidation of a TRI certificate, the holder shall have to pass the assessment of competence in accordance with FCL.935. (4) If a person holds a TRI certificate on more than one type of aircraft within the same category, the assessment of competence taken on one of those types shall revalidate the TRI certificate for the other types held within the same category of aircraft. (5) Specific requirements for revalidation of a TRI(H). A TRI(H) holding an FI(H) certificate on the relevant type shall have full credit towards the requirements in (a) above. In this case, the TRI(H) certificate will be valid until the expiry date of the FI(H) certificate. (b) Renewal (1) Aeroplanes. If the TRI (A) certificate has lapsed the applicant shall have: (i) completed within the last 12 months preceding the application at least 30 route sectors, to include take-offs and landings on the applicable aeroplane type, of which not more than 15 sectors may be completed in a flight simulator; (ii) completed the relevant parts of a TRI course at an approved ATO; (iii) conducted on a complete type rating course at least 3 hours of flight instruction on the applicable type of aeroplane under the supervision of a TRI(A). (2) Helicopters and powered lift. If the TRI (H) or TRI(PL) certificate has lapsed, the applicant shall, within a period of 12 months before renewal: (i) receive instructor refresher training as a TRI at an ATO, which should cover the relevant elements of the TRI training course; and (ii) pass the assessment of competence in accordance with FCL.935 in each of the types of aircraft in which renewal of the instructional privileges is sought. SECTION 5 Specific requirements for the class rating instructor  CRI FCL.905.CRI CRI  Privileges and conditions (a) The privileges of a CRI are to instruct for: (1) the issue, revalidation or renewal of a class or type rating for non-complex non-high performance single-pilot aeroplanes, when the privileges sought by the applicant are to fly in single-pilot operations; (2) a towing or aerobatic rating for the aeroplane category, provided the CRI holds the relevant rating and has demonstrated the ability to instruct for that rating to an FI qualified in accordance with FCL.905.FI(i). (b) The privileges of a CRI are restricted to the class or type of aeroplane in which the instructor assessment of competence was taken. The privileges of the CRI shall be extended to further classes or types when the CRI has completed, within the last 12 months: (1) 15 hours flight time as PIC on aeroplanes of the applicable class or type of aeroplane; (2) one training flight from the right hand seat under the supervision of another CRI or FI qualified for that class or type occupying the other pilots seat. FCL.915.CRI CRI  Prerequisites An applicant for a CRI certificate shall have completed at least: (a) for multi-engine aeroplanes: (1) 500 hours flight time as a pilot on aeroplanes; (2) 30 hours as PIC on the applicable class or type of aeroplane; (b) for single-engine aeroplanes: (1) 300 hours flight time as a pilot on aeroplanes; (2) 30 hours as PIC on the applicable class or type of aeroplane. FCL.930.CRI CRI  Training course (a) The training course for the CRI shall include, at least: (1) 25 hours of teaching and learning instruction; (2) 10 hours of technical training, including revision of technical knowledge, the preparation of lesson plans and the development of classroom/simulator instructional skills; (3) 5 hours of flight instruction on multi-engine aeroplanes, or 3 hours of flight instruction on single-engine aeroplanes, given by an FI(A) qualified in accordance with FCL.905.FI(i). (b) Applicants holding or having held an instructor certificate shall be fully credited towards the requirement of (a)(1). FCL.940.CRI CRI  Revalidation and renewal (a) For revalidation of a CRI certificate the applicant shall, within the 12 months preceding the expiry date of the CRI certificate: (1) conduct at least 10 hours of flight instruction in the role of a CRI. If the applicant has CRI privileges on both single-engine and multi-engine aeroplanes, the 10 hours of flight instruction shall be equally divided between single-engine and multi-engine aeroplanes; or (2) receive refresher training as a CRI at an ATO; or (3) pass the assessment of competence in accordance with FCL.935 for multi-engine or single-engine aeroplanes, as relevant. (b) For at least each alternate revalidation of a CRI certificate, the holder shall have to comply with the requirement of (a)(3). (c) Renewal. If the CRI certificate has lapsed, the applicant shall, within a period of 12 months before renewal: (1) receive refresher training as a CRI at an ATO; (2) pass the assessment of competence established in FCL.935. SECTION 6 Specific requirements for the instrument rating instructor  IRI FCL.905.IRI IRI  Privileges and conditions (a) The privileges of an IRI are to instruct for the issue, revalidation and renewal of an IR on the appropriate aircraft category. (b) Specific requirements for the MPL course. To instruct for the basic phase of training on an MPL course, the IRI(A) shall: (1) hold an IR for multi-engine aeroplanes; and (2) have completed at least 1 500 hours of flight time in multi-crew operations. (3) In the case of IRI already qualified to instruct on ATP(A) or CPL(A)/IR integrated courses, the requirement of (b)(2) may be replaced by the completion of the course provided for in paragraph FCL.905.FI(j)(3). FCL.915.IRI IRI  Prerequisites An applicant for an IRI certificate shall: (a) for an IRI(A): (1) have completed at least 800 hours of flight time under IFR, of which at least 400 hours shall be in aeroplanes; and (2) in the case of applicants of an IRI(A) for multi-engine aeroplanes, meet the requirements of paragraph FCL.915.CRI(a); (b) for an IRI(H): (1) have completed at least 500 hours of flight time under IFR, of which at least 250 hours shall be instrument flight time in helicopters; and (2) in the case of applicants for an IR(H) for multi-pilot helicopters, meet the requirements of FCL.905.FI(g)(3)(ii); (c) for an IRI(As), have completed at least 300 hours of flight time under IFR, of which at least 100 hours shall be instrument flight time in airships. FCL.930.IRI IRI  Training course (a) The training course for the IRI shall include, at least: (1) 25 hours of teaching and learning instruction; (2) 10 hours of technical training, including revision of instrument theoretical knowledge, the preparation of lesson plans and the development of classroom instructional skills; (3) (i) for the IRI(A), at least 10 hours of flight instruction on an aeroplane, FFS, FTD 2/3 or FPNT II. In the case of applicants holding an FI(A) certificate, these hours are reduced to 5; (ii) for the IRI(H), at least 10 hours of flight instruction on a helicopter, FFS, FTD 2/3 or FNPT II/III; (iii) for the IRI(As), at least 10 hours of flight instruction on an airship, FFS, FTD 2/3 or FNPT II. (b) Flight instruction shall be given by an FI qualified in accordance with FCL.905.FI(i). (c) Applicants holding or having held an instructor certificate shall be fully credited towards the requirement of (a)(1). FCL.940.IRI IRI  Revalidation and renewal For revalidation and renewal of an IRI certificate, the holder shall meet the requirements for revalidation and renewal of an FI certificate, in accordance with FCL.940.FI. SECTION 7 Specific requirements for the synthetic flight instructor  SFI FCL.905.SFI SFI  Privileges and conditions The privileges of an SFI are to carry out synthetic flight instruction, within the relevant aircraft category, for: (a) the issue, revalidation and renewal of an IR, provided that he/she holds or has held an IR in the relevant aircraft category and has completed an IRI training course; and (b) in the case of SFI for single-pilot aeroplanes: (1) the issue, revalidation and renewal of type ratings for single-pilot high performance complex aeroplanes, when the applicant seeks privileges to operate in single-pilot operations. The privileges of the SFI(SPA) may be extended to flight instruction for single-pilot high performance complex aeroplanes type ratings in multi-pilot operations, provided that he/she: (i) holds an MCCI certificate; or (ii) holds or has held a TRI certificate for multi-pilot aeroplanes; and (2) provided that the privileges of the SFI(SPA) have been extended to multi-pilot operations in accordance with (1): (i) MCC; (ii) the MPL course on the basic phase; (c) in the case of SFI for multi-pilot aeroplanes: (1) the issue, revalidation and renewal of type ratings for: (i) multi-pilot aeroplanes; (ii) single-pilot high performance complex aeroplanes when the applicant seeks privileges to operate in multi-pilot operations; (2) MCC; (3) the MPL course on the basic, intermediate and advanced phases, provided that, for the basic phase, he/she holds or has held an FI(A) or an IRI(A) certificate; (d) in the case of SFI for helicopters: (1) the issue, revalidation and renewal of helicopter type ratings; (2) MCC training, when the TRI has privileges to instruct for multi-pilot helicopters. FCL.910.SFI SFI  Restricted privileges The privileges of the SFI shall be restricted to the FTD 2/3 or FFS of the aircraft type in which the SFI training course was taken. The privileges may be extended to other FSTDs representing further types of the same category of aircraft when the holder has: (a) satisfactorily completed the simulator content of the relevant type rating course; and (b) conducted on a complete type rating course at least 3 hours of flight instruction related to the duties of an SFI on the applicable type under the supervision and to the satisfaction of a TRE qualified for this purpose. FCL.915.SFI SFI  Prerequisites An applicant for an SFI certificate shall: (a) hold or have held a CPL, MPL or ATPL in the appropriate aircraft category; (b) have completed the proficiency check for the issue of the specific aircraft type rating in an FFS representing the applicable type, within the 12 months preceding the application; and (c) additionally, for an SFI(A) for multi-pilot aeroplanes or SFI(PL), have: (1) at least 1 500 hours flight time as a pilot on multi-pilot aeroplanes or powered-lift, as applicable; (2) completed, as a pilot or as an observer, within the 12 months preceding the application, at least: (i) 3 route sectors on the flight deck of the applicable aircraft type; or (ii) 2 line-orientated flight training-based simulator sessions conducted by qualified flight crew on the flight deck of the applicable type. These simulator sessions shall include 2 flights of at least 2 hours each between 2 different aerodromes, and the associated pre-flight planning and de-briefing; (d) additionally, for an SFI(A) for single-pilot high performance complex aeroplanes: (1) have completed at least 500 hours of flight time as PIC on single-pilot aeroplanes; (2) hold or have held a multi-engine IR(A) rating; and (3) have met the requirements in (c)(2); (e) additionally, for an SFI(H), have: (1) completed, as a pilot or as an observer, at least 1 hour of flight time on the flight deck of the applicable type, within the 12 months preceding the application; and (2) in the case of multi-pilot helicopters, at least 1 000 hours of flying experience as a pilot on helicopters, including at least 350 hours as a pilot on multi-pilot helicopters; (3) in the case of single-pilot multi-engine helicopters, completed 500 hours as pilot of helicopters, including 100 hours as PIC on single-pilot multi-engine helicopters; (4) in the case of single-pilot single-engine helicopters, completed 250 hours as a pilot on helicopters. FCL.930.SFI SFI  Training course (a) The training course for the SFI shall include: (1) the FSTD content of the applicable type rating course; (2) the content of the TRI training course. (b) An applicant for an SFI certificate who holds a TRI certificate for the relevant type shall be fully credited towards the requirements of this paragraph. FCL.940.SFI SFI  Revalidation and renewal (a) Revalidation. For revalidation of an SFI certificate the applicant shall, within the validity period of the SFI certificate, fulfil 2 of the following 3 requirements: (1) complete 50 hours as an instructor or an examiner in FSTDs, of which at least 15 hours shall be within the 12 months preceding the expiry date of the SFI certificate; (2) receive instructor refresher training as an SFI at an ATO; (3) pass the relevant sections of the assessment of competence in accordance with FCL.935. (b) Additionally, the applicant shall have completed, on an FFS, the proficiency checks for the issue of the specific aircraft type ratings representing the types for which privileges are held. (c) For at least each alternate revalidation of an SFI certificate, the holder shall have to comply with the requirement of (a)(3). (d) Renewal. If the SFI certificate has lapsed, the applicant shall, within the 12 months preceding the application: (1) complete the simulator content of the SFI training course; (2) fulfil the requirements specified in (a)(2) and (3). SECTION 8 Specific requirements for the multi-crew cooperation instructor  MCCI FCL.905.MCCI MCCI  Privileges and conditions (a) The privileges of an MCCI are to carry out flight instruction during: (1) the practical part of MCC courses when not combined with type rating training; and (2) in the case of MCCI(A), the basic phase of the MPL integrated training course, provided he/she holds or has held an FI(A) or an IRI(A) certificate. FCL.910.MCCI MCCI  Restricted privileges The privileges of the holder of an MCCI certificate shall be restricted to the FNPT II/III MCC, FTD 2/3 or FFS in which the MCCI training course was taken. The privileges may be extended to other FSTDs representing further types of aircraft when the holder has completed the practical training of the MCCI course on that type of FNPT II/III MCC, FTD 2/3 or FFS. FCL.915.MCCI MCCI  Prerequisites An applicant for an MCCI certificate shall: (a) hold or have held a CPL, MPL or ATPL in the appropriate aircraft category; (b) have at least: (1) in the case of aeroplanes, airships and powered-lift aircraft, 1 500 hours of flying experience as a pilot on multi-pilot operations; (2) in the case of helicopters, 1 000 hours of flying experience as a pilot in multi-crew operations, of which at least 350 hours in multi-pilot helicopters. FCL.930.MCCI MCCI  Training course (a) The training course for the MCCI shall include, at least: (1) 25 hours of teaching and learning instruction; (2) technical training related to the type of FSTD where the applicant wishes to instruct; (3) 3 hours of practical instruction, which may be flight instruction or MCC instruction on the relevant FNPT II/III MCC, FTD 2/3 or FFS, under the supervision of a TRI, SFI or MCCI nominated by the ATO for that purpose. These hours of flight instruction under supervision shall include the assessment of the applicants competence as described in FCL.920. (b) Applicants holding or having held an FI, TRI, CRI, IRI or SFI certificate shall be fully credited towards the requirement of (a)(1). FCL.940.MCCI MCCI  Revalidation and renewal (a) For revalidation of an MCCI certificate the applicant shall have completed the requirements of FCL.930.MCCI(a)(3) on the relevant type of FNPT II/III, FTD 2/3 or FFS, within the last 12 months of the validity period of the MCCI certificate. (b) Renewal. If the MCCI certificate has lapsed, the applicant shall complete the requirements of FCL.930.MCCI(a)(2) and (3) on the relevant type of FNPT II/III MCC, FTD 2/3 or FFS. SECTION 9 Specific requirements for the synthetic training instructor  STI FCL.905.STI STI  Privileges and conditions (a) The privileges of an STI are to carry out synthetic flight instruction in the appropriate aircraft category for: (1) the issue of a licence; (2) the issue, revalidation or renewal of an IR and a class or type rating for single-pilot aircraft, except for single-pilot high performance complex aeroplanes. (b) Additional privileges for the STI(A). The privileges of an STI(A) shall include synthetic flight instruction during the core flying skills training of the MPL integrated training course. FCL.910.STI STI  Restricted privileges The privileges of an STI shall be restricted to the FNPT II/III, FTD 2/3 or FFS in which the STI training course was taken. The privileges may be extended to other FSTDs representing further types of aircraft when the holder has: (a) completed the FFS content of the TRI course on the applicable type; (b) passed the proficiency check for the specific aircraft type rating on an FFS of the applicable type, within the 12 months preceding the application; (c) conducted, on a type rating course, at least one FSTD session related to the duties of an STI with a minimum duration of 3 hours on the applicable type of aircraft, under the supervision of a flight instructor examiner (FIE). FCL.915.STI STI  Prerequisites An applicant for an STI certificate shall: (a) hold, or have held within the 3 years prior to the application, a pilot licence and instructional privileges appropriate to the courses on which instruction is intended; (b) have completed in an FNPT the relevant proficiency check for the class or type rating, within a period of 12 months preceding the application. An applicant for an STI(A) wishing to instruct on BITDs only, shall complete only the exercises appropriate for a skill test for the issue of a PPL(A); (c) additionally, for an STI(H), have completed at least 1 hour of flight time as an observer on the flight deck of the applicable type of helicopter, within the 12 months preceding the application. FCL.930.STI STI  Training course (a) The training course for the STI shall comprise at least 3 hours of flight instruction related to the duties of an STI in an FFS, FTD 2/3 or FNPT II/III, under the supervision of an FIE. These hours of flight instruction under supervision shall include the assessment of the applicants competence as described in FCL.920. Applicants for an STI(A) wishing to instruct on a BITD only, shall complete the flight instruction on a BITD. (b) For applicants for an STI(H), the course shall also include the FFS content of the applicable TRI course. FCL.940.STI Revalidation and renewal of the STI certificate (a) Revalidation. For revalidation of an STI certificate the applicant shall have, within the last 12 months of the validity period of the STI certificate: (1) conducted at least 3 hours of flight instruction in an FFS or FNPT II/III or BITD, as part of a complete CPL, IR, PPL or class or type rating course; and (2) passed in the FFS, FTD 2/3 or FNPT II/III on which flight instruction is routinely conducted, the applicable sections of the proficiency check in accordance with Appendix 9 to this Part for the appropriate class or type of aircraft. For an STI(A) instructing on BITDs only, the proficiency check shall include only the exercises appropriate for a skill test for the issue of a PPL(A). (b) Renewal. If the STI certificate has lapsed, the applicant shall: (1) receive refresher training as an STI at an ATO; (2) pass in the FFS, FTD 2/3 or FNPT II/III on which flight instruction is routinely conducted, the applicable sections of the proficiency check in accordance with Appendix 9 to this Part for the appropriate class or type of aircraft. For an STI(A) instructing on BITDs only, the proficiency check shall include only the exercises appropriate for a skill test for the issue of a PPL(A); (3) conduct on a complete CPL, IR, PPL or class or type rating course, at least 3 hours of flight instruction under the supervision of an FI, CRI(A), IRI or TRI(H) nominated by the ATO for this purpose. At least 1 hour of flight instruction shall be supervised by an FIE(A). SECTION 10 Mountain rating instructor  MI FCL.905.MI MI  Privileges and conditions The privileges of an MI are to carry out flight instruction for the issue of a mountain rating. FCL.915.MI MI  Prerequisites An applicant for an MI certificate shall: (a) hold a, FI, CRI, or TRI certificate, with privileges for single-pilot aeroplanes; (b) hold a mountain rating. FCL.930.MI MI  Training course (a) The training course for the MI shall include the assessment of the applicants competence as described in FCL.920. (b) Before attending the course, applicants shall have passed a pre-entry flight test with an MI holding an FI certificate to assess their experience and ability to undertake the training course. FCL.940.MI Validity of the MI certificate The MI certificate is valid as long as the, FI, TRI or CRI certificate is valid. SECTION 11 Specific requirements for the flight test instructor  FTI FCL.905.FTI FTI  Privileges and conditions (a) The privileges of a flight test instructor (FTI) are to instruct, within the appropriate aircraft category, for: (1) the issue of category 1 or 2 flight test ratings, provided he/she holds the relevant category of flight test rating; (2) the issue of an FTI certificate, within the relevant category of flight test rating, provided that the instructor has at least 2 years of experience instructing for the issue of flight test ratings. (b) The privileges of an FTI holding a category 1 flight test rating include the provision of flight instruction also in relation to category 2 flight test ratings. FCL.915.FTI FTI  Prerequisites An applicant for an FTI certificate shall: (a) hold a flight test rating issued in accordance with FCL.820; (b) have completed at least 200 hours of category 1 or 2 flight tests. FCL.930.FTI FTI  Training course (a) The training course for the FTI shall include, at least: (1) 25 hours of teaching and learning; (2) 10 hours of technical training, including revision of technical knowledge, the preparation of lesson plans and the development of classroom/simulator instructional skills; (3) 5 hours of practical flight instruction under the supervision of an FTI qualified in accordance with FCL.905.FTI(b). These hours of flight instruction shall include the assessment of the applicants competence as described in FCL.920. (b) Crediting: (1) Applicants holding or having held an instructor certificate shall be fully credited towards the requirement of (a)(1). (2) In addition, applicants holding or having held an FI or TRI certificate in the relevant aircraft category shall be fully credited towards the requirements of (a)(2). FCL.940.FTI FTI  Revalidation and renewal (a) Revalidation. For revalidation of an FTI certificate, the applicant shall, within the validity period of the FTI certificate, fulfil one of the following requirements: (1) complete at least: (i) 50 hours of flight tests, of which at least 15 hours shall be within the 12 months preceding the expiry date of the FTI certificate; and (ii) 5 hours of flight test flight instruction within the 12 months preceding the expiry date of the FTI certificate; or (2) receive refresher training as an FTI at an ATO. The refresher training shall be based on the practical flight instruction element of the FTI training course, in accordance with FCL.930.FTI(a)(3), and include at least 1 instruction flight under the supervision of an FTI qualified in accordance with FCL.905.FTI(b). (b) Renewal. If the FTI certificate has lapsed, the applicant shall receive refresher training as an FTI at an ATO. The refresher training shall comply at least with the requirements of FCL.930.FTI(a)(3). SUBPART K EXAMINERS SECTION 1 Common requirements FCL.1000 Examiner certificates (a) General. Holders of an examiner certificate shall: (1) hold an equivalent licence, rating or certificate to the ones for which they are authorised to conduct skill tests, proficiency checks or assessments of competence and the privilege to instruct for them; (2) be qualified to act as PIC on the aircraft during a skill test, proficiency check or assessment of competence when conducted on the aircraft. (b) Special conditions: (1) In the case of introduction of new aircraft in the Member States or in an operators fleet, when compliance with the requirements in this Subpart is not possible, the competent authority may issue a specific certificate giving privileges for the conduct of skill tests and proficiency checks. Such a certificate shall be limited to the skill tests and proficiency checks necessary for the introduction of the new type of aircraft and its validity shall not, in any case, exceed 1 year. (2) Holders of a certificate issued in accordance with (b)(1) who wish to apply for an examiner certificate shall comply with the prerequisites and revalidation requirements for that category of examiner. (c) Examination outside the territory of the Member States: (1) Notwithstanding paragraph (a), in the case of skill tests and proficiency checks provided in an ATO located outside the territory of the Member States, the competent authority of the Member State may issue an examiner certificate to an applicant holding a pilot licence issued by a third country in accordance with ICAO Annex 1, provided that the applicant: (i) holds at least an equivalent licence, rating, or certificate to the one for which they are authorised to conduct skill tests, proficiency checks or assessments of competence, and in any case at least a CPL; (ii) complies with the requirements established in this Subpart for the issue of the relevant examiner certificate; and (iii) demonstrates to the competent authority an adequate level of knowledge of European aviation safety rules to be able to exercise examiner privileges in accordance with this Part. (2) The certificate referred to in paragraph (1) shall be limited to providing skill tests and proficiency tests/checks: (i) outside the territory of the Member States; and (ii) to pilots who have sufficient knowledge of the language in which the test/check is given. FCL.1005 Limitation of privileges in case of vested interests Examiners shall not conduct: (a) skill tests or assessments of competence of applicants for the issue of a licence, rating or certificate: (1) to whom they have provided flight instruction for the licence, rating or certificate for which the skill test or assessment of competence is being taken; or (2) when they have been responsible for the recommendation for the skill test, in accordance with FCL.030(b); (b) skill tests, proficiency checks or assessments of competence whenever they feel that their objectivity may be affected. FCL.1010 Prerequisites for examiners Applicants for an examiner certificate shall demonstrate: (a) relevant knowledge, background and appropriate experience related to the privileges of an examiner; (b) that they have not been subject to any sanctions, including the suspension, limitation or revocation of any of their licences, ratings or certificates issued in accordance with this Part, for non-compliance with the Basic Regulation and its Implementing Rules during the last 3 years. FCL.1015 Examiner standardisation (a) Applicants for an examiner certificate shall undertake a standardisation course provided by the competent authority or by an ATO and approved by the competent authority. (b) The standardisation course shall consist of theoretical and practical instruction and shall include, at least: (1) the conduct of 2 skill tests, proficiency checks or assessments of competences for the licences, ratings or certificates for which the applicant seeks the privilege to conduct tests and checks; (2) instruction on the applicable requirements in this part and the applicable air operations requirements, the conduct of skill tests, proficiency checks and assessments of competence, and their documentation and reporting; (3) a briefing on the national administrative procedures, requirements for protection of personal data, liability, accident insurance and fees. (c) Holders of an examiner certificate shall not conduct skill tests, proficiency checks or assessments of competence of an applicant for which the competent authority is not the same that issued the examiners certificate, unless: (1) they have informed the competent authority of the applicant of their intention to conduct the skill test, proficiency check or assessment of competence and of the scope of their privileges as examiners; (2) they have received a briefing from the competent authority of the applicant on the elements mentioned in (b)(3). FCL.1020 Examiners assessment of competence Applicants for an examiner certificate shall demonstrate their competence to an inspector from the competent authority or a senior examiner specifically authorised to do so by the competent authority responsible for the examiners certificate through the conduct of a skill test, proficiency check or assessment of competence in the examiner role for which privileges are sought, including briefing, conduct of the skill test, proficiency check or assessment of competence, and assessment of the person to whom the test, check or assessment is given, debriefing and recording documentation. FCL.1025 Validity, revalidation and renewal of examiner certificates (a) Validity. An examiner certificate shall be valid for 3 years. (b) Revalidation. An examiner certificate shall be revalidated when the holder has, during the validity period of the certificate: (1) conducted at least 2 skill tests, proficiency checks or assessments of competence every year; (2) attended an examiner refresher seminar provided by the competent authority or by an ATO and approved by the competent authority, during the last year of the validity period. (3) One of the skill tests or proficiency checks completed during the last year of the validity period in accordance with (1) shall have been assessed by an inspector from the competent authority or by a senior examiner specifically authorised to do so by the competent authority responsible for the examiners certificate. (4) When the applicant for the revalidation holds privileges for more than one category of examiner, combined revalidation of all examiner privileges may be achieved when the applicant complies with the requirements in (b)(1) and (2) and FCL.1020 for one of the categories of examiner certificate held, in agreement with the competent authority. (c) Renewal. If the certificate has expired, applicants shall comply with the requirements of (b)(2) and FCL.1020 before they can resume the exercise of the privileges. (d) An examiner certificate shall only be revalidated or renewed if the applicant demonstrates continued compliance with the requirements in FCL.1010 and FCL.1030. FCL.1030 Conduct of skill tests, proficiency checks and assessments of competence (a) When conducting skill tests, proficiency checks and assessments of competence, examiners shall: (1) ensure that communication with the applicant can be established without language barriers; (2) verify that the applicant complies with all the qualification, training and experience requirements in this Part for the issue, revalidation or renewal of the licence, rating or certificate for which the skill test, proficiency check or assessment of competence is taken; (3) make the applicant aware of the consequences of providing incomplete, inaccurate or false information related to their training and flight experience. (b) After completion of the skill test or proficiency check, the examiner shall: (1) inform the applicant of the result of the test. In the event of a partial pass or fail, the examiner shall inform the applicant that he/she may not exercise the privileges of the rating until a full pass has been obtained. The examiner shall detail any further training requirement and explain the applicants right of appeal; (2) in the event of a pass in a proficiency check or assessment of competence for revalidation or renewal, endorse the applicants licence or certificate with the new expiry date of the rating or certificate, if specifically authorised for that purpose by the competent authority responsible for the applicants licence; (3) provide the applicant with a signed report of the skill test or proficiency check and submit without delay copies of the report to the competent authority responsible for the applicants licence, and to the competent authority that issued the examiner certificate. The report shall include: (i) a declaration that the examiner has received information from the applicant regarding his/her experience and instruction, and found that experience and instruction complying with the applicable requirements in this Part; (ii) confirmation that all the required manoeuvres and exercises have been completed, as well as information on the verbal theoretical knowledge examination, when applicable. If an item has been failed, the examiner shall record the reasons for this assessment; (iii) the result of the test, check or assessment of competence. (c) Examiners shall maintain records for 5 years with details of all skill tests, proficiency checks and assessments of competence performed and their results. (d) Upon request by the competent authority responsible for the examiner certificate, or the competent authority responsible for the applicants licence, examiners shall submit all records and reports, and any other information, as required for oversight activities. SECTION 2 Specific requirements for flight examiners  FE FCL.1005.FE FE  Privileges and conditions (a) FE(A). The privileges of an FE for aeroplanes are to conduct: (1) skill tests for the issue of the PPL(A) and skill tests and proficiency checks for associated single-pilot class and type ratings, except for single-pilot high performance complex aeroplanes, provided that the examiner has completed at least 1 000 hours of flight time as a pilot on aeroplanes or TMGs, including at least 250 hours of flight instruction; (2) skill tests for the issue of the CPL(A) and skill tests and proficiency checks for the associated single-pilot class and type ratings, except for single-pilot high performance complex aeroplanes, provided that the examiner has completed at least 2 000 hours of flight time as a pilot on aeroplanes or TMGs, including at least 250 hours of flight instruction; (3) skill tests and proficiency checks for the LAPL(A), provided that the examiner has completed at least 500 hours of flight time as a pilot on aeroplanes or TMGs, including at least 100 hours of flight instruction; (4) skill tests for the issue of a mountain rating, provided that the examiner has completed at least 500 hours of flight time as a pilot on aeroplanes or TMGs, including at least 500 take-offs and landings of flight instruction for the mountain rating. (b) FE(H). The privileges of an FE for helicopters are to conduct: (1) skill tests for the issue of the PPL(H) and skill tests and proficiency checks for single-pilot single-engine helicopter type ratings entered in a PPL(H), provided that the examiner has completed 1 000 hours of flight time as a pilot on helicopters, including at least 250 hours of flight instruction; (2) skill tests for the issue of the CPL(H) and skill tests and proficiency checks for single-pilot single-engine helicopter type ratings entered in a CPL(H), provided the examiner has completed 2 000 hours of flight time as pilot on helicopters, including at least 250 hours of flight instruction; (3) skill tests and proficiency checks for single-pilot multi-engine helicopter type ratings entered in a PPL(H) or a CPL(H), provided the examiner has completed the requirements in (1) or (2), as applicable, and holds a CPL(H) or ATPL(H) and, when applicable, an IR(H); (4) skill tests and proficiency checks for the LAPL(H), provided that the examiner has completed at least 500 hours of flight time as a pilot on helicopters, including at least 150 hours of flight instruction. (c) FE(As). The privileges of an FE for airships are to conduct skill tests for the issue of the PPL(As) and CPL(As) and skill tests and proficiency checks for the associated airship type ratings, provided that the examiner has completed 500 hours of flight time as a pilot on airships, including 100 hours of flight instruction. (d) FE(S). The privileges of an FE for sailplanes are to conduct: (1) skill tests and proficiency checks for the SPL and the LAPL(S), provided that the examiner has completed 300 hours of flight time as a pilot on sailplanes or powered sailplanes, including 150 hours or 300 launches of flight instruction; (2) proficiency checks for the extension of the SPL privileges to commercial operations, provided that the examiner has completed 300 hours of flight time as a pilot on sailplanes or powered sailplanes, including 90 hours of flight instruction; (3) skill tests for the extension of the SPL or LAPL(S) privileges to TMG, provided that the examiner has completed 300 hours of flight time as a pilot on sailplanes or powered sailplanes, including 50 hours of flight instruction on TMG. (e) FE(B). The privileges of an FE for balloons are to conduct: (1) skill tests for the issue of the BPL and the LAPL(B) and skill tests and proficiency checks for the extension of the privileges to another balloon class or group, provided that the examiner has completed 250 hours of flight time as a pilot on balloons, including 50 hours of flight instruction; (2) proficiency checks for the extension of the BPL privileges to commercial operations, provided that the examiner has completed 300 hours of flight time as a pilot on balloons, of which 50 hours in the same group of balloons for which the extension is sought. The 300 hours of flight time shall include 50 hours of flight instruction. FCL.1010.FE FE  Prerequisites An applicant for an FE certificate shall hold: an FI certificate in the appropriate aircraft category. SECTION 3 Specific requirements for type rating examiners  TRE FCL.1005.TRE TRE  Privileges and conditions (a) TRE(A) and TRE(PL). The privileges of a TRE for aeroplanes or powered-lift aircraft are to conduct: (1) skill tests for the initial issue of type ratings for aeroplanes or powered-lift aircraft, as applicable; (2) proficiency checks for revalidation or renewal of type and IRs; (3) skill tests for ATPL(A) issue; (4) skill tests for MPL issue, provided that the examiner has complied with the requirements in FCL.925; (5) assessments of competence for the issue, revalidation or renewal of a TRI or SFI certificate in the applicable aircraft category, provided that the examiner has completed at least 3 years as a TRE. (b) TRE(H). The privileges of a TRE(H) are to conduct: (1) skill tests and proficiency checks for the issue, revalidation or renewal of helicopter type ratings; (2) proficiency checks for the revalidation or renewal of IRs, or for the extension of the IR(H) from single-engine helicopters to multi-engine helicopters, provided the TRE(H) holds a valid IR(H); (3) skill tests for ATPL(H) issue; (4) assessments of competence for the issue, revalidation or renewal of a TRI(H) or SFI(H) certificate, provided that the examiner has completed at least 3 years as a TRE. FCL.1010.TRE TRE  Prerequisites (a) TRE(A) and TRE(PL). Applicants for a TRE certificate for aeroplanes and powered-lift aircraft shall: (1) in the case of multi-pilot aeroplanes or powered-lift aircraft, have completed 1 500 hours of flight time as a pilot of multi-pilot aeroplanes or powered-lift aircraft, as applicable, of which at least 500 hours shall be as PIC; (2) in the case of single-pilot high performance complex aeroplanes, have completed 500 hours of flight time as a pilot of single-pilot aeroplanes, of which at least 200 hours shall be as PIC; (3) hold a CPL or ATPL and a TRI certificate for the applicable type; (4) for the initial issue of an TRE certificate, have completed at least 50 hours of flight instruction as a TRI, FI or SFI in the applicable type or an FSTD representing that type. (b) TRE(H). Applicants for a TRE (H) certificate for helicopters shall: (1) hold a TRI(H) certificate or, in the case of single-pilot single-engine helicopters, a valid FI(H) certificate, for the applicable type; (2) for the initial issue of a TRE certificate, have completed 50 hours of flight instruction as a TRI, FI or SFI in the applicable type or an FSTD representing that type; (3) in the case of multi-pilot helicopters, hold a CPL(H) or ATPL(H) and have completed 1 500 hours of flight as a pilot on multi-pilot helicopters, of which at least 500 hours shall be as PIC; (4) in the case of single-pilot multi-engine helicopters: (i) have completed 1 000 hours of flight as pilot on helicopters, of which at least 500 hours shall be as PIC; (ii) hold a CPL(H) or ATPL(H) and, when applicable, a valid IR(H); (5) in the case of single-pilot single-engine helicopters: (i) have completed 750 hours of flight as a pilot on helicopters, of which at least 500 hours shall be as PIC; (ii) hold a professional helicopter pilot licence. (6) Before the privileges of a TRE(H) are extended from single-pilot multi-engine to multi-pilot multi-engine privileges on the same type of helicopter, the holder shall have at least 100 hours in multi-pilot operations on this type. (7) In the case of applicants for the first multi-pilot multi-engine TRE certificate, the 1 500 hours of flight experience on multi-pilot helicopters required in (b)(3) may be considered to have been met if they have completed the 500 hours of flight time as PIC on a multi-pilot helicopter of the same type. SECTION 4 Specific requirements for Class Rating Examiner  CRE FCL.1005.CRE CRE  Privileges The privileges of a CRE are to conduct, for single-pilot aeroplanes, except for single-pilot high performance complex aeroplanes: (a) skill tests for the issue of class and type ratings; (b) proficiency checks for: (1) revalidation or renewal of class and type ratings; (2) revalidation and renewal of IRs, provided that the CRE complies with the requirements in FCL.1010.IRE(a). FCL.1010.CRE CRE  Prerequisites Applicants for a CRE certificate shall: (a) hold a CPL(A), MPL(A) or ATPL(A) with single-pilot privileges or have held it and hold a PPL(A); (b) hold a CRI certificate for the applicable class or type; (c) have completed 500 hours of flight time as a pilot on aeroplanes. SECTION 5 Specific requirements for Instrument Rating Examiner  IRE FCL.1005.IRE IRE  Privileges The privileges of the holder of an IRE certificate are to conduct skill tests for the issue, and proficiency checks for the revalidation or renewal of IRs. FCL.1010.IRE IRE  Prerequisites (a) IRE(A). Applicants for an IRE certificate for aeroplanes shall hold an IRI(A) and have completed: (1) 2 000 hours of flight time as a pilot of aeroplanes; and (2) 450 hours of flight time under IFR, of which 250 hours shall be as an instructor. (b) IRE(H). Applicants for an IRE certificate for helicopters shall hold an IRI(H) and have completed: (1) 2 000 hours of flight time as a pilot on helicopters; and (2) 300 hours of instrument flight time on helicopters, of which 200 hours shall be as an instructor. (c) IRE(As). Applicants for an IRE certificate for airships shall hold an IRI(As) and have completed: (1) 500 hours of flight time as a pilot on airships; and (2) 100 hours of instrument flight time on airships, of which 50 hours shall be as an instructor. SECTION 6 Specific requirements for Synthetic Flight Examiner  SFE FCL.1005.SFE SFE  Privileges and conditions (a) SFE(A) and SFE(PL). The privileges of an SFE on aeroplanes or powered-lift aircraft are to conduct in an FFS: (1) skill tests and proficiency checks for the issue, revalidation or renewal of type ratings for multi-pilot aeroplanes or powered-lift aircraft, as applicable; (2) proficiency checks for revalidation or renewal of IRs, provided that the SFE complies with the requirements in FCL.1010.IRE for the applicable aircraft category; (3) skill tests for ATPL(A) issue; (4) skill tests for MPL issue, provided that the examiner has complied with the requirements in FCL.925; (5) assessments of competence for the issue, revalidation or renewal of an SFI certificate in the relevant aircraft category, provided that the examiner has completed at least 3 years as an SFE. (b) SFE(H). The privileges of an SFE for helicopters are to conduct in an FFS: (1) skill tests and proficiency checks for the issue, revalidation and renewal of type ratings; and (2) proficiency checks for the revalidation and renewal of IRs, provided that the SFE complies with the requirements in FCL.1010.IRE(b); (3) skill tests for ATPL(H) issue; (4) skill tests and proficiency checks for the issue, revalidation or renewal of an SFI(H) certificate, provided that the examiner has completed at least 3 years as an SFE. FCL.1010.SFE SFE  Prerequisites (a) SFE(A). Applicants for an SFE certificate for aeroplanes shall: (1) hold or have held an ATPL(A), a class or type rating and an SFI(A) certificate for the applicable type of aeroplane; (2) have at least 1 500 hours of flight time as a pilot on multi-pilot aeroplanes; (3) for the initial issue of an SFE certificate, have completed at least 50 hours of synthetic flight instruction as an SFI(A) on the applicable type. (b) SFE(H). Applicants for an SFE certificate for helicopters shall: (1) hold or have held an ATPL(H), a type rating and an SFI(H) certificate for the applicable type of helicopter; (2) have at least 1 000 hours of flight time as a pilot on multi-pilot helicopters; (3) for the initial issue of an SFE certificate, have completed at least 50 hours of synthetic flight instruction as an SFI(H) on the applicable type. SECTION 7 Specific requirements for the flight instructor examiner  FIE FCL.1005.FIE FIE  Privileges and conditions (a) FIE(A). The privileges of an FIE on aeroplanes are to conduct assessments of competence for the issue, revalidation or renewal of certificates for FI(A), CRI(A), IRI(A) and TRI(A) on single-pilot aeroplanes, provided that the relevant instructor certificate is held. (b) FIE(H). The privileges of an FIE on helicopters are to conduct assessments of competence for the issue, revalidation or renewal of certificates for FI(H), IRI(H) and TRI(H) on single-pilot helicopters, provided that the relevant instructor certificate is held. (c) FIE(As), (S), (B). The privileges of an FIE on sailplanes, powered sailplanes, balloons and airships are to conduct assessments of competence for the issue, revalidation or renewal of instructor certificates on the applicable aircraft category, provided that the relevant instructor certificate is held. FCL.1010.FIE FIE  Prerequisites (a) FIE(A). Applicants for an FIE certificate for aeroplanes shall: in case of applicants wishing to conduct assessments of competence: (1) hold the relevant instructor certificate, as applicable; (2) have completed 2 000 hours of flight time as a pilot on aeroplanes or TMGs; and (3) have at least 100 hours of flight time instructing applicants for an instructor certificate. (b) FIE(H). Applicants for an FIE certificate for helicopters shall: (1) hold the relevant instructor certificate, as applicable; (2) have completed 2 000 hours of flight time as pilot on helicopters; (3) have at least 100 hours of flight time instructing applicants for an instructor certificate. (c) FIE(As). Applicants for an FIE certificate for airships shall: (1) have completed 500 hours of flight time as a pilot on airships; (2) have at least 20 hours of flight time instructing applicants for an FI(AS) certificate; (3) hold the relevant instructor certificate. (d) FIE(S). Applicants for an FIE certificate for sailplanes shall: (1) hold the relevant instructor certificate; (2) have completed 500 hours of flight time as a pilot on sailplanes or powered sailplanes; (3) have completed: (i) for applicants wishing to conduct assessments of competence on TMGs, 10 hours or 30 take-offs instructing applicants for an instructor certificate in TMGs; (ii) in all other cases, 10 hours or 30 launches instructing applicants for an instructor certificate. (e) FIE(B). Applicants for an FIE certificate for balloons shall: (1) hold the relevant instructor certificate; (2) have completed 350 hours of flight time as a pilot on balloons; (3) have completed 10 hours instructing applicants for an instructor certificate. Appendix 1 Crediting of theoretical knowledge A. CREDITING OF THEORETICAL KNOWLEDGE FOR THE ISSUE OF A PILOT LICENCE IN ANOTHER CATEGORY OF AIRCRAFT  BRIDGE INSTRUCTION AND EXAMINATION REQUIREMENTS 1. LAPL, PPL, BPL and SPL 1.1. For the issue of an LAPL, the holder of an LAPL in another category of aircraft shall be fully credited with theoretical knowledge on the common subjects established in FCL.120(a). 1.2. Without prejudice to the paragraph above, for the issue of an LAPL, PPL, BPL or SPL, the holder of a licence in another category of aircraft shall receive theoretical knowledge instruction and pass theoretical knowledge examinations to the appropriate level in the following subjects:  Principles of Flight,  Operational Procedures,  Flight Performance and Planning,  Aircraft General Knowledge, Navigation. 1.3. For the issue of a PPL, BPL or SPL, the holder of an LAPL in the same category of aircraft shall be credited in full towards the theoretical knowledge instruction and examination requirements. 2. CPL 2.1. An applicant for a CPL holding a CPL in another category of aircraft shall have received theoretical knowledge bridge instruction on an approved course according to the differences identified between the CPL syllabi for different aircraft categories. 2.2. The applicant shall pass theoretical knowledge examinations as defined in this Part for the following subjects in the appropriate aircraft category: 021  Aircraft General Knowledge: Airframe and Systems, Electrics, Powerplant, Emergency Equipment, 022  Aircraft General Knowledge: Instrumentation, 032/034  Performance Aeroplanes or Helicopters, as applicable, 070  Operational Procedures, and 080  Principles of Flight. 2.3. An applicant for a CPL having passed the relevant theoretical examinations for an IR in the same category of aircraft is credited towards the theoretical knowledge requirements in the following subjects:  Human Performance,  Meteorology. 3. ATPL 3.1. An applicant for an ATPL holding an ATPL in another category of aircraft shall have received theoretical knowledge bridge instruction at an ATO according to the differences identified between the ATPL syllabi for different aircraft categories. 3.2. The applicant shall pass theoretical knowledge examinations as defined in this Part for the following subjects in the appropriate aircraft category: 021  Aircraft General Knowledge: Airframe and Systems, Electrics, Powerplant, Emergency Equipment, 022  Aircraft General Knowledge: Instrumentation, 032  Performance, 070  Operational Procedures, and 080  Principles of Flight. 3.3. An applicant for an ATPL(A) having passed the relevant theoretical examination for a CPL(A) is credited towards the theoretical knowledge requirements in subject VFR Communications. 3.4. An applicant for an ATPL(H), having passed the relevant theoretical examinations for a CPL(H) is credited towards the theoretical knowledge requirements in the following subjects:  Air Law,  Principles of Flight (Helicopter),  VFR Communications. 3.5. An applicant for an ATPL(A) having passed the relevant theoretical examination for an IR(A) is credited towards the theoretical knowledge requirements in subject IFR Communications. 3.6. An applicant for an ATPL(H) with an IR(H), having passed the relevant theoretical examinations for a CPL(H) is credited towards the theoretical knowledge requirements in the following subjects:  Principles of Flight (Helicopter),  VFR Communications. 4. IR 4.1. An applicant for an IR having passed the relevant theoretical examinations for a CPL in the same aircraft category is credited towards the theoretical knowledge requirements in the following subjects:  Human Performance,  Meteorology. 4.2. An applicant for an IR(H) having passed the relevant theoretical examinations for an ATPL(H) VFR is required to pass the following examination subjects:  Air Law,  Flight Planning and Flight Monitoring,  Radio Navigation,  IFR Communications. Appendix 2 Language Proficiency Rating Scale  Expert, extended and operational level Level Pronunciation Structure Vocabulary Fluency Comprehension Interactions Expert (Level 6) Pronunciation, stress, rhythm, and intonation, though possibly influenced by the first language or regional variation, almost never interfere with ease of understanding. Both basic and complex grammatical structures and sentence patterns are consistently well controlled. Vocabulary range and accuracy are sufficient to communicate effectively on a wide variety of familiar and unfamiliar topics. Vocabulary is idiomatic, nuanced and sensitive to register. Able to speak at length with a natural, effortless flow. Varies speech flow for stylistic effect, e.g. to emphasise a point. Uses appropriate discourse markers and connectors spontaneously. Comprehension is consistently accurate in nearly all contexts and includes comprehension of linguistic and cultural subtleties. Interacts with ease in nearly all situations. Is sensitive to verbal and non-verbal cues, and responds to them appropriately. Extended (Level 5) Pronunciation, stress, rhythm, and intonation, though influenced by the first language or regional variation, rarely interfere with ease of understanding. Basic grammatical structures and sentence patterns are consistently well controlled. Complex structures are attempted but with errors which sometimes interfere with meaning. Vocabulary range and accuracy are sufficient to communicate effectively on common, concrete, and work-related topics. Paraphrases consistently and successfully. Vocabulary is sometimes idiomatic. Able to speak at length with relative ease on familiar topics, but may not vary speech flow as a stylistic device. Can make use of appropriate discourse markers or connectors. Comprehension is accurate on common, concrete, and work-related topics and mostly accurate when the speaker is confronted with a linguistic or situational complication or an unexpected turn of events. Is able to comprehend a range of speech varieties (dialect and/or accent) or registers. Responses are immediate, appropriate, and informative. Manages the speaker/listener relationship effectively. Operational (Level 4) Pronunciation, stress, rhythm, and intonation are influenced by the first language or regional variation but only sometimes interfere with ease of understanding. Basic grammatical structures and sentence patterns are used creatively and are usually well controlled. Errors may occur, particularly in unusual or unexpected circumstances, but rarely interfere with meaning. Vocabulary range and accuracy are usually sufficient to communicate effectively on common, concrete, and work-related topics. Can often paraphrase successfully when lacking vocabulary particularly in unusual or unexpected circumstances. Produces stretches of language at an appropriate tempo. There may be occasional loss of fluency on transition from rehearsed or formulaic speech to spontaneous interaction, but this does not prevent effective communication. Can make limited use of discourse markers and connectors. Fillers are not distracting. Comprehension is mostly accurate on common, concrete, and work-related topics when the accent or variety used is sufficiently intelligible for an international community of users. When the speaker is confronted with a linguistic or situational complication or an unexpected turn of events, comprehension may be slower or require clarification strategies. Responses are usually immediate, appropriate, and informative. Initiates and maintains exchanges even when dealing with an unexpected turn of events. Deals adequately with apparent misunderstandings by checking, confirming, or clarifying. Note: The initial text of Appendix 2 has been transferred to AMC, see also the Explanatory Note. Appendix 3 Training courses for the issue of a CPL and an ATPL 1. This Appendix describes the requirements for the different types of training courses for the issue of a CPL and an ATPL, with and without an IR. 2. An applicant wishing to transfer to another ATO during a training course shall apply to the competent authority for a formal assessment of the further hours of training required. A. ATP integrated course  Aeroplanes GENERAL 1. The aim of the ATP(A) integrated course is to train pilots to the level of proficiency necessary to enable them to operate as co-pilot on multi-pilot multi-engine aeroplanes in commercial air transport and to obtain the CPL(A)/IR. 2. An applicant wishing to undertake an ATP(A) integrated course shall complete all the instructional stages in one continuous course of training as arranged by an ATO. 3. An applicant may be admitted to training either as an ab-initio entrant, or as a holder of a PPL(A) or PPL(H) issued in accordance with Annex 1 to the Chicago Convention. In the case of a PPL(A) or PPL(H) entrant, 50 % of the hours flown prior to the course shall be credited, up to a maximum of 40 hours flying experience, or 45 hours if an aeroplane night rating has been obtained, of which up to 20 hours may count towards the requirement for dual instruction flight time. 4. The course shall comprise: (a) theoretical knowledge instruction to the ATPL(A) knowledge level; (b) visual and instrument flying training; and (c) training in MCC for the operation of multi-pilot aeroplanes. 5. An applicant failing or unable to complete the entire ATP(A) course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges and an IR if the applicable requirements are met. THEORETICAL KNOWLEDGE 6. An ATP(A) theoretical knowledge course shall comprise at least 750 hours of instruction. 7. The MCC course shall comprise at least 25 hours of theoretical knowledge instruction and exercises. THEORETICAL KNOWLEDGE EXAMINATION 8. An applicant shall demonstrate the level of knowledge appropriate to the privileges granted to the holder of an ATPL(A). FLYING TRAINING 9. The flying training, not including type rating training, shall comprise a total of at least 195 hours, to include all progress tests, of which up to 55 hours for the entire course may be instrument ground time. Within the total of 195 hours, applicants shall complete at least: (a) 95 hours of dual instruction, of which up to 55 hours may be instrument ground time; (b) 70 hours as PIC, including VFR flight and instrument flight time as student pilot-in-command (SPIC). The instrument flight time as SPIC shall only be counted as PIC flight time up to a maximum of 20 hours; (c) 50 hours of cross-country flight as PIC, including a VFR cross-country flight of at least 540 km (300 NM), in the course of which full stop landings at two aerodromes different from the aerodrome of departure shall be made; (d) 5 hours flight time shall be completed at night, comprising 3 hours of dual instruction, which will include at least 1 hour of cross-country navigation and 5 solo take-offs and 5 solo full stop landings; and (e) 115 hours of instrument time comprising, at least: (1) 20 hours as SPIC; (2) 15 hours MCC, for which an FFS or FNPT II may be used; (3) 50 hours of instrument flight instruction, of which up to: (i) 25 hours may be instrument ground time in a FNPT I; or (ii) 40 hours may be instrument ground time in a FNPT II, FTD 2 or FFS, of which up to 10 hours may be conducted in an FNPT I. An applicant holding a course completion certificate for the Basic Instrument Flight Module shall be credited with up to 10 hours towards the required instrument instruction time. Hours done in a BITD shall not be credited; (f) 5 hours to be carried out in an aeroplane certificated for the carriage of at least 4 persons that has a variable pitch propeller and retractable landing gear. SKILL TEST 10. Upon completion of the related flying training, the applicant shall take the CPL(A) skill test on either a single-engine or a multi-engine aeroplane and the IR skill test on a multi-engine aeroplane. B. ATP modular course  Aeroplanes 1. Applicants for an ATPL(A) who complete their theoretical knowledge instruction at a modular course shall: (a) hold at least a PPL(A) issued in accordance with Annex 1 to the Chicago Convention; and complete at least the following hours of theoretical knowledge instruction: (1) for applicants holding a PPL(A): 650 hours; (2) for applicants holding a CPL(A): 400 hours; (3) for applicants holding an IR(A): 500 hours; (4) for applicants holding a CPL(A) and an IR(A): 250 hours. The theoretical knowledge instruction shall be completed before the skill test for the ATPL(A) is taken. C. CPL/IR integrated course  Aeroplanes GENERAL 1. The aim of the CPL(A) and IR(A) integrated course is to train pilots to the level of proficiency necessary to operate single-pilot single-engine or multi-engine aeroplanes in commercial air transport and to obtain the CPL(A)/IR. 2. An applicant wishing to undertake a CPL(A)/IR integrated course shall complete all the instructional stages in one continuous course of training as arranged by an ATO. 3. An applicant may be admitted to training either as an ab-initio entrant, or as a holder of a PPL(A) or PPL(H) issued in accordance with Annex 1 to the Chicago Convention. In the case of a PPL(A) or PPL(H) entrant, 50 % of the hours flown prior to the course shall be credited, up to a maximum of 40 hours flying experience, or 45 hours if an aeroplane night rating has been obtained, of which up to 20 hours may count towards the requirement for dual instruction flight time. 4. The course shall comprise: (a) theoretical knowledge instruction to CPL(A) and IR knowledge level; and (b) visual and instrument flying training. 5. An applicant failing or unable to complete the entire CPL/IR(A) course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges and an IR if the applicable requirements are met. THEORETICAL KNOWLEDGE 6. A CPL(A)/IR theoretical knowledge course shall comprise at least 500 hours of instruction. THEORETICAL KNOWLEDGE EXAMINATION 7. An applicant shall demonstrate a level of knowledge appropriate to the privileges granted to the holder of a CPL(A) and an IR. FLYING TRAINING 8. The flying training, not including type rating training, shall comprise a total of at least 180 hours, to include all progress tests, of which up to 40 hours for the entire course may be instrument ground time. Within the total of 180 hours, applicants shall complete at least: (a) 80 hours of dual instruction, of which up to 40 hours may be instrument ground time; (b) 70 hours as PIC, including VFR flight and instrument flight time which may be flown as SPIC. The instrument flight time as SPIC shall only be counted as PIC flight time up to a maximum of 20 hours; (c) 50 hours of cross-country flight as PIC, including a VFR cross-country flight of at least 540 km (300 NM), in the course of which full stop landings at two aerodromes different from the aerodrome of departure shall be made; (d) 5 hours flight time shall be completed at night, comprising 3 hours of dual instruction, which shall include at least 1 hour of cross-country navigation and 5 solo take-offs and 5 solo full stop landings; and (e) 100 hours of instrument time comprising, at least: (1) 20 hours as SPIC; and (2) 50 hours of instrument flight instruction, of which up to: (i) 25 hours may be instrument ground time in an FNPT I; or (ii) 40 hours may be instrument ground time in an FNPT II, FTD 2 or FFS, of which up to 10 hours may be conducted in an FNPT I. An applicant holding a course completion certificate for the Basic Instrument Flight Module shall be credited with up to 10 hours towards the required instrument instruction time. Hours done in a BITD shall not be credited; (f) 5 hours to be carried out in an aeroplane certificated for the carriage of at least 4 persons that has a variable pitch propeller and retractable landing gear. SKILL TESTS 9. Upon completion of the related flying training the applicant shall take the CPL(A) skill test and the IR skill test on either a multi-engine aeroplane or a single-engine aeroplane. D. CPL integrated course  Aeroplanes GENERAL 1. The aim of the CPL(A) integrated course is to train pilots to the level of proficiency necessary for the issue of a CPL(A). 2. An applicant wishing to undertake a CPL(A) integrated course shall complete all the instructional stages in one continuous course of training as arranged by an ATO. 3. An applicant may be admitted to training either as an ab-initio entrant, or as a holder of a PPL(A) or PPL(H) issued in accordance with Annex 1 to the Chicago Convention. In the case of a PPL(A) or PPL(H) entrant, 50 % of the hours flown prior to the course shall be credited, up to a maximum of 40 hours flying experience, or 45 hours if an aeroplane night rating has been obtained, of which up to 20 hours may count towards the requirement for dual instruction flight time. 4. The course shall comprise: (a) theoretical knowledge instruction to CPL(A) knowledge level; and (b) visual and instrument flying training. 5. An applicant failing or unable to complete the entire CPL(A) course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges, if the applicable requirements are met. THEORETICAL KNOWLEDGE 6. A CPL(A) theoretical knowledge course shall comprise at least 350 hours of instruction. THEORETICAL KNOWLEDGE EXAMINATION 7. An applicant shall demonstrate a level of knowledge appropriate to the privileges granted to the holder of a CPL(A). FLYING TRAINING 8. The flying training, not including type rating training, shall comprise a total of at least 150 hours, to include all progress tests, of which up to 5 hours for the entire course may be instrument ground time. Within the total of 150 hours, applicants shall complete at least: (a) 80 hours of dual instruction, of which up to 5 hours may be instrument ground time; (b) 70 hours as PIC; (c) 20 hours of cross-country flight as PIC, including a VFR cross-country flight of at least 540 km (300 NM), in the course of which full stop landings at two aerodromes different from the aerodrome of departure shall be made; (d) 5 hours flight time shall be completed at night, comprising 3 hours of dual instruction, which shall include at least 1 hour of cross-country navigation and 5 solo take-offs and 5 solo full stop landings; (e) 10 hours of instrument flight instruction, of which up to 5 hours may be instrument ground time in an FNPT I, FTD 2, FNPT II or FFS. An applicant holding a course completion certificate for the Basic Instrument Flight Module shall be credited with up to 10 hours towards the required instrument instruction time. Hours done in a BITD shall not be credited; (f) 5 hours to be carried out in an aeroplane certificated for the carriage of at least four persons that has a variable pitch propeller and retractable landing gear. SKILL TEST 9. Upon completion of the flying training the applicant shall take the CPL(A) skill test on a single-engine or a multi-engine aeroplane. E. CPL modular course  Aeroplanes GENERAL 1. The aim of the CPL(A) modular course is to train PPL(A) holders to the level of proficiency necessary for the issue of a CPL(A). 2. Before commencing a CPL(A) modular course an applicant shall be the holder of a PPL(A) issued in accordance with Annex 1 to the Chicago Convention. 3. Before commencing the flight training the applicant shall: (a) have completed 150 hours flight time; (b) have complied with the prerequisites for the issue of a class or type rating for multi-engine aeroplanes in accordance with Subpart H, if a multi-engine aeroplane is to be used on the skill test. 4. An applicant wishing to undertake a modular CPL(A) course shall complete all the flight instructional stages in one continuous course of training as arranged by an ATO. The theoretical knowledge instruction may be given at an ATO conducting theoretical knowledge instruction only. 5. The course shall comprise: (a) theoretical knowledge instruction to CPL(A) knowledge level; and (b) visual and instrument flying training. THEORETICAL KNOWLEDGE 6. An approved CPL(A) theoretical knowledge course shall comprise at least 250 hours of instruction. THEORETICAL KNOWLEDGE EXAMINATION 7. An applicant shall demonstrate a level of knowledge appropriate to the privileges granted to the holder of a CPL(A). FLYING TRAINING 8. Applicants without an IR shall be given at least 25 hours dual flight instruction, including 10 hours of instrument instruction of which up to 5 hours may be instrument ground time in a BITD, an FNPT I or II, an FTD 2 or an FFS. 9. Applicants holding a valid IR(A) shall be fully credited towards the dual instrument instruction time. Applicants holding a valid IR(H) shall be credited up to 5 hours of the dual instrument instruction time, in which case at least 5 hours dual instrument instruction time shall be given in an aeroplane. An applicant holding a Course Completion Certificate for the Basic Instrument Flight Module shall be credited with up to 10 hours towards the required instrument instruction time. 10. (a) Applicants with a valid IR shall be given at least 15 hours dual visual flight instruction. (b) Applicants without a night rating aeroplane shall be given additionally at least 5 hours night flight instruction, comprising 3 hours of dual instruction, which shall include at least 1 hour of cross-country navigation and 5 solo take-offs and 5 solo full stop landings. 11. At least 5 hours of the flight instruction shall be carried out in an aeroplane certificated for the carriage of at least 4 persons and have a variable pitch propeller and retractable landing gear. EXPERIENCE 12. The applicant for a CPL(A) shall have completed at least 200 hours flight time, including at least: (a) 100 hours as PIC, of which 20 hours of cross-country flight as PIC, which shall include a VFR cross-country flight of at least 540 km (300 NM), in the course of which full stop landings at two aerodromes different from the aerodrome of departure shall be made; (b) 5 hours of flight time shall be completed at night, comprising 3 hours of dual instruction, which shall include at least 1 hour of cross-country navigation and 5 solo take-offs and 5 solo full stop landings; and (c) 10 hours of instrument flight instruction, of which up to 5 hours may be instrument ground time in an FNPT I, or FNPT II or FFS. An applicant holding a course completion certificate for the Basic Instrument Flight Module shall be credited with up to 10 hours towards the required instrument instruction time. Hours done in a BITD shall not be credited; (d) 6 hours of flight time shall be completed in a multi-engine aeroplane. (e) Hours as PIC of other categories of aircraft may count towards the 200 hours flight time, in the following cases: (i) 30 hours in helicopter, if the applicant holds a PPL(H); or (ii) 100 hours in helicopters, if the applicant holds a CPL(H); or (iii) 30 hours in TMGs or sailplanes; or (iv) 30 hours in airships, if the applicant holds a PPL(As); or (v) 60 hours in airships, if the applicant holds a CPL(As). SKILL TEST 13. Upon completion of the flying training and relevant experience requirements the applicant shall take the CPL(A) skill test on either a single-engine or a multi-engine aeroplane. F. ATP/IR integrated course  Helicopters GENERAL 1. The aim of the ATP(H)/IR integrated course is to train pilots to the level of proficiency necessary to enable them to operate as co-pilot on multi-pilot multi-engine helicopters in commercial air transport and to obtain the CPL(H)/IR. 2. An applicant wishing to undertake an ATP(H)/IR integrated course shall complete all the instructional stages in one continuous course of training as arranged by an ATO. 3. An applicant may be admitted to training either as an ab-initio entrant, or as a holder of a PPL(H) issued in accordance with Annex 1 to the Chicago Convention. In the case of a PPL(H) entrant, 50 % of the relevant experience shall be credited, up to a maximum of: (a) 40 hours, of which up to 20 hours may be dual instruction; or (b) 50 hours, of which up to 25 hours may be dual instruction, if a helicopter night rating has been obtained. 4. The course shall comprise: (a) theoretical knowledge instruction to the ATPL(H) and IR knowledge level; (b) visual and instrument flying training; and (c) training in MCC for the operation of multi-pilot helicopters. 5. An applicant failing or unable to complete the entire ATP(H)/IR course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges and an IR, if the applicable requirements are met. THEORETICAL KNOWLEDGE 6. An ATP(H)/IR theoretical knowledge course shall comprise at least 750 hours of instruction. 7. The MCC course shall comprise at least 25 hours of theoretical knowledge instruction exercises. THEORETICAL KNOWLEDGE EXAMINATION 8. An applicant shall demonstrate the level of knowledge appropriate to the privileges granted to the holder of an ATPL(H) and an IR. FLYING TRAINING 9. The flying training shall comprise a total of at least 195 hours, to include all progress tests. Within the total of 195 hours, applicants shall complete at least: (a) 140 hours of dual instruction, of which: (1) 75 hours visual instruction may include: (i) 30 hours in a helicopter FFS, level C/D; or (ii) 25 hours in a FTD 2,3; or (iii) 20 hours in a helicopter FNPT II/III; or (iv) 20 hours in an aeroplane or TMG; (2) 50 hours instrument instruction may include: (i) up to 20 hours in a helicopter FFS or FTD 2,3 or FNPT II/III; or (ii) 10 hours in at least a helicopter FNPT 1 or an aeroplane; (3) 15 hours MCC, for which a helicopter FFS or helicopter FTD 2,3(MCC) or FNPT II/III(MCC) may be used. If the helicopter used for the flying training is of a different type from the helicopter FFS used for the visual training, the maximum credit shall be limited to that allocated for the helicopter FNPT II/III; (b) 55 hours as PIC, of which 40 hours may be as SPIC. At least 14 hours solo day and 1 hour solo night shall be made; (c) 50 hours of cross-country flight, including at least 10 hours of cross-country flight as SPIC including a VFR cross-country flight of at least 185 km (100 NM) in the course of which landings at two different aerodromes from the aerodrome of departure shall be made; (d) 5 hours flight time in helicopters shall be completed at night comprising 3 hours of dual instruction including at least 1 hour of cross-country navigation and 5 solo night circuits. Each circuit shall include a take-off and a landing; (e) 50 hours of dual instrument time comprising: (i) 10 hours basic instrument instruction time; and (ii) 40 hours IR Training, which shall include at least 10 hours in a multi-engine IFR-certificated helicopter. SKILL TESTS 10. Upon completion of the related flying training, the applicant shall take the CPL(H) skill test on a multi-engine helicopter and the IR skill test on an IFR certificated multi-engine helicopter and shall comply with the requirements for MCC training. G. ATP integrated course  Helicopters GENERAL 1. The aim of the ATP(H) integrated course is to train pilots to the level of proficiency necessary to enable them to operate as co-pilot on multi-pilot multi-engine helicopters limited to VFR privileges in commercial air transport and to obtain the CPL(H). 2. An applicant wishing to undertake an ATP(H) integrated course shall complete all the instructional stages in one continuous course of training as arranged by an ATO. 3. An applicant may be admitted to training either as an ab-initio entrant, or as a holder of a PPL(H) issued in accordance with Annex 1 to the Chicago Convention. In the case of a PPL(H) entrant, 50 % of the relevant experience shall be credited, up to a maximum of: (a) 40 hours, of which up to 20 hours may be dual instruction; or (b) 50 hours, of which up to 25 hours may be dual instruction, if a helicopter night rating has been obtained. 4. The course shall comprise: (a) theoretical knowledge instruction to the ATPL(H) knowledge level; (b) visual and basic instrument flying training; and (c) training in MCC for the operation of multi-pilot helicopters. 5. An applicant failing or unable to complete the entire ATP(H) course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges, if the applicable requirements are met. THEORETICAL KNOWLEDGE 6. An ATP(H) theoretical knowledge course shall comprise at least 650 hours of instruction. 7. The MCC course shall comprise at least 20 hours of theoretical knowledge instruction exercises. THEORETICAL KNOWLEDGE EXAMINATION 8. An applicant shall demonstrate the level of knowledge appropriate to the privileges granted to the holder of an ATPL (H). FLYING TRAINING 9. The flying training shall comprise a total of at least 150 hours, to include all progress tests. Within the total of 150 hours, applicants shall complete at least: (a) 95 hours of dual instruction, of which: (i) 75 hours visual instruction may include: (1) 30 hours in a helicopter FFS level C/D; or (2) 25 hours in a helicopter FTD 2,3; or (3) 20 hours in a helicopter FNPT II/III; or (4) 20 hours in an aeroplane or TMG; (ii) 10 hours basic instrument instruction may include 5 hours in at least a helicopter FNPT I or an aeroplane; (iii) 10 hours MCC, for which a helicopter: helicopter FFS or FTD 2,3(MCC) or FNPT II/III(MCC) may be used. If the helicopter used for the flying training is of a different type from the helicopter FFS used for the visual training, the maximum credit shall be limited to that allocated for the helicopter FNPT II/III; (b) 55 hours as PIC, of which 40 hours may be as SPIC. At least 14 hours solo day and 1 hour solo night shall be made; (c) 50 hours of cross-country flight, including at least 10 hours of cross-country flight as SPIC, including a VFR cross-country flight of at least 185 km (100 NM) in the course of which landings at two different aerodromes from the aerodrome of departure shall be made; (d) 5 hours flight time in helicopters shall be completed at night comprising 3 hours of dual instruction including at least 1 hour of cross-country navigation and 5 solo night circuits. Each circuit shall include a take-off and a landing. SKILL TESTS 10. Upon completion of the related flying training the applicant shall take the CPL(H) skill test on a multi-engine helicopter and comply with MCC requirements. H. ATP modular course  Helicopters 1. Applicants for an ATPL(H) who complete their theoretical knowledge instruction at a modular course shall hold at least a PPL(H) and complete at least the following hours of instruction within a period of 18 months: (a) for applicants holding a PPL(H) issued in accordance with Annex 1 to the Chicago Convention: 550 hours; (b) for applicants holding a CPL(H): 300 hours. 2. Applicants for an ATPL(H)/IR who complete their theoretical knowledge instruction at a modular course shall hold at least a PPL(H) and complete at least the following hours of instruction: (a) for applicants holding a PPL(H): 650 hours; (b) for applicants holding a CPL(H): 400 hours; (c) for applicants holding an IR(H): 500 hours; (d) for applicants holding a CPL(H) and an IR(H): 250 hours. I. CPL/IR integrated course  Helicopters GENERAL 1. The aim of the CPL(H)/IR integrated course is to train pilots to the level of proficiency necessary to operate single-pilot multi-engine helicopters and to obtain the CPL(H)/IR multi-engine helicopter. 2. An applicant wishing to undertake a CPL(H)/IR integrated course shall complete all the instructional stages in one continuous course of training as arranged by an ATO. 3. An applicant may be admitted to training either as an ab-initio entrant, or as a holder of a PPL(H) issued in accordance with Annex 1 to the Chicago Convention. In the case of an entrant holding a PPL(H), 50 % of the relevant experience shall be credited, up to a maximum of: (a) 40 hours, of which up to 20 hours may be dual instruction; or (b) 50 hours, of which up to 25 hours may be dual instruction, if a helicopter night rating has been obtained. 4. The course shall comprise: (a) theoretical knowledge instruction to CPL(H) and IR knowledge level, and the initial multi-engine helicopter type rating; and (b) visual and instrument flying training. 5. An applicant failing or unable to complete the entire CPL(H)/IR course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges and an IR, if the applicable requirements are met. THEORETICAL KNOWLEDGE 6. A CPL(H)/IR theoretical knowledge course shall comprise at least 500 hours of instruction. THEORETICAL KNOWLEDGE EXAMINATION 7. An applicant shall demonstrate a level of knowledge appropriate to the privileges granted to the holder of a CPL(H) and an IR. FLYING TRAINING 8. The flying training shall comprise a total of at least 180 hours including all progress tests. Within the 180 hours, applicants shall complete at least: (a) 125 hours of dual instruction, of which: (i) 75 hours visual instruction, which may include: (1) 30 hours in a helicopter FFS level C/D; or (2) 25 hours in a helicopter FTD 2,3; or (3) 20 hours in a helicopter FNPT II/III; or (4) 20 hours in an aeroplane or TMG; (ii) 50 hours instrument instruction which may include: (1) up to 20 hours in a helicopter FFS or FTD 2,3, or FNPT II, III; or (2) 10 hours in at least a helicopter FNPT I or an aeroplane. If the helicopter used for the flying training is of a different type from the FFS used for the visual training, the maximum credit shall be limited to that allocated for the FNPT II/III; (b) 55 hours as PIC, of which 40 hours may be as SPIC. At least 14 hours solo day and 1 hour solo night shall be made; (c) 10 hours dual cross-country flying; (d) 10 hours of cross-country flight as PIC, including a VFR cross-country flight of at least 185 km (100 NM) in the course of which full stop landings at two different aerodromes from the aerodrome of departure shall be made; (e) 5 hours of flight time in helicopters shall be completed at night comprising 3 hours of dual instruction including at least 1 hour of cross-country navigation and 5 solo night circuits. Each circuit shall include a take-off and a landing; (f) 50 hours of dual instrument time comprising: (i) 10 hours basic instrument instruction time; and (ii) 40 hours IR Training, which shall include at least 10 hours in a multi-engine IFR-certificated helicopter. SKILL TEST 9. Upon completion of the related flying training, the applicant shall take the CPL(H) skill test on either a multi-engine or a single-engine helicopter and the IR skill test on an IFR-certificated multi-engine helicopter. J. CPL integrated course  Helicopters GENERAL 1. The aim of the CPL(H) integrated course is to train pilots to the level of proficiency necessary for the issue of a CPL(H). 2. An applicant wishing to undertake a CPL(H) integrated course shall complete all the instructional stages in one continuous course of training as arranged by an ATO. 3. An applicant may be admitted to training either as an ab-initio entrant, or as a holder of a PPL(H) issued in accordance with Annex 1 to the Chicago Convention. In the case of an entrant holding a PPL(H), 50 % of the relevant experience shall be credited, up to a maximum of: (a) 40 hours, of which up to 20 hours may be dual instruction; or (b) 50 hours, of which up to 25 hours may be dual instruction if a helicopter night rating has been obtained. 4. The course shall comprise: (a) theoretical knowledge instruction to CPL(H) knowledge level; and (b) visual and instrument flying training. 5. An applicant failing or unable to complete the entire CPL(H) course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges, if the applicable requirements are met. THEORETICAL KNOWLEDGE 6. An approved CPL(H) theoretical knowledge course shall comprise at least 350 hours of instruction or 200 hours if the applicant is the holder of a PPL. THEORETICAL KNOWLEDGE EXAMINATION 7. An applicant shall demonstrate a level of knowledge appropriate to the privileges granted to the holder of a CPL(H). FLYING TRAINING 8. The flying training shall comprise a total of at least 135 hours, to include all progress tests, of which up to 5 hours may be instrument ground time. Within the 135 hours total, applicants shall complete at least: (a) 85 hours of dual instruction, of which: (i) up to 75 hours may be visual instruction, and may include: (1) 30 hours in a helicopter FFS level C/D; or (2) 25 hours in a helicopter FTD 2,3; or (3) 20 hours in a helicopter FNPT II/III; or (4) 20 hours in an aeroplane or TMG; (ii) up to 10 hours may be instrument instruction, and may include 5 hours in at least a helicopter FNPT I or an aeroplane. If the helicopter used for the flying training is of a different type from the FFS used for the visual training, the maximum credit shall be limited to that allocated for the FNPT II/III; (b) 50 hours as PIC, of which 35 hours may be as SPIC. At least 14 hours solo day and 1 hour solo night shall be made; (c) 10 hours dual cross-country flying; (d) 10 hours of cross-country flight as PIC, including a VFR cross-country flight of at least 185 km (100 NM) in the course of which full stop landings at two different aerodromes from the aerodrome of departure shall be made; (e) 5 hours flight time in helicopters shall be completed at night comprising 3 hours of dual instruction including at least 1 hour of cross-country navigation and 5 solo night circuits. Each circuit shall include a take-off and a landing; (f) 10 hours of instrument dual instruction time, including at least 5 hours in a helicopter. SKILL TEST 9. Upon completion of the related flying training, the applicant shall take the CPL(H) skill test. K. CPL modular course  Helicopters GENERAL 1. The aim of the CPL(H) modular course is to train PPL(H) holders to the level of proficiency necessary for the issue of a CPL(H). 2. Before commencing a CPL(H) modular course an applicant shall be the holder of a PPL(H) issued in accordance with Annex 1 to the Chicago Convention. 3. Before commencing the flight training the applicant shall: (a) have completed 155 hours flight time as a pilot in helicopters, including 50 hours as PIC of which 10 hours shall be cross-country; (b) have complied with FCL.725 and FCL.720.H if a multi-engine helicopter is to be used on the skill test. 4. An applicant wishing to undertake a modular CPL(H) course shall complete all the flight instructional stages in one continuous course of training as arranged by an ATO. The theoretical knowledge instruction may be given at an ATO that conducts theoretical knowledge instruction only. 5. The course shall comprise: (a) theoretical knowledge instruction to CPL(H) knowledge level; and (b) visual and instrument flying training. THEORETICAL KNOWLEDGE 6. An approved CPL(H) theoretical knowledge course shall comprise at least 250 hours of instruction. THEORETICAL KNOWLEDGE EXAMINATION 7. An applicant shall demonstrate a level of knowledge appropriate to the privileges granted to the holder of a CPL(H). FLYING TRAINING 8. Applicants without an IR shall be given at least 30 hours dual flight instruction, of which: (a) 20 hours visual instruction, which may include 5 hours in a helicopter FFS or FTD 2,3 or FNPT II, III; and (b) 10 hours instrument instruction, which may include 5 hours in at least a helicopter FTD 1 or FNPT I or aeroplane. 9. Applicants holding a valid IR(H) shall be fully credited towards the dual instrument instruction time. Applicants holding a valid IR(A) shall complete at least 5 hours of the dual instrument instruction time in a helicopter. 10. Applicants without a night rating helicopter shall be given additionally at least 5 hours night flight instruction comprising 3 hours of dual instruction including at least 1 hour of cross-country navigation and 5 solo night circuits. Each circuit shall include a take-off and a landing. EXPERIENCE 11. The applicant for a CPL(H) shall have completed at least 185 hours flight time, including 50 hours as PIC, of which 10 hours of cross-country flight as PIC, including a VFR cross-country flight of at least 185 km (100 NM), in the course of which full stop landings at two aerodromes different from the aerodrome of departure shall be made. Hours as pilot-in-command of other categories of aircraft may count towards the 185 hours flight time, in the following cases: (a) 20 hours in aeroplanes, if the applicant holds a PPL(A); or (b) 50 hours in aeroplanes, if the applicant holds a CPL(A); or (c) 10 hours in TMGs or sailplanes; or (d) 20 hours in airships, if the applicant holds a PPL(As); or (e) 50 hours in airships, if the applicant holds a CPL(As). SKILL TEST 12. Upon completion of the related flying training and relevant experience, the applicant shall take the CPL(H) skill test. L. CPL/IR integrated course  Airships GENERAL 1. The aim of the CPL(As)/IR integrated course is to train pilots to the level of proficiency necessary to operate airships and to obtain the CPL(As)/IR. 2. An applicant wishing to undertake a CPL(As)/IR integrated course shall complete all the instructional stages in one continuous course of training as arranged by an ATO. 3. An applicant may be admitted to training either as an ab-initio entrant, or as a holder of a PPL(As), PPL(A) or PPL(H) issued in accordance with Annex 1 to the Chicago Convention. In the case of an entrant holding a PPL(As), PPL(A) or PPL(H) shall be credited up to a maximum of: (a) 10 hours, of which up to 5 hours may be dual instruction; or (b) 15 hours, of which up to 7 hours may be dual instruction, if an airship night rating has been obtained. 4. The course shall comprise: (a) theoretical knowledge instruction to CPL(As) and IR knowledge level, and the initial airship type rating; and (b) visual and instrument flying training. 5. An applicant failing or unable to complete the entire CPL/IR(As) course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges and an IR, if the applicable requirements are met. THEORETICAL KNOWLEDGE 6. A CPL(As)/IR theoretical knowledge course shall comprise at least 500 hours of instruction. THEORETICAL KNOWLEDGE EXAMINATION 7. An applicant shall demonstrate a level of knowledge appropriate to the privileges granted to the holder of a CPL(As) and an IR. FLYING TRAINING 8. The flying training shall comprise a total of at least 80 hours including all progress tests. Within the 80 hours, applicants shall complete at least: (a) 60 hours of dual instruction, of which: (i) 30 hours visual instruction, which may include: (1) 12 hours in an airship FFS; or (2) 10 hours in an airship FTD; or (3) 8 hours in an airship FNPT II/III; or (4) 8 hours in an aeroplane, helicopter or TMG; (ii) 30 hours instrument instruction which may include: (1) up to 12 hours in an airship FFS or FTD or FNPT II, III; or (2) 6 hours in at least a airship FTD 1 or FNPT I or aeroplane. If the airship used for the flying training is of a different type from the FFS used for the visual training, the maximum credit shall be limited to 8 hours; (b) 20 hours as PIC, of which 5 hours may be as SPIC. At least 14 hours solo day and 1 hour solo night shall be made; (c) 5 hours of cross-country flight as PIC, including a VFR cross-country flight of at least 90 km (50 NM) in the course of which two full stop landings at the destination aerodrome shall be made; (d) 5 hours flight time in airships shall be completed at night comprising 3 hours of dual instruction including at least 1 hour of cross-country navigation and 5 solo night circuits. Each circuit shall include take-off and landing; (e) 30 hours of dual instrument time comprising: (i) 10 hours basic instrument instruction time; and (ii) 20 hours IR Training, which shall include at least 10 hours in a multi-engine IFR-certificated airship. SKILL TEST 9. Upon completion of the related flying training, the applicant shall take the CPL(As) skill test on either a multi-engine or a single-engine airship and the IR skill test on an IFR-certificated multi-engine airship. M. CPL integrated course  Airships GENERAL 1. The aim of the CPL(As) integrated course is to train pilots to the level of proficiency necessary for the issue of a CPL(AS). 2. An applicant wishing to undertake a CPL(As) integrated course shall complete all the instructional stages in one continuous course of training as arranged by an ATO. 3. An applicant may be admitted to training either as an ab-initio entrant, or as a holder of a PPL(As), PPL(A) or PPL(H) issued in accordance with Annex 1 to the Chicago Convention. In the case of an entrant holding a PPL(As), PPL(A) or PPL(H) shall be credited up to a maximum of: (a) 10 hours, of which up to 5 hours may be dual instruction; or (b) 15 hours, of which up to 7 hours may be dual instruction if a airship night rating has been obtained. 4. The course shall comprise: (a) theoretical knowledge instruction to CPL(As) knowledge level; and (b) visual and instrument flying training. 5. An applicant failing or unable to complete the entire CPL(As) course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges, if the applicable requirements are met. THEORETICAL KNOWLEDGE 6. An approved CPL(As) theoretical knowledge course shall comprise at least 350 hours of instruction or 200 hours if the applicant is a PPL holder. THEORETICAL KNOWLEDGE EXAMINATION 7. An applicant shall demonstrate a level of knowledge appropriate to the privileges granted to the holder of a CPL(As). FLYING TRAINING 8. The flying training shall comprise a total of at least 50 hours, to include all progress tests, of which up to 5 hours may be instrument ground time. Within the 50 hours total, applicants shall complete at least: (a) 30 hours of dual instruction, of which up to 5 hours may be instrument ground time; (b) 20 hours as PIC; (c) 5 hours dual cross-country flying; (d) 5 hours of cross-country flight as PIC, including a VFR cross-country flight of at least 90 km (50 NM) in the course of which two full stop landings at the destination aerodrome shall be made; (e) 5 hours flight time in airships shall be completed at night comprising 3 hours of dual instruction including at least 1 hour of cross-country navigation and 5 solo night circuits. Each circuit shall include take-off and landing; (f) 10 hours of instrument dual instruction time, including at least 5 hours in an airship. SKILL TEST 9. Upon completion of the related flying training, the applicant shall take the CPL(As) skill test. N. CPL modular course  Airships GENERAL 1. The aim of the CPL(As) modular course is to train PPL(As) holders to the level of proficiency necessary for the issue of a CPL(As). 2. Before commencing a CPL(As) modular course an applicant shall: (a) hold a PPL(As) issued in accordance with Annex 1 to the Chicago Convention; (b) have completed 200 hours flight time as a pilot on airships, including 100 hours as PIC, of which 50 hours shall be cross-country. 3. An applicant wishing to undertake a modular CPL(As) course shall complete all the flight instructional stages in one continuous course of training as arranged by an ATO. The theoretical knowledge instruction may be given at an ATO that conducts theoretical knowledge instruction only. 4. The course shall comprise: (a) theoretical knowledge instruction to CPL(As) knowledge level; and (b) visual and instrument flying training. THEORETICAL KNOWLEDGE 5. An approved CPL(As) theoretical knowledge course shall comprise at least 250 hours of instruction. THEORETICAL KNOWLEDGE EXAMINATION 6. An applicant shall demonstrate a level of knowledge appropriate to the privileges granted to the holder of a CPL(As). FLYING TRAINING 7. Applicants without an IR shall be given at least 20 hours dual flight instruction, of which: 10 hours visual instruction, which may include 5 hours in an airship FFS or FTD 2,3 or FNPT II, III; and 10 hours instrument instruction, which may include 5 hours in at least an airship FTD 1 or FNPT I or aeroplane. 8. Applicants holding a valid IR(As) shall be fully credited towards the dual instrument instruction time. Applicants holding a valid IR in another category of aircraft shall complete at least 5 hours of the dual instrument instruction time in an airship. 9. Applicants without a night rating airship shall be given additionally at least 5 hours night flight instruction comprising 3 hours of dual instruction including at least 1 hour of cross-country navigation and 5 solo night circuits. Each circuit shall include a take-off and a landing. EXPERIENCE 10. The applicant for a CPL(As) shall have completed at least 250 hours flight time in airships, including 125 hours as PIC, of which 50 hours of cross-country flight as PIC, including a VFR cross-country flight of at least 90 km (50 NM), in the course of which a full stop landing at destination aerodrome. Hours as PIC of other categories of aircraft may count towards the 185 hours flight time, in the following cases: (a) 30 hours in aeroplanes or helicopters, if the applicant holds a PPL(A) or PPL(H) respectively; or (b) 60 hours in aeroplanes or helicopters, if the applicant holds a CPL(A) or CPL(H) respectively; or (c) 10 hours in TMGs or sailplanes; or (d) 10 hours in balloons. SKILL TEST 11. Upon completion of the related flying training and relevant experience, the applicant shall take the CPL(As) skill test. Appendix 4 Skill test for the issue of a CPL A. General 1. An applicant for a skill test for the CPL shall have received instruction on the same class or type of aircraft to be used in the test. 2. An applicant shall pass all the relevant sections of the skill test. If any item in a section is failed, that section is failed. Failure in more than one section will require the applicant to take the entire test again. An applicant failing only in one section shall only repeat the failed section. Failure in any section of the retest, including those sections that have been passed on a previous attempt, will require the applicant to take the entire test again. All relevant sections of the skill test shall be completed within 6 months. Failure to achieve a pass in all relevant sections of the test in two attempts will require further training. 3. Further training may be required following any failed skill test. There is no limit to the number of skill tests that may be attempted. CONDUCT OF THE TEST 4. Should the applicant choose to terminate a skill test for reasons considered inadequate by the Flight Examiner (FE), the applicant shall retake the entire skill test. If the test is terminated for reasons considered adequate by the FE, only those sections not completed shall be tested in a further flight. 5. At the discretion of the FE, any manoeuvre or procedure of the test may be repeated once by the applicant. The FE may stop the test at any stage if it is considered that the applicants demonstration of flying skills requires a complete re-test. 6. An applicant shall be required to fly the aircraft from a position where the PIC functions can be performed and to carry out the test as if no other crew member is present. Responsibility for the flight shall be allocated in accordance with national regulations. 7. An applicant shall indicate to the FE the checks and duties carried out, including the identification of radio facilities. Checks shall be completed in accordance with the checklist for the aircraft on which the test is being taken. During pre-flight preparation for the test, the applicant is required to determine power settings and speeds. Performance data for take-off, approach and landing shall be calculated by the applicant in compliance with the operations manual or flight manual for the aircraft used. 8. The FE shall take no part in the operation of the aircraft except where intervention is necessary in the interests of safety or to avoid unacceptable delay to other traffic. B. Content of the skill test for the issue of a CPL  Aeroplanes 1. The aeroplane used for the skill test shall meet the requirements for training aeroplanes, and shall be certificated for the carriage of at least four persons, have a variable pitch propeller and retractable landing gear. 2. The route to be flown shall be chosen by the FE and the destination shall be a controlled aerodrome. The applicant shall be responsible for the flight planning and shall ensure that all equipment and documentation for the execution of the flight are on board. The duration of the flight shall be at least 90 minutes. 3. The applicant shall demonstrate the ability to: (a) operate the aeroplane within its limitations; (b) complete all manoeuvres with smoothness and accuracy; (c) exercise good judgement and airmanship; (d) apply aeronautical knowledge; and (e) maintain control of the aeroplane at all times in such a manner that the successful outcome of a procedure or manoeuvre is never seriously in doubt. FLIGHT TEST TOLERANCES 4. The following limits shall apply, corrected to make allowance for turbulent conditions and the handling qualities and performance of the aeroplane used. Height normal flight ± 100 feet with simulated engine failure ± 150 feet Tracking on radio aids ± 5 ° Heading normal flight ± 10 ° with simulated engine failure ± 15 ° Speed take-off and approach ± 5 knots all other flight regimes ± 10 knots CONTENT OF THE TEST 5. Items in section 2(c) and (e)(iv), and the whole of sections 5 and 6 may be performed in an FNPT II or an FFS. Use of the aeroplane checklists, airmanship, control of the aeroplane by external visual reference, anti-icing/de-icing procedures and principles of threat and error management apply in all sections. SECTION 1  PRE-FLIGHT OPERATIONS AND DEPARTURE a Pre-flight, including: Flight planning, Documentation, Mass and balance determination, Weather brief, NOTAMS b Aeroplane inspection and servicing c Taxiing and take-off d Performance considerations and trim e Aerodrome and traffic pattern operations f Departure procedure, altimeter setting, collision avoidance (lookout) g ATC liaison  compliance, R/T procedures SECTION 2  GENERAL AIRWORK a Control of the aeroplane by external visual reference, including straight and level, climb, descent, lookout b Flight at critically low airspeeds including recognition of and recovery from incipient and full stalls c Turns, including turns in landing configuration. Steep turns 45 ° d Flight at critically high airspeeds, including recognition of and recovery from spiral dives e Flight by reference solely to instruments, including: (i) level flight, cruise configuration, control of heading, altitude and airspeed (ii) climbing and descending turns with 10 °-30 ° bank (iii) recoveries from unusual attitudes (iv) limited panel instruments f ATC liaison  compliance, R/T procedures SECTION 3  EN-ROUTE PROCEDURES a Control of aeroplane by external visual reference, including cruise configuration Range/Endurance considerations b Orientation, map reading c Altitude, speed, heading control, lookout d Altimeter setting. ATC liaison  compliance, R/T procedures e Monitoring of flight progress, flight log, fuel usage, assessment of track error and re-establishment of correct tracking f Observation of weather conditions, assessment of trends, diversion planning g Tracking, positioning (NDB or VOR), identification of facilities (instrument flight). Implementation of diversion plan to alternate aerodrome (visual flight) SECTION 4  APPROACH AND LANDING PROCEDURES a Arrival procedures, altimeter setting, checks, lookout b ATC liaison  compliance, R/T procedures c Go-around action from low height d Normal landing, crosswind landing (if suitable conditions) e Short field landing f Approach and landing with idle power (single-engine only) g Landing without use of flaps h Post-flight actions SECTION 5  ABNORMAL AND EMERGENCY PROCEDURES This section may be combined with sections 1 through 4 a Simulated engine failure after take-off (at a safe altitude), fire drill b Equipment malfunctions including alternative landing gear extension, electrical and brake failure c Forced landing (simulated) d ATC liaison  compliance, R/T procedures e Oral questions SECTION 6  SIMULATED ASYMMETRIC FLIGHT AND RELEVANT CLASS OR TYPE ITEMS This section may be combined with sections 1 through 5 a Simulated engine failure during take-off (at a safe altitude unless carried out in an FFS) b Asymmetric approach and go-around c Asymmetric approach and full stop landing d Engine shutdown and restart e ATC liaison  compliance, R/T procedures, Airmanship f As determined by the FE  any relevant items of the class or type rating skill test to include, if applicable: (i) aeroplane systems including handling of autopilot (ii) operation of pressurisation system (iii) use of de-icing and anti-icing system g Oral questions C. Content of the skill test for the issue of the CPL  Helicopters 1. The helicopter used for the skill test shall meet the requirements for training helicopters. 2. The area and route to be flown shall be chosen by the FE and all low level and hover work shall be at an approved aerodrome/site. Routes used for section 3 may end at the aerodrome of departure or at another aerodrome and one destination shall be a controlled aerodrome. The skill test may be conducted in 2 flights. The total duration of the flight(s) shall be at least 90 minutes. 3. The applicant shall demonstrate the ability to: (a) operate the helicopter within its limitations; (b) complete all manoeuvres with smoothness and accuracy; (c) exercise good judgement and airmanship; (d) apply aeronautical knowledge; and (e) maintain control of the helicopter at all times in such a manner that the successful outcome of a procedure or manoeuvre is never seriously in doubt. FLIGHT TEST TOLERANCES 4. The following limits shall apply, corrected to make allowance for turbulent conditions and the handling qualities and performance of the helicopter used. Height normal flight ± 100 feet simulated major emergency ± 150 feet Tracking on radio aids ± 10 ° Heading normal flight ± 10 ° simulated major emergency ± 15 ° Speed take-off and approach multi-engine ± 5 knots all other flight regimes ± 10 knots Ground drift T.O. hover I.G.E. ± 3 feet landing no sideways or backwards movement CONTENT OF THE TEST 5. Items in section 4 may be performed in a helicopter FNPT or a helicopter FFS. Use of helicopter checklists, airmanship, control of helicopter by external visual reference, anti-icing procedures, and principles of threat and error management apply in all sections. SECTION 1  PRE-FLIGHT/POST-FLIGHT CHECKS AND PROCEDURES a Helicopter knowledge (e.g. technical log, fuel, mass and balance, performance), flight planning, documentation, NOTAMS, weather b Pre-flight inspection/action, location of parts and purpose c Cockpit inspection, starting procedure d Communication and navigation equipment checks, selecting and setting frequencies e Pre-take-off procedure, R/T procedure, ATC liaison-compliance f Parking, shutdown and post-flight procedure SECTION 2  HOVER MANOEUVRES, ADVANCED HANDLING AND CONFINED AREAS a Take-off and landing (lift-off and touchdown) b Taxi, hover taxi c Stationary hover with head/cross/tail wind d Stationary hover turns, 360 ° left and right (spot turns) e Forward, sideways and backwards hover manoeuvring f Simulated engine failure from the hover g Quick stops into and downwind h Sloping ground/unprepared sites landings and take-offs i Take-offs (various profiles) j Crosswind, downwind take-off (if practicable) k Take-off at maximum take-off mass (actual or simulated) l Approaches (various profiles) m Limited power take-off and landing n Autorotations (FE to select two items from  Basic, range, low speed, and 360 ° turns) o Autorotative landing p Practice forced landing with power recovery q Power checks, reconnaissance technique, approach and departure technique SECTION 3  NAVIGATION  EN-ROUTE PROCEDURES a Navigation and orientation at various altitudes/heights, map reading b Altitude/height, speed, heading control, observation of airspace, altimeter setting c Monitoring of flight progress, flight log, fuel usage, endurance, ETA, assessment of track error and re-establishment of correct track, instrument monitoring d Observation of weather conditions, diversion planning e Tracking, positioning (NDB and/or VOR), identification of facilities f ATC liaison and observance of regulations, etc. SECTION 4  FLIGHT PROCEDURES AND MANOEUVRES BY SOLE REFERENCE TO INSTRUMENTS a Level flight, control of heading, altitude/height and speed b Rate 1 level turns onto specified headings, 180 ° to 360 ° left and right c Climbing and descending, including turns at rate 1 onto specified headings d Recovery from unusual attitudes e Turns with 30 ° bank, turning up to 90 ° left and right SECTION 5  ABNORMAL AND EMERGENCY PROCEDURES (SIMULATED WHERE APPROPRIATE) Note 1: Where the test is conducted on a multi-engine helicopter a simulated engine failure drill, including a single-engine approach and landing, shall be included in the test. Note 2: The FE shall select four items from the following: a Engine malfunctions, including governor failure, carburettor/engine icing, oil system, as appropriate b Fuel system malfunction c Electrical system malfunction d Hydraulic system malfunction, including approach and landing without hydraulics, as applicable e Main rotor and/or anti-torque system malfunction (FFS or discussion only) f Fire drills, including smoke control and removal, as applicable g Other abnormal and emergency procedures as outlined in appropriate flight manual, including for multi-engine helicopters: Simulated engine failure at take-off: rejected take-off at or before TDP or safe forced landing at or before DPATO, shortly after TDP or DPATO. Landing with simulated engine failure: landing or go-around following engine failure before LDP or DPBL, following engine failure after LDP or safe forced landing after DPBL. D. Content of the skill test for the issue of a CPL  Airships 1. The airship used for the skill test shall meet the requirements for training airships. 2. The area and route to be flown shall be chosen by the FE. Routes used for section 3 may end at the aerodrome of departure or at another aerodrome and one destination shall be a controlled aerodrome. The skill test may be conducted in 2 flights. The total duration of the flight(s) shall be at least 60 minutes. 3. The applicant shall demonstrate the ability to: (a) operate the airship within its limitations; (b) complete all manoeuvres with smoothness and accuracy; (c) exercise good judgement and airmanship; (d) apply aeronautical knowledge; and (e) maintain control of the airship at all times in such a manner that the successful outcome of a procedure or manoeuvre is never seriously in doubt. FLIGHT TEST TOLERANCES 4. The following limits shall apply, corrected to make allowance for turbulent conditions and the handling qualities and performance of the airship used. Height normal flight ± 100 feet simulated major emergency ± 150 feet Tracking on radio aids ± 10 ° Heading normal flight ± 10 ° simulated major emergency ± 15 ° CONTENT OF THE TEST 5. Items in sections 5 and 6 may be performed in an Airship FNPT or an airship FFS. Use of airship checklists, airmanship, control of airship by external visual reference, anti-icing procedures, and principles of threat and error management apply in all sections. SECTION 1  PRE-FLIGHT OPERATIONS AND DEPARTURE a Pre-flight, including: Flight planning, Documentation, Mass and Balance determination, Weather brief, NOTAMS b Airship inspection and servicing c Off-mast procedure, ground manoeuvring and take-off d Performance considerations and trim e Aerodrome and traffic pattern operations f Departure procedure, altimeter setting, collision avoidance (lookout) g ATC liaison  compliance, R/T procedures SECTION 2  GENERAL AIRWORK a Control of the airship by external visual reference, including straight and level, climb, descent, lookout b Flight at pressure height c Turns d Steep descents and climbs e Flight by reference solely to instruments, including: (i) level flight, control of heading, altitude and airspeed (ii) climbing and descending turns (iii) recoveries from unusual attitudes (iv) limited panel instruments f ATC liaison  compliance, R/T procedures SECTION 3  EN-ROUTE PROCEDURES a Control of airship by external visual reference, Range/Endurance considerations b Orientation, map reading c Altitude, speed, heading control, lookout d Altimeter setting, ATC liaison  compliance, R/T procedures e Monitoring of flight progress, flight log, fuel usage, assessment of track error and re-establishment of correct tracking f Observation of weather conditions, assessment of trends, diversion planning g Tracking, positioning (NDB or VOR), identification of facilities (instrument flight). Implementation of diversion plan to alternate aerodrome (visual flight) SECTION 4  APPROACH AND LANDING PROCEDURES a Arrival procedures, altimeter setting, checks, lookout b ATC liaison  compliance, R/T procedures c Go-around action from low height d Normal landing e Short field landing f Approach and landing with idle power (single-engine only) g Landing without use of flaps h Post-flight actions SECTION 5  ABNORMAL AND EMERGENCY PROCEDURES This section may be combined with sections 1 through 4 a Simulated engine failure after take-off (at a safe altitude), fire drill b Equipment malfunctions c Forced landing (simulated) d ATC liaison  compliance, R/T procedures e Oral questions SECTION 6  RELEVANT CLASS OR TYPE ITEMS This section may be combined with sections 1 through 5 a Simulated engine failure during take-off (at a safe altitude unless carried out in an FFS) b Approach and go-around with failed engine(s) c Approach and full stop landing with failed engine(s) d Malfunctions in the envelope pressure system e ATC liaison  compliance, R/T procedures, Airmanship f As determined by the FE  any relevant items of the class or type rating skill test to include, if applicable: (i) airship systems (ii) operation of envelope pressure system g Oral questions Appendix 5 Integrated MPL training course GENERAL 1. The aim of the MPL integrated course is to train pilots to the level of proficiency necessary to enable them to operate as co-pilot of a multi-engine multi-pilot turbine-powered air transport aeroplane under VFR and IFR and to obtain an MPL. 2. Approval for an MPL training course shall only be given to an ATO that is part of a commercial air transport operator certificated in accordance with Part-MS and the applicable air operations requirements or having a specific arrangement with such an operator. The licence shall be restricted to that specific operator until completion of the airline operators conversion course. 3. An applicant wishing to undertake an MPL integrated course shall complete all the instructional stages in one continuous course of training at an ATO. The training shall be competency based and conducted in a multi-crew operational environment. 4. Only ab-initio applicants shall be admitted to the course. 5. The course shall comprise: (a) theoretical knowledge instruction to the ATPL(A) knowledge level; (b) visual and instrument flying training; (c) training in MCC for the operation of multi-pilot aeroplanes; and (d) type rating training. 6. An applicant failing or unable to complete the entire MPL course may apply to the competent authority for the theoretical knowledge examination and skill test for a licence with lower privileges and an IR, if the applicable requirements are met. THEORETICAL KNOWLEDGE 7. An approved MPL theoretical knowledge course shall comprise at least 750 hours of instruction for the ATPL(A) knowledge level, as well as the hours required for theoretical knowledge instruction for the relevant type rating, in accordance with Subpart H. FLYING TRAINING 8. The flying training shall comprise a total of at least 240 hours, composed of hours as PF and PNF, in actual and simulated flight, and covering the following 4 phases of training: (a) Phase 1  Core flying skills Specific basic single-pilot training in an aeroplane. (b) Phase 2  Basic Introduction of multi-crew operations and instrument flight. (c) Phase 3  Intermediate Application of multi-crew operations to a multi-engine turbine aeroplane certified as a high performance aeroplane in accordance with Part-21. (d) Phase 4  Advanced Type rating training within an airline oriented environment. Flight experience in actual flight shall include all the experience requirements of Subpart H, upset recovery training, night flying, flight solely by reference to instruments and the experience required to achieve the relevant airmanship. MCC requirements shall be incorporated into the relevant phases above. Training in asymmetric flight shall be given either in an aeroplane or an FFS. 9. Each phase of training in the flight instruction syllabus shall be composed of both instruction in the underpinning knowledge and in practical training segments. 10. The training course shall include a continuous evaluation process of the training syllabus and a continuous assessment of the students following the syllabus. Evaluation shall ensure that: (a) the competencies and related assessment are relevant to the task of a co-pilot of a multi-pilot aeroplane; and (b) the students acquire the necessary competencies in a progressive and satisfactory manner. 11. The training course shall include at least 12 take-offs and landings to ensure competency. These take-offs and landings shall be performed under the supervision of an instructor in an aeroplane for which the type rating shall be issued. ASSESSMENT LEVEL 12. The applicant for the MPL shall have demonstrated performance in all 9 competency units specified in paragraph 13 below, at the advanced level of competency required to operate and interact as a co-pilot in a turbine-powered multi-pilot aeroplane, under visual and instrument conditions. Assessment shall confirm that control of the aeroplane or situation is maintained at all times, to ensure the successful outcome of a procedure or manoeuvre. The applicant shall consistently demonstrate the knowledge, skills and attitudes required for the safe operation of the applicable aeroplane type, in accordance with the MPL performance criteria. COMPETENCY UNITS 13. The applicant shall demonstrate competency in the following 9 competency units: (1) apply human performance principles, including principles of threat and error management; (2) perform aeroplane ground operations; (3) perform take-off; (4) perform climb; (5) perform cruise; (6) perform descent; (7) perform approach; (8) perform landing; and (9) perform after landing and aeroplane post-flight operations. SIMULATED FLIGHT 14. Minimum requirements for FSTDs: (a) Phase 1  Core flying skills E-training and part tasking devices approved by the competent authority that have the following characteristics:  involve accessories beyond those normally associated with desktop computers, such as functional replicas of a throttle quadrant, a side-stick controller, or an FMS keypad, and  involve psychomotor activity with appropriate application of force and timing of responses. (b) Phase 2  Basic An FNPT II MCC that represents a generic multi-engine turbine-powered aeroplane. (c) Phase 3  Intermediate An FSTD that represents a multi-engine turbine-powered aeroplane required to be operated with a co-pilot and qualified to an equivalent standard to level B, additionally including:  a daylight/twilight/night visual system continuous cross-cockpit minimum collimated visual field of view providing each pilot with 180 ° horizontal and 40 ° vertical field of view, and  ATC environment simulation. (d) Phase 4  Advanced An FFS which is fully equivalent to level D or level C with an enhanced daylight visual system, including ATC environment simulation. Appendix 6 Modular training courses for the IR A. IR(A)  Modular flying training course GENERAL 1. The aim of the IR(A) modular flying training course is to train pilots to the level of proficiency necessary to operate aeroplanes under IFR and in IMC. The course consists of two modules, which may be taken separately or combined: (a) Basic Instrument Flight Module This comprises 10 hours of instrument time under instruction, of which up to 5 hours can be instrument ground time in a BITD, FNPT I or II, or an FFS. Upon completion of the Basic Instrument Flight Module, the candidate shall be issued a Course Completion Certificate. (b) Procedural Instrument Flight Module This comprises the remainder of the training syllabus for the IR(A), 40 hours single-engine or 45 hours multi-engine instrument time under instruction, and the theoretical knowledge course for the IR(A). 2. An applicant for a modular IR(A) course shall be the holder of a PPL(A) or a CPL(A), including the privileges to fly at night. An applicant for the Procedural Instrument Flight Module, who does not hold a CPL(A), shall be holder of a Course Completion Certificate for the Basic Instrument Flight Module. The ATO shall ensure that the applicant for a multi-engine IR(A) course who has not held a multi-engine aeroplane class or type rating has received the multi-engine training specified in Subpart H prior to commencing the flight training for the IR(A) course. 3. An applicant wishing to undertake the Procedural Instrument Flight Module of a modular IR(A) course shall be required to complete all the instructional stages in one continuous approved course of training. Prior to commencing the Procedural Instrument Flight Module, the ATO shall ensure the competence of the applicant in basic instrument flying skills. Refresher training shall be given as required. 4. The course of theoretical instruction shall be completed within 18 months. The Procedural Instrument Flight Module and the skill test shall be completed within the period of validity of the pass in theoretical examinations. 5. The course shall comprise: (a) theoretical knowledge instruction to the IR knowledge level; (b) instrument flight instruction. THEORETICAL KNOWLEDGE 6. An approved modular IR(A) course shall comprise at least 150 hours of theoretical knowledge instruction. FLYING TRAINING 7. A single-engine IR(A) course shall comprise at least 50 hours instrument time under instruction of which up to 20 hours may be instrument ground time in an FNPT I, or up to 35 hours in an FFS or FNPT II. A maximum of 10 hours of FNPT II or an FFS instrument ground time may be conducted in an FNPT I. 8. A multi-engine IR(A) course shall comprise at least 55 hours instrument time under instruction, of which up to 25 hours may be instrument ground time in an FNPT I, or up to 40 hours in an FFS or FNPT II. A maximum of 10 hours of FNPT II or an FFS instrument ground time may be conducted in an FNPT I. The remaining instrument flight instruction shall include at least 15 hours in multi-engine aeroplanes. 9. The holder of a single-engine IR(A) who also holds a multi-engine class or type rating wishing to obtain a multi-engine IR(A) for the first time shall complete a course at an ATO comprising at least 5 hours instruction in instrument flying in multi-engine aeroplanes, of which 3 hours may be in an FFS or FNPT II. 10.1. The holder of a CPL(A) or of a Course Completion Certificate for the Basic Instrument Flight Module may have the total amount of training required in paragraphs 7 or 8 above reduced by 10 hours. 10.2. The holder of an IR(H) may have the total amount of training required in paragraphs 7 or 8 above reduced by 10 hours. 10.3. The total instrument flight instruction in aeroplane shall comply with paragraph 7 or 8, as appropriate. 11. The flying exercises up to the IR(A) skill test shall comprise: (a) Basic Instrument Flight Module: Procedure and manoeuvre for basic instrument flight covering at least: basic instrument flight without external visual cues:  horizontal flight,  climbing,  descent,  turns in level flight, climbing, descent; instrument pattern; steep turn; radionavigation; recovery from unusual attitudes; limited panel; recognition and recovery from incipient and full stalls; (b) Procedural Instrument Flight Module: (i) pre-flight procedures for IFR flights, including the use of the flight manual and appropriate air traffic services documents in the preparation of an IFR flight plan; (ii) procedure and manoeuvres for IFR operation under normal, abnormal and emergency conditions covering at least:  transition from visual to instrument flight on take-off,  standard instrument departures and arrivals,  en-route IFR procedures,  holding procedures,  instrument approaches to specified minima,  missed approach procedures,  landings from instrument approaches, including circling; (iii) in-flight manoeuvres and particular flight characteristics; (iv) if required, operation of a multi-engine aeroplane in the above exercises, including operation of the aeroplane solely by reference to instruments with one engine simulated inoperative and engine shutdown and restart (the latter exercise to be carried out at a safe altitude unless carried out in an FFS or FNPT II). B. IR(H)  Modular flying training course 1. The aim of the IR(H) modular flying training course is to train pilots to the level of proficiency necessary to operate helicopters under IFR and in IMC. 2. An applicant for a modular IR(H) course shall be the holder of a PPL(H) with night rating, or a CPL(H) or an ATPL(H). Prior to commencing the aircraft instruction phase of the IR(H) course, the applicant shall be the holder of the helicopter type rating used for the IR(H) skill test, or have completed approved type rating training on that type. The applicant shall hold a certificate of satisfactory completion of MCC if the skill test is to be conducted in Multi-Pilot conditions. 3. An applicant wishing to undertake a modular IR(H) course shall be required to complete all the instructional stages in one continuous approved course of training. 4. The course of theoretical instruction shall be completed within 18 months. The flight instruction and the skill test shall be completed within the period of validity of the pass in the theoretical examinations. 5. The course shall comprise: (a) theoretical knowledge instruction to the IR knowledge level; (b) instrument flight instruction. THEORETICAL KNOWLEDGE 6. An approved modular IR(H) course shall comprise at least 150 hours of instruction. FLYING TRAINING 7. A single-engine IR(H) course shall comprise at least 50 hours instrument time under instruction, of which: (a) up to 20 hours may be instrument ground time in an FNPT I(H) or (A). These 20 hours instruction time in FNPT I (H) or (A) may be substituted by 20 hours instruction time for IR(H) in an aeroplane, approved for this course; or (b) up to 35 hours may be instrument ground time in a helicopter FTD 2/3, FNPT II/III or FFS. The instrument flight instruction shall include at least 10 hours in an IFR-certificated helicopter. 8. A multi-engine IR(H) course shall comprise at least 55 hours instrument time under instruction of which; (a) up to 20 hours may be instrument ground time in an FNPT I (H) or (A). These 20 hours instruction time in FNPT I (H) or (A) may be substituted by 20 hours instruction time for IR(H) in an aeroplane, approved for this course; or (b) up to 40 hours may be instrument ground time in a helicopter FTD 2/3, FNPT II/III or FFS. The instrument flight instruction shall include at least 10 hours in an IFR-certificated multi-engine helicopter. 9.1. Holders of an ATPL(H) shall have the theoretical knowledge instruction hours reduced by 50 hours. 9.2. The holder of an IR(A) may have the amount of training required reduced by 10 hours. 10. The flying exercises up to the IR(H) skill test shall comprise: (a) pre-flight procedures for IFR flights, including the use of the flight manual and appropriate air traffic services documents in the preparation of an IFR flight plan; (b) procedure and manoeuvres for IFR operation under normal, abnormal and emergency conditions covering at least: transition from visual to instrument flight on takeoff, standard instrument departures and arrivals, en-route IFR procedures, holding procedures, instrument approaches to specified minima, missed approach procedures, landings from instrument approaches, including circling; (c) in-flight manoeuvres and particular flight characteristics; (d) if required, operation of a multi-engine helicopter in the above exercises, including operation of the helicopter solely by reference to instruments with one engine simulated inoperative and engine shutdown and restart (the latter exercise to be carried out in an FFS or FNPT II or FTD 2/3). C. IR(As)  Modular flying training course GENERAL 1. The aim of the IR(As) modular flying training course is to train pilots to the level of proficiency necessary to operate airships under IFR and in IMC. The course consists of two modules, which may be taken separately or combined: (a) Basic Instrument Flight Module This comprises 10 hours of instrument time under instruction, of which up to 5 hours can be instrument ground time in a BITD, FNPT I or II, or an FFS. Upon completion of the Basic Instrument Flight Module, the candidate shall be issued a Course Completion Certificate. (b) Procedural Instrument Flight Module This comprises the remainder of the training syllabus for the IR(As), 25 hours instrument time under instruction, and the theoretical knowledge course for the IR(As). 2. An applicant for a modular IR(As) course shall be the holder of a PPL(As) including the privileges to fly at night or a CPL(As). An applicant for the Procedural Instrument Flight Module, who does not hold a CPL(As), shall be holder of a Course Completion Certificate for the Basic Instrument Flight Module. 3. An applicant wishing to undertake the Procedural Instrument Flight Module of a modular IR(As) course shall be required to complete all the instructional stages in one continuous approved course of training. Prior to commencing the Procedural Instrument Flight Module, the ATO shall ensure the competence of the applicant in basic instrument flying skills. Refresher training shall be given as required. 4. The course of theoretical instruction shall be completed within 18 months. The Procedural Instrument Flight Module and the skill test shall be completed within the period of validity of the pass in theoretical examinations. 5. The course shall comprise: (a) theoretical knowledge instruction to the IR knowledge level; (b) instrument flight instruction. THEORETICAL KNOWLEDGE 6. An approved modular IR(As) course shall comprise at least 150 hours of theoretical knowledge instruction. FLYING TRAINING 7. An IR(As) course shall comprise at least 35 hours instrument time under instruction of which up to 15 hours may be instrument ground time in an FNPT I, or up to 20 hours in an FFS or FNPT II. A maximum of 5 hours of FNPT II or FFS instrument ground time may be conducted in an FNPT I. 8. The holder of a CPL(As) or of a Course Completion Certificate for the Basic Instrument Flight Module may have the total amount of training required in paragraph 7 reduced by 10 hours. The total instrument flight instruction in airship shall comply with paragraph 7. 9. If the applicant is the holder of an IR in another category of aircraft the total amount of flight instruction required may be reduced to 10 hours on airships. 10. The flying exercises up to the IR(As) skill test shall comprise: (a) Basic Instrument Flight Module: Procedure and manoeuvre for basic instrument flight covering at least: basic instrument flight without external visual cues:  horizontal flight,  climbing,  descent,  turns in level flight, climbing, descent; instrument pattern; radionavigation; recovery from unusual attitudes; limited panel; (b) Procedural Instrument Flight Module: (i) pre-flight procedures for IFR flights, including the use of the flight manual and appropriate air traffic services documents in the preparation of an IFR flight plan; (ii) procedure and manoeuvres for IFR operation under normal, abnormal and emergency conditions covering at least:  transition from visual to instrument flight on take-off,  standard instrument departures and arrivals,  en-route IFR procedures,  holding procedures,  instrument approaches to specified minima,  missed approach procedures,  landings from instrument approaches, including circling; (iii) inflight manoeuvres and particular flight characteristics; (iv) operation of airship in the above exercises, including operation of the airship solely by reference to instruments with one engine simulated inoperative and engine shut-down and restart (the latter exercise to be carried out at a safe altitude unless carried out in an FFS or FNPT II). Appendix 7 IR skill test 1. An applicant for an IR shall have received instruction on the same class or type of aircraft to be used in the test. 2. An applicant shall pass all the relevant sections of the skill test. If any item in a section is failed, that section is failed. Failure in more than one section will require the applicant to take the entire test again. An applicant failing only one section shall only repeat the failed section. Failure in any section of the retest, including those sections that have been passed on a previous attempt, will require the applicant to take the entire test again. All relevant sections of the skill test shall be completed within 6 months. Failure to achieve a pass in all relevant sections of the test in two attempts will require further training. 3. Further training may be required following a failed skill test. There is no limit to the number of skill tests that may be attempted. CONDUCT OF THE TEST 4. The test is intended to simulate a practical flight. The route to be flown shall be chosen by the examiner. An essential element is the ability of the applicant to plan and conduct the flight from routine briefing material. The applicant shall undertake the flight planning and shall ensure that all equipment and documentation for the execution of the flight are on board. The duration of the flight shall be at least 1 hour. 5. Should the applicant choose to terminate a skill test for reasons considered inadequate by the examiner, the applicant shall retake the entire skill test. If the test is terminated for reasons considered adequate by the examiner, only those sections not completed shall be tested in a further flight. 6. At the discretion of the examiner, any manoeuvre or procedure of the test may be repeated once by the applicant. The examiner may stop the test at any stage if it is considered that the applicants demonstration of flying skill requires a complete retest. 7. An applicant shall fly the aircraft from a position where the PIC functions can be performed and to carry out the test as if there is no other crew member. The examiner shall take no part in the operation of the aircraft, except when intervention is necessary in the interests of safety or to avoid unacceptable delay to other traffic. Responsibility for the flight shall be allocated in accordance with national regulations. 8. Decision heights/altitude, minimum descent heights/altitudes and missed approach point shall be determined by the applicant and agreed by the examiner. 9. An applicant for an IR shall indicate to the examiner the checks and duties carried out, including the identification of radio facilities. Checks shall be completed in accordance with the authorised checklist for the aircraft on which the test is being taken. During pre-flight preparation for the test the applicant is required to determine power settings and speeds. Performance data for take-off, approach and landing shall be calculated by the applicant in compliance with the operations manual or flight manual for the aircraft used. FLIGHT TEST TOLERANCES 10. The applicant shall demonstrate the ability to: operate the aircraft within its limitations; complete all manoeuvres with smoothness and accuracy; exercise good judgment and airmanship; apply aeronautical knowledge; and maintain control of the aircraft at all times in such a manner that the successful outcome of a procedure or manoeuvre is never seriously in doubt. 11. The following limits shall apply, corrected to make allowance for turbulent conditions and the handling qualities and performance of the aircraft used. Height Generally ± 100 feet Starting a go-around at decision height/altitude + 50 feet/  0 feet Minimum descent height/MAP/altitude + 50 feet/  0 feet Tracking On radio aids ± 5 ° Precision approach half scale deflection, azimuth and glide path Heading all engines operating ± 5 ° with simulated engine failure ± 10 ° Speed all engines operating ± 5 knots with simulated engine failure + 10 knots/  5 knots CONTENT OF THE TEST Aeroplanes SECTION 1  PRE-FLIGHT OPERATIONS AND DEPARTURE Use of checklist, airmanship, anti-icing/de-icing procedures, etc., apply in all sections a Use of flight manual (or equivalent) especially a/c performance calculation, mass and balance b Use of Air Traffic Services document, weather document c Preparation of ATC flight plan, IFR flight plan/log d Pre-flight inspection e Weather Minima f Taxiing g Pre-take-off briefing, Take-off h (3) Transition to instrument flight i (3) Instrument departure procedures, altimeter setting j (3) ATC liaison  compliance, R/T procedures SECTION 2  GENERAL HANDLING (3) a Control of the aeroplane by reference solely to instruments, including: level flight at various speeds, trim b Climbing and descending turns with sustained Rate 1 turn c Recoveries from unusual attitudes, including sustained 45 ° bank turns and steep descending turns d (1) Recovery from approach to stall in level flight, climbing/descending turns and in landing configuration  only applicable to aeroplanes e Limited panel: stabilised climb or descent, level turns at Rate 1 onto given headings, recovery from unusual attitudes  only applicable to aeroplanes SECTION 3  EN-ROUTE IFR PROCEDURES (3) a Tracking, including interception, e.g. NDB, VOR, RNAV b Use of radio aids c Level flight, control of heading, altitude and airspeed, power setting, trim technique d Altimeter settings e Timing and revision of ETAs (en-route hold, if required) f Monitoring of flight progress, flight log, fuel usage, systems management g Ice protection procedures, simulated if necessary h ATC liaison  compliance, R/T procedures SECTION 4  PRECISION APPROACH PROCEDURES (3) a Setting and checking of navigational aids, identification of facilities b Arrival procedures, altimeter checks c Approach and landing briefing, including descent/approach/landing checks d (2) Holding procedure e Compliance with published approach procedure f Approach timing g Altitude, speed heading control (stabilised approach) h (2) Go-around action i (2) Missed approach procedure/landing j ATC liaison  compliance, R/T procedures SECTION 5  NON-PRECISION APPROACH PROCEDURES (3) a Setting and checking of navigational aids, identification of facilities b Arrival procedures, altimeter settings c Approach and landing briefing, including descent/approach/landing checks d (2) Holding procedure e Compliance with published approach procedure f Approach timing g Altitude, speed, heading control (stabilised approach) h (2) Go-around action i (2) Missed approach procedure/landing j ATC liaison  compliance, R/T procedures SECTION 6  FLIGHT WITH ONE ENGINE INOPERATIVE (multi-engine aeroplanes only) (3) a Simulated engine failure after take-off or on go-around b Approach, go-around and procedural missed approach with one engine inoperative c Approach and landing with one engine inoperative d ATC liaison  compliance, R/T procedures Helicopters SECTION 1  DEPARTURE Use of checklist, airmanship, anti-icing/de-icing procedures, etc., apply in all sections a Use of flight manual (or equivalent) especially aircraft performance calculation; mass and balance b Use of Air Traffic Services document, weather document c Preparation of ATC flight plan, IFR flight plan/log d Pre-flight inspection e Weather minima f Taxiing/Air taxy in compliance with ATC or instructions of instructor g Pre-take-off briefing, procedures and checks h Transition to instrument flight i Instrument departure procedures SECTION 2  GENERAL HANDLING a Control of the helicopter by reference solely to instruments, including: b Climbing and descending turns with sustained Rate 1 turn c Recoveries from unusual attitudes, including sustained 30 ° bank turns and steep descending turns SECTION 3  EN-ROUTE IFR PROCEDURES a Tracking, including interception, e.g. NDB, VOR, RNAV b Use of radio aids c Level flight, control of heading, altitude and airspeed, power setting d Altimeter settings e Timing and revision of ETAs f Monitoring of flight progress, flight log, fuel usage, systems management g Ice protection procedures, simulated if necessary and if applicable h ATC liaison  compliance, R/T procedures SECTION 4  PRECISION APPROACH a Setting and checking of navigational aids, identification of facilities b Arrival procedures, altimeter checks c Approach and landing briefing, including descent/approach/landing checks d (4) Holding procedure e Compliance with published approach procedure f Approach timing g Altitude, speed, heading control (stabilised approach) h (4) Go-around action i (4) Missed approach procedure/landing j ATC liaison  compliance, R/T procedures SECTION 5  NON-PRECISION APPROACH a Setting and checking of navigational aids, identification of facilities b Arrival procedures, altimeter checks c Approach and landing briefing, including descent/approach/landing checks d (4) Holding procedure e Compliance with published approach procedure f Approach timing g Altitude, speed, heading control (stabilised approach) h (4) Go-around action i (4) Missed approach procedure (4)/landing j ATC liaison  compliance, R/T procedures SECTION 6  ABNORMAL AND EMERGENCY PROCEDURES This section may be combined with sections 1 through 5. The test shall have regard to control of the helicopter, identification of the failed engine, immediate actions (touch drills), follow-up actions and checks and flying accuracy, in the following situations: a Simulated engine failure after take-off and on/during approach (5) (at a safe altitude unless carried out in an FFS or FNPT II/III, FTD 2,3) b Failure of stability augmentation devices/hydraulic system (if applicable) c Limited panel d Autorotation and recovery to a pre-set altitude e Precision approach manually without flight director (6) Precision approach manually with flight director (6) Airships SECTION 1  PRE-FLIGHT OPERATIONS AND DEPARTURE Use of checklist, airmanship, ATC liaison compliance, R/T procedures, apply in all sections a Use of flight manual (or equivalent) especially a/c performance calculation, mass and balance b Use of Air Traffic Services document, weather document c Preparation of ATC flight plan, IFR flight plan/log d Pre-flight inspection e Weather minima f Pre-take-off briefing, off mast procedure, manoeuvring on ground g Take-off h Transition to instrument flight i Instrument departure procedures, altimeter setting j ATC liaison  compliance, R/T procedures SECTION 2  GENERAL HANDLING a Control of the airship by reference solely to instruments b Climbing and descending turns with sustained rate of turn c Recoveries from unusual attitudes d Limited panel SECTION 3  EN-ROUTE IFR PROCEDURES a Tracking, including interception, e.g. NDB, VOR, RNAV b Use of radio aids c Level flight, control of heading, altitude and airspeed, power setting, trim technique d Altimeter settings e Timing and revision of ETAs f Monitoring of flight progress, flight log, fuel usage, systems management g ATC liaison  compliance, R/T procedures SECTION 4  PRECISION APPROACH PROCEDURES a Setting and checking of navigational aids, identification of facilities b Arrival procedures, altimeter checks c Approach and landing briefing, including descent/approach/landing checks d (7) Holding procedure e Compliance with published approach procedure f Approach timing g Stabilised approach (altitude, speed and heading control) h (7) Go-around action i (7) Missed approach procedure/landing j ATC liaison  compliance, R/T procedures SECTION 5  NON-PRECISION APPROACH PROCEDURES a Setting and checking of navigational aids, identification of facilities b Arrival procedures, altimeter settings c Approach and landing briefing, including descent/approach/landing checks d (7) Holding procedure e Compliance with published approach procedure f Approach timing g Stabilised approach (altitude, speed and heading control) h (7) Go-around action i (7) Missed approach procedure/landing j ATC liaison  compliance, R/T procedures SECTION 6  FLIGHT WITH ONE ENGINE INOPERATIVE This section may be combined with sections 1 through 5. The test shall have regard to control of the airship, identification of the failed engine, immediate actions, follow-up actions, checks and flying accuracy in the following situations: a Simulated engine failure after take-off or on go-around b Approach and procedural go-around with one engine inoperative c Approach and landing, missed approach procedure, with one engine inoperative d ATC liaison  compliance, R/T procedures (1) May be performed in an FFS, FTD 2/3 or FNPT II. (2) (+) May be performed in either section 4 or section 5. (3) (o) Must be performed by sole reference to instruments. (4) To be performed in section 4 or section 5. (5) Multi-engine helicopter only. (6) Only one item to be tested. (7) (+) May be performed in either section 4 or section 5. Appendix 8 Cross-crediting of the IR part of a class or type rating proficiency check A. Aeroplanes Credits shall be granted only when the holder is revalidating IR privileges for single-engine and single-pilot multi-engine aeroplanes, as appropriate. When a proficiency check including IR is performed, and the holder has a valid: Credit is valid towards the IR part in a proficiency check for: MP type rating; High performance complex aeroplane type rating SE class (1) and SE type rating (1), and SP ME class, and SP ME non-high performance complex aeroplane type rating, only credits for section 3B of the skill test for single pilot non-high performance complex aeroplane of Appendix 9 (1) SP ME non-high performance complex aeroplane type rating, operated as single-pilot SP ME class (1), and SP ME non-high performance complex aeroplane type rating, and SE class and type rating (1) SP ME non-high performance complex aeroplane type rating, restricted to MP operation a. SP ME class (1), and b. SP ME non-high performance complex aeroplane type rating (1), and c. SE class and type rating (1) SP ME class rating, operated as single-pilot SE class and type rating, and SP ME class, and SP ME non-high performance complex aeroplane type rating SP ME class rating, restricted to MP operation SE class and type rating (1), and SP ME class (1), and SP ME non-high performance complex aeroplane type rating (1) SP SE class rating SE class and type rating SP SE type rating SE class and type rating B. Helicopters Credits shall be granted only when the holder is revalidating IR privileges for single-engine and single-pilot multi-engine helicopters as appropriate. When a proficiency check, including IR, is performed and the holder has a valid: Credit is valid towards the IR part in a proficiency check for: MPH type rating SE type rating (2), and SP ME type rating (2). SP ME type rating, operated as single-pilot SE type rating, SP ME type rating. SP ME type rating, restricted to multi-pilot operation SE type rating, (2) SP ME type rating (2). (1) Provided that within the preceding 12 months the applicant has flown at least three IFR departures and approaches on an SP class or type of aeroplane in single pilot operations, or, for multi-engine non-high performance non-complex aeroplanes, the applicant has passed section 6 of the skill test for single-pilot non-high performance non-complex aeroplanes flown solely by reference to instruments in single-pilot operation. (2) Provided that within the preceding 12 months at least 3 IFR departures and approaches have been performed on an SP type of helicopter in an SP operation. Appendix 9 Training, skill test and proficiency check for MPL, ATPL, type and class ratings, and proficiency check for IRs A. General 1. An applicant for a skill test shall have received instruction on the same class or type of aircraft to be used in the test. 2. Failure to achieve a pass in all sections of the test in two attempts will require further training. 3. There is no limit to the number of skill tests that may be attempted. CONTENT OF THE TRAINING, SKILL TEST/PROFICIENCY CHECK 4. Unless otherwise determined in the operational suitability data established in accordance with Part-21, the syllabus of flight instruction shall comply with this Appendix. The syllabus may be reduced to give credit for previous experience on similar aircraft types, as determined in the operational suitability data established in accordance with Part-21. 5. Except in the case of skill tests for the issue of an ATPL, when so defined in the operational suitability data established in accordance with Part-21 for the specific type, credit may be given for skill test items common to other types or variants where the pilot is qualified. CONDUCT OF THE TEST/CHECK 6. The examiner may choose between different skill test or proficiency check scenarios containing simulated relevant operations developed and approved by the competent authority. Full flight simulators and other training devices, when available, shall be used, as established in this Part. 7. During the proficiency check, the examiner shall verify that the holder of the class or type rating maintains an adequate level of theoretical knowledge. 8. Should the applicant choose to terminate a skill test for reasons considered inadequate by the examiner, the applicant shall retake the entire skill test. If the test is terminated for reasons considered adequate by the examiner, only those sections not completed shall be tested in a further flight. 9. At the discretion of the examiner, any manoeuvre or procedure of the test may be repeated once by the applicant. The examiner may stop the test at any stage if it is considered that the applicants demonstration of flying skill requires a complete re-test. 10. An applicant shall be required to fly the aircraft from a position where the PIC or co-pilot functions, as relevant, can be performed and to carry out the test as if there is no other crew member if taking the test/check under single-pilot conditions. Responsibility for the flight shall be allocated in accordance with national regulations. 11. During pre-flight preparation for the test the applicant is required to determine power settings and speeds. The applicant shall indicate to the examiner the checks and duties carried out, including the identification of radio facilities. Checks shall be completed in accordance with the check-list for the aircraft on which the test is being taken and, if applicable, with the MCC concept. Performance data for take-off, approach and landing shall be calculated by the applicant in compliance with the operations manual or flight manual for the aircraft used. Decision heights/altitude, minimum descent heights/altitudes and missed approach point shall be agreed upon with the examiner. 12. The examiner shall take no part in the operation of the aircraft except where intervention is necessary in the interests of safety or to avoid unacceptable delay to other traffic. SPECIFIC REQUIREMENTS FOR THE SKILL TEST/PROFICIENCY CHECK FOR MULTI-PILOT AIRCRAFT TYPE RATINGS, FOR SINGLE-PILOT AEROPLANE TYPE RATINGS, WHEN OPERATED IN MULTI-PILOT OPERATIONS, FOR MPL AND ATPL 13. The skill test for a multi-pilot aircraft or a single-pilot aeroplane when operated in multi-pilot operations shall be performed in a multi-crew environment. Another applicant or another type rated qualified pilot may function as second pilot. If an aircraft is used, the second pilot shall be the examiner or an instructor. 14. The applicant shall operate as PF during all sections of the skill test, except for abnormal and emergency procedures, which may be conducted as PF or PNF in accordance with MCC. The applicant for the initial issue of a multi-pilot aircraft type rating or ATPL shall also demonstrate the ability to act as PNF. The applicant may choose either the left hand or the right hand seat for the skill test if all items can be executed from the selected seat. 15. The following matters shall be specifically checked by the examiner for applicants for the ATPL or a type rating for multi-pilot aircraft or for multi-pilot operations in a single-pilot aeroplane extending to the duties of a PIC, irrespective of whether the applicant acts as PF or PNF: (a) management of crew cooperation; (b) maintaining a general survey of the aircraft operation by appropriate supervision; and (c) setting priorities and making decisions in accordance with safety aspects and relevant rules and regulations appropriate to the operational situation, including emergencies. 16. The test/check should be accomplished under IFR, if the IR rating is included, and as far as possible be accomplished in a simulated commercial air transport environment. An essential element to be checked is the ability to plan and conduct the flight from routine briefing material. 17. When the type rating course has included less than 2 hours flight training on the aircraft, the skill test may be conducted in an FFS and may be completed before the flight training on the aircraft. In that case, a certificate of completion of the type rating course including the flight training on the aircraft shall be forwarded to the competent authority before the new type rating is entered in the applicants licence. B. Specific requirements for the aeroplane category PASS MARKS 1. In the case of single-pilot aeroplanes, with the exception of for single-pilot high performance complex aeroplanes, the applicant shall pass all sections of the skill test or proficiency check. If any item in a section is failed, that section is failed. Failure in more than one section will require the applicant to take the entire test or check again. Any applicant failing only one section shall take the failed section again. Failure in any section of the re-test or re-check including those sections that have been passed at a previous attempt will require the applicant to take the entire test or check again. For single-pilot multi-engine aeroplanes, section 6 of the relevant test or check, addressing asymmetric flight, shall be passed. 2. In the case of multi-pilot and single-pilot high performance complex aeroplanes, the applicant shall pass all sections of the skill test or proficiency check. Failure of more than five items will require the applicant to take the entire test or check again. Any applicant failing five or less items shall take the failed items again. Failure in any item on the re-test or re-check including those items that have been passed at a previous attempt will require the applicant to take the entire check or test again. Section 6 is not part of the ATPL or MPL skill test. If the applicant only fails or does not take section 6, the type rating will be issued without CAT II or CAT III privileges. To extend the type rating privileges to CAT II or CAT III, the applicant shall pass the section 6 on the appropriate type of aircraft. FLIGHT TEST TOLERANCE 3. The applicant shall demonstrate the ability to: (a) operate the aeroplane within its limitations; (b) complete all manoeuvres with smoothness and accuracy; (c) exercise good judgement and airmanship; (d) apply aeronautical knowledge; (e) maintain control of the aeroplane at all times in such a manner that the successful outcome of a procedure or manoeuvre is always assured; (f) understand and apply crew coordination and incapacitation procedures, if applicable; and (g) communicate effectively with the other crew members, if applicable. 4. The following limits shall apply, corrected to make allowance for turbulent conditions and the handling qualities and performance of the aeroplane used: Height Generally ± 100 feet Starting a go-around at decision height + 50 feet/  0 feet Minimum descent height/altitude + 50 feet/  0 feet Tracking on radio aids ± 5 ° Precision approach half scale deflection, azimuth and glide path Heading all engines operating ± 5 ° with simulated engine failure ± 10 ° Speed all engines operating ± 5 knots with simulated engine failure + 10 knots/  5 knots CONTENT OF THE TRAINING/SKILL TEST/PROFICIENCY CHECK 5. Single-pilot aeroplanes, except for high performance complex aeroplanes: (a) The following symbols mean: P = Trained as PIC or Co-pilot and as Pilot Flying (PF) and Pilot Not Flying (PNF) X = Flight simulators shall be used for this exercise, if available, otherwise an aeroplane shall be used if appropriate for the manoeuvre or procedure P# = The training shall be complemented by supervised aeroplane inspection (b) The practical training shall be conducted at least at the training equipment level shown as (P), or may be conducted on any higher level of equipment shown by the arrow ( ->) The following abbreviations are used to indicate the training equipment used: A = Aeroplane FFS = Full Flight Simulator FTD = Flight Training Device (including FNPT II for ME class rating) (c) The starred (*) items of section 3B and, for multi-engine, section 6, shall be flown solely by reference to instruments if revalidation/renewal of an IR is included in the skill test or proficiency check. If the starred (*) items are not flown solely by reference to instruments during the skill test or proficiency check, and when there is no crediting of IR privileges, the class or type rating will be restricted to VFR only. (d) Section 3A shall be completed to revalidate a type or multi-engine class rating, VFR only, where the required experience of 10 route sectors within the previous 12 months has not been completed. Section 3A is not required if section 3B is completed. (e) Where the letter M appears in the skill test or proficiency check column this will indicate the mandatory exercise or a choice where more than one exercise appears. (f) An FFS or an FNPT II shall be used for practical training for type or multi-engine class ratings if they form part of an approved class or type rating course. The following considerations will apply to the approval of the course: (i) the qualification of the FFS or FNPT II as set out in Part-OR; (ii) the qualifications of the instructors; (iii) the amount of FFS or FNPT II training provided on the course; and (iv) the qualifications and previous experience on similar types of the pilot under training. (g) When a skill test or proficiency check is performed in multi-pilot operations, the type rating shall be restricted to multi-pilot operations. SINGLE-PILOT AEROPLANES, EXCEPT FOR HIGH PERFORMANCE COMPLEX AEROPLANES PRACTICAL TRAINING CLASS OR TYPE RATING SKILL TEST/PROF. CHECK Manoeuvres/Procedures Instructor initials when training completed Chkd in Examiner initials when test completed FTD FFS A FFS A SECTION 1 1 Departure 1.1 Pre-flight including: Documentation Mass and Balance Weather briefing NOTAM 1.2 Pre-start checks 1.2.1 External P# P 1.2.2 Internal P M 1.3 Engine starting: Normal Malfunctions P -> -> -> M 1.4 Taxiing P -> -> M 1.5 Pre-departure checks: Engine run-up (if applicable) P -> -> -> M 1.6 Take-off procedure: Normal with Flight Manual flap settings Crosswind (if conditions available) P -> -> 1.7 Climbing: Vx/Vy Turns onto headings Level off P -> -> M 1.8 ATC liaison  Compliance, R/T procedure SECTION 2 2 Airwork (VMC) 2.1 Straight and level flight at various airspeeds including flight at critically low airspeed with and without flaps (including approach to VMCA when applicable) P -> -> 2.2 Steep turns (360 ° left and right at 45 ° bank) P -> -> M 2.3 Stalls and recovery: (i) Clean stall (ii) Approach to stall in descending turn with bank with approach configuration and power (iii) Approach to stall in landing configuration and power (iv) Approach to stall, climbing turn with take-off flap and climb power (single engine aeroplane only) P -> -> M 2.4 Handling using autopilot and flight director (may be conducted in section 3) if applicable P -> -> M 2.5 ATC liaison  Compliance, R/T procedure SECTION 3A 3A En-route procedures VFR (see B.5(c) and (d)) 3A.1 Flight plan, dead reckoning and map reading 3A.2 Maintenance of altitude, heading and speed 3A.3 Orientation, timing and revision of ETAs 3A.4 Use of radio navigation aids (if applicable) 3A.5 Flight management (flight log, routine checks including fuel, systems and icing) 3A.6 ATC liaison  Compliance, R/T procedure SECTION 3B 3B Instrument flight 3B.1* Departure IFR P -> -> M 3B.2* En-route IFR P -> -> M 3B.3* Holding procedures P -> -> M 3B.4* ILS to DH/A of 200' (60 m) or to procedure minima (autopilot may be used to glideslope intercept) P -> -> M 3B.5* Non-precision approach to MDH/A and MAP P -> -> M 3B.6* Flight exercises including simulated failure of the compass and attitude indicator: rate 1 turns, recoveries from unusual attitudes P -> -> -> M 3B.7* Failure of localiser or glideslope P -> -> -> 3B.8* ATC liaison  Compliance, R/T procedure Intentionally left blank SECTION 4 4 Arrival and landings 4.1 Aerodrome arrival procedure P -> -> M 4.2 Normal landing P -> -> M 4.3 Flapless landing P -> -> M 4.4 Crosswind landing (if suitable conditions) P -> -> 4.5 Approach and landing with idle power from up to 2 000' above the runway (single-engine aeroplane only) P -> -> 4.6 Go-around from minimum height P -> -> M 4.7 Night go-around and landing (if applicable) P -> -> -> 4.8 ATC liaison  Compliance, R/T procedure SECTION 5 5 Abnormal and emergency procedures (This section may be combined with sections 1 through 4) 5.1 Rejected take-off at a reasonable speed P -> -> M 5.2 Simulated engine failure after take-off (single-engine aeroplanes only) P M 5.3 Simulated forced landing without power (single-engine aeroplanes only) P M 5.4 Simulated emergencies: (i) fire or smoke in flight; (ii) systems malfunctions as appropriate P -> -> -> 5.5 Engine shutdown and restart (ME skill test only) (at a safe altitude if performed in the aircraft) P -> -> -> 5.6 ATC liaison  Compliance, R/T procedure SECTION 6 6 Simulated asymmetric flight 6.1* (This section may be combined with sections 1 through 5) Simulated engine failure during take-off (at a safe altitude unless carried out in FFS or FNPT II) P -> -> >X M 6.2* Asymmetric approach and go-around P -> -> -> M 6.3* Asymmetric approach and full stop landing P -> -> -> M 6.4 ATC liaison  Compliance, R/T procedure 6. Multi-pilot aeroplanes and single-pilot high performance complex aeroplanes: (a) The following symbols mean: P = Trained as PIC or Co-pilot and as PF and PNF for the issue of a type rating as applicable. X = Simulators shall be used for this exercise, if available; otherwise an aircraft shall be used if appropriate for the manoeuvre or procedure. P# = The training shall be complemented by supervised aeroplane inspection. (b) The practical training shall be conducted at least at the training equipment level shown as (P), or may be conducted up to any higher equipment level shown by the arrow (  >). The following abbreviations are used to indicate the training equipment used: A = Aeroplane FFS = Full Flight Simulator FTD = Flight Training Device OTD = Other Training Devices (c) The starred items (*) shall be flown solely by reference to instruments. If this condition is not met during the skill test or proficiency check, the type rating will be restricted to VFR only. (d) Where the letter M appears in the skill test or proficiency check column this will indicate the mandatory exercise. (e) An FFS shall be used for practical training and testing if the FFS forms part of an approved type rating course. The following considerations will apply to the approval of the course: (i) the qualification of the FFS or FNPT II; (ii) the qualifications of the instructors; (iii) the amount of FFS or FNPT II training provided on the course; and (iv) the qualifications and previous experience on similar types of the pilot under training. (f) Manoeuvres and procedures shall include MCC for multi-pilot aeroplane and for single-pilot high performance complex aeroplanes in multi-pilot operations. (g) Manoeuvres and procedures shall be conducted in single-pilot role for single-pilot high performance complex aeroplanes in single-pilot operations. (h) In the case of single-pilot high performance complex aeroplanes, when a skill test or proficiency check is performed in multi-pilot operations, the type rating shall be restricted to multi-pilot operations. If privileges of single-pilot are sought, the manoeuvres/procedures in 2.5, 3.9.3.4, 4.3, 5.5 and at least one manoeuvre/procedure from section 3.4 have to be completed in addition as single-pilot. (i) In case of a restricted type rating issued in accordance with FCL.720.A(e), the applicants shall fulfil the same requirements as other applicants for the type rating except for the practical exercises relating to the take-off and landing phases. MULTI-PILOT AEROPLANES AND SINGLE-PILOT HIGH-PERFORMANCE COMPLEX AEROPLANES PRACTICAL TRAINING ATPL/MPL/TYPE RATING SKILL TEST OR PROF. CHECK Manoeuvres/Procedures Instructor initials when training completed Chkd in Examiner initials when test completed OTD FTD FFS A FFS A SECTION 1 1. Flight preparation 1.1 Performance calculation P 1.2 Aeroplane external visual inspection; location of each item and purpose of inspection P# P 1.3 Cockpit inspection P  >  >  > 1.4 Use of checklist prior to starting engines, starting procedures, radio and navigation equipment check, selection and setting of navigation and communication frequencies P  >  >  >  > M 1.5 Taxiing in compliance with air traffic control or instructions of instructor P  >  > 1.6 Before take-off checks P  >  >  > M SECTION 2 2. Take-offs 2.1 Normal take-offs with different flap settings, including expedited take-off P  >  > 2.2* Instrument take-off; transition to instrument flight is required during rotation or immediately after becoming airborne P  >  > 2.3 Crosswind take-off P  >  > 2.4 Take-off at maximum take-off mass (actual or simulated maximum take-off mass) P  >  > 2.5 Take-offs with simulated engine failure: 2.5.1* shortly after reaching V2 (In aeroplanes which are not certificated as transport category or commuter category aeroplanes, the engine failure shall not be simulated until reaching a minimum height of 500 ft above runway end. In aeroplanes having the same performance as a transport category aeroplane regarding take-off mass and density altitude, the instructor may simulate the engine failure shortly after reaching V2) P  >  > 2.5.2* between V1 and V2 P X M FFS Only 2.6 Rejected take-off at a reasonable speed before reaching V1 P  > ->X M SECTION 3 3. Flight Manoeuvres and Procedures 3.1 Turns with and without spoilers P  > -> 3.2 Tuck under and Mach buffets after reaching the critical Mach number, and other specific flight characteristics of the aeroplane (e.g. Dutch Roll) P  > ->X An aircraft may not be used for this exercise 3.3 Normal operation of systems and controls engineers panel P  >  >  >  > Normal and abnormal operations of following systems: M A mandatory minimum of 3 abnormal shall be selected from 3.4.0 to 3.4.14 inclusive 3.4.0 Engine (if necessary propeller) P  >  >  >  > 3.4.1 Pressurisation and air-conditioning P  >  >  >  > 3.4.2 Pitot/static system P  >  >  >  > 3.4.3 Fuel system P  >  >  >  > 3.4.4 Electrical system P  >  >  >  > 3.4.5 Hydraulic system P  >  >  >  > 3.4.6 Flight control and Trim-system P  >  >  >  > 3.4.7 Anti-icing/de-icing system, Glare shield heating P  >  >  >  > 3.4.8 Autopilot/Flight director P  >  >  >  > M (single pilot Only) 3.4.9 Stall warning devices or stall avoidance devices, and stability augmentation devices P  >  >  >  > 3.4.10 Ground proximity warning system, weather radar, radio altimeter, transponder P  >  >  > 3.4.11 Radios, navigation equipment, instruments, flight management system P  >  >  >  > 3.4.12 Landing gear and brake P  >  >  >  > 3.4.13 Slat and flap system P  >  >  >  > 3.4.14 Auxiliary power unit P  >  >  >  > Intentionally left blank 3.6 Abnormal and emergency procedures: M A mandatory minimum of three items shall be selected from 3.6.1 to 3.6.9 inclusive 3.6.1 Fire drills, e.g. engine, APU, cabin, cargo compartment, flight deck, wing and electrical fires including evacuation P  >  >  > 3.6.2 Smoke control and removal P  >  >  > 3.6.3 Engine failures, shutdown and restart at a safe height P  >  >  > 3.6.4 Fuel dumping (simulated) P  >  >  > 3.6.5 Wind shear at take-off/landing P X FFS Only 3.6.6 Simulated cabin pressure failure/emergency descent P  >  > 3.6.7 Incapacitation of flight crew member P  >  >  > 3.6.8 Other emergency procedures as outlined in the appropriate Aeroplane Flight Manual P  >  >  > 3.6.9 ACAS event P  >  >  > An aircraft may not be used FFS Only 3.7 Steep turns with 45 ° bank, 180 ° to 360 ° left and right P  >  >  > 3.8 Early recognition and counter measures on approaching stall (up to activation of stall warning device) in take-off configuration (flaps in take-off position), in cruising flight configuration and in landing configuration (flaps in landing position, gear extended) P  >  > 3.8.1 Recovery from full stall or after activation of stall warning device in climb, cruise and approach configuration P X 3.9 Instrument flight procedures 3.9.1* Adherence to departure and arrival routes and ATC instructions P  >  >  > M 3.9.2* Holding procedures P  >  >  > 3.9.3* Precision approaches down to a decision height (DH) not less than 60 m (200 ft) 3.9.3.1* manually, without flight director P  >  > M (skill test only) 3.9.3.2* manually, with flight director P  >  > 3.9.3.3* with autopilot P  >  > 3.9.3.4* manually, with one engine simulated inoperative; engine failure has to be simulated during final approach before passing the outer marker (OM) until touchdown or through the complete missed approach procedure In aeroplanes which are not certificated as transport category aeroplanes (JAR/FAR 25) or as commuter category aeroplanes (SFAR 23), the approach with simulated engine failure and the ensuing go-around shall be initiated in conjunction with the non-precision approach as described in 3.9.4. The go-around shall be initiated when reaching the published obstacle clearance height (OCH/A), however not later than reaching a minimum descent height/altitude (MDH/A) of 500 ft above runway threshold elevation. In aeroplanes having the same performance as a transport category aeroplane regarding take-off mass and density altitude, the instructor may simulate the engine failure in accordance with 3.9.3.4. P  >  > M 3.9.4* Non-precision approach down to the MDH/A P* >  > M 3.9.5 Circling approach under following conditions: (a)* approach to the authorised minimum circling approach altitude at the aerodrome in question in accordance with the local instrument approach facilities in simulated instrument flight conditions; followed by: (b) circling approach to another runway at least 90 ° off centreline from final approach used in item (a), at the authorised minimum circling approach altitude. Remark: if (a) and (b) are not possible due to ATC reasons, a simulated low visibility pattern may be performed. P* >  > SECTION 4 4. Missed Approach Procedures 4.1 Go-around with all engines operating* after an ILS approach on reaching decision height P* >  > 4.2 Other missed approach procedures P* >  > 4.3* Manual go-around with the critical engine simulated inoperative after an instrument approach on reaching DH, MDH or MAPt P* ->  > M 4.4 Rejected landing at 15 m (50 ft) above runway threshold and go-around P  >  > SECTION 5 5. Landings 5.1 Normal landings* also after an ILS approach with transition to visual flight on reaching DH P 5.2 Landing with simulated jammed horizontal stabiliser in any out-of-trim position P  > An aircraft may not be used for this exercise 5.3 Crosswind landings (a/c, if practicable) P  >  > 5.4 Traffic pattern and landing without extended or with partly extended flaps and slats P  >  > 5.5 Landing with critical engine simulated inoperative P  >  > M 5.6 Landing with two engines inoperative:  aeroplanes with 3 engines: the centre engine and 1 outboard engine as far as practicable according to data of the AFM,  aeroplanes with 4 engines: 2 engines at one side P X M FFS only (skill test only) General remarks: Special requirements for extension of a type rating for instrument approaches down to a decision height of less than 200 feet (60 m), i.e. Cat II/III operations. SECTION 6 Additional authorisation on a type rating for instrument approaches down to a decision height of less than 60 m (200 ft) (CAT II/III). The following manoeuvres and procedures are the minimum training requirements to permit instrument approaches down to a DH of less than 60 m (200 ft). During the following instrument approaches and missed approach procedures all aeroplane equipment required for type certification of instrument approaches down to a DH of less than 60 m (200 ft) shall be used. 6.1* Rejected take-off at minimum authorised RVR P* -> ->X An aircraft may not be used for this exercise M* 6.2* ILS approaches: in simulated instrument flight conditions down to the applicable DH, using flight guidance system. Standard procedures of crew coordination (task sharing, call out procedures, mutual surveillance, information exchange and support) shall be observed P  >  > M 6.3* Go-around: after approaches as indicated in 6.2 on reaching DH. The training shall also include a go-around due to (simulated) insufficient RVR, wind shear, aeroplane deviation in excess of approach limits for a successful approach, and ground/airborne equipment failure prior to reaching DH and, go-around with simulated airborne equipment failure. P  >  > M* 6.4* Landing(s): with visual reference established at DH following an instrument approach. Depending on the specific flight guidance system, an automatic landing shall be performed P  >  > M Note: CAT II/III operations shall be accomplished in accordance with the applicable air operations requirements. 7. Class ratings  sea. Section 6 shall be completed to revalidate a multi-engine class rating sea, VFR only, where the required experience of 10 route sectors within the previous 12 months has not been completed. CLASS RATING SEA PRACTICAL TRAINING Manoeuvres/Procedures Instructors initials when training completed Examiners initials when test completed SECTION 1 1. Departure 1.1 Pre-flight including: Documentation Mass and Balance Weather briefing NOTAM 1.2 Pre-start checks External/internal 1.3 Engine start-up and shutdown Normal malfunctions 1.4 Taxiing 1.5 Step taxiing 1.6 Mooring: Beach Jetty pier Buoy 1.7 Engine-off sailing 1.8 Pre-departure checks: Engine run-up (if applicable) 1.9 Take-off procedure: Normal with Flight Manual flap settings Crosswind (if conditions available) 1.10 Climbing Turns onto headings Level off 1.11 ATC liaison  Compliance, R/T procedure SECTION 2 2. Airwork (VFR) 2.1 Straight and level flight at various airspeeds including flight at critically low airspeed with and without flaps (including approach to VMCA when applicable) 2.2 Steep turns (360 ° left and right at 45 ° bank) 2.3 Stalls and recovery: (i) clean stall; (ii) approach to stall in descending turn with bank with approach configuration and power; (iii) approach to stall in landing configuration and power; (iv) approach to stall, climbing turn with take-off flap and climb power (single-engine aeroplane only) 2.4 ATC liaison  Compliance, R/T procedure SECTION 3 3. En-route procedures VFR 3.1 Flight plan, dead reckoning and map reading 3.2 Maintenance of altitude, heading and speed 3.3 Orientation, timing and revision of ETAs 3.4 Use of radio navigation aids (if applicable) 3.5 Flight management (flight log, routine checks including fuel, systems and icing) 3.6 ATC liaison  Compliance, R/T procedure SECTION 4 4. Arrivals and landings 4.1 Aerodrome arrival procedure (amphibians only) 4.2 Normal landing 4.3 Flapless landing 4.4 Crosswind landing (if suitable conditions) 4.5 Approach and landing with idle power from up to 2 000' above the water (single-engine aeroplane only) 4.6 Go-around from minimum height 4.7 Glassy water landing Rough water landing 4.8 ATC liaison  Compliance, R/T procedure SECTION 5 5. Abnormal and emergency procedures (This section may be combined with sections 1 through 4) 5.1 Rejected take-off at a reasonable speed 5.2 Simulated engine failure after take-off (single-engine aeroplane only) 5.3 Simulated forced landing without power (single-engine aeroplane only) 5.4 Simulated emergencies: (i) fire or smoke in flight; (ii) systems malfunctions as appropriate 5.5 ATC liaison  Compliance, R/T procedure SECTION 6 6. Simulated asymmetric flight (This section may be combined with sections 1 through 5) 6.1 Simulated engine failure during take-off (at a safe altitude unless carried out in FFS and FNPT II) 6.2 Engine shutdown and restart (ME skill test only) 6.3 Asymmetric approach and go-around 6.4 Asymmetric approach and full stop landing 6.5 ATC liaison  Compliance, R/T procedure C. Specific requirements for the helicopter category 1. In case of skill test or proficiency check for type ratings and the ATPL the applicant shall pass sections 1 to 4 and 6 (as applicable) of the skill test or proficiency check. Failure in more than five items will require the applicant to take the entire test or check again. An applicant failing not more than five items shall take the failed items again. Failure in any item of the re-test or re-check or failure in any other items already passed will require the applicant to take the entire test or check again. All sections of the skill test or proficiency check shall be completed within 6 months. 2. In case of proficiency check for an IR the applicant shall pass section 5 of the proficiency check. Failure in more than three items will require the applicant to take the entire section 5 again. An applicant failing not more than three items shall take the failed items again. Failure in any item of the re-check or failure in any other items of section 5 already passed will require the applicant to take the entire check again. FLIGHT TEST TOLERANCE 3. The applicant shall demonstrate the ability to: (a) operate the helicopter within its limitations; (b) complete all manoeuvres with smoothness and accuracy; (c) exercise good judgement and airmanship; (d) apply aeronautical knowledge; (e) maintain control of the helicopter at all times in such a manner that the successful outcome of a procedure or manoeuvre is never in doubt; (f) understand and apply crew coordination and incapacitation procedures, if applicable; and (g) communicate effectively with the other crew members, if applicable. 4. The following limits shall apply, corrected to make allowance for turbulent conditions and the handling qualities and performance of the aeroplane used. (a) IFR flight limits Height: Generally ± 100 feet Starting a go-around at decision height/altitude + 50 feet/  0 feet Minimum descent height/altitude + 50 feet/  0 feet Tracking: On radio aids ± 5 ° Precision approach half scale deflection, azimuth and glide path Heading: Normal operations ± 5 ° Abnormal operations/emergencies ± 10 ° Speed: Generally ± 10 knots With simulated engine failure + 10 knots/  5 knots (b) VFR flight limits Height: Generally ± 100 feet Heading: Normal operations ± 5 ° Abnormal operations/emergencies ± 10 ° Speed: Generally ± 10 knots With simulated engine failure + 10 knots/  5 knots Ground drift: T.O. hover I.G.E. ± 3 feet Landing ± 2 feet (with 0 feet rearward or lateral flight) CONTENT OF THE TRAINING/SKILL TEST/PROFICIENCY CHECK GENERAL 5. The following symbols mean: P = Trained as PIC for the issue of a type rating for SPH or trained as PIC or Co-pilot and as PF and PNF for the issue of a type rating for MPH. 6. The practical training shall be conducted at least at the training equipment level shown as (P), or may be conducted up to any higher equipment level shown by the arrow ( ->). The following abbreviations are used to indicate the training equipment used: FFS = Full Flight Simulator FTD = Flight Training Device H = Helicopter 7. The starred items (*) shall be flown in actual or simulated IMC, only by applicants wishing to renew or revalidate an IR(H), or extend the privileges of that rating to another type. 8. Instrument flight procedures (section 5) shall be performed only by applicants wishing to renew or revalidate an IR(H) or extend the privileges of that rating to another type. An FFS or FTD 2/3 may be used for this purpose. 9. Where the letter M appears in the skill test or proficiency check column this will indicate the mandatory exercise. 10. An FSTD shall be used for practical training and testing if the FSTD forms part of a type rating course. The following considerations will apply to the course: (i) the qualification of the FSTD as set out in Part-OR; (ii) the qualifications of the instructor and examiner; (iii) the amount of FSTD training provided on the course; (iv) the qualifications and previous experience in similar types of the pilot under training; and (v) the amount of supervised flying experience provided after the issue of the new type rating. MULTI-PILOT HELICOPTERS 11. Applicants for the skill test for the issue of the multi-pilot helicopter type rating and ATPL(H) shall take only sections 1 to 4 and, if applicable, section 6. 12. Applicants for the revalidation or renewal of the multi-pilot helicopter type rating proficiency check shall take only sections 1 to 4 and, if applicable, section 6. SINGLE/MULTI-PILOT HELICOPTERS PRACTICAL TRAINING SKILL TEST OR PROFICIENCY CHECK Manoeuvres/Procedures Instructor initials when training completed Chkd in Examiner initials when test completed FTD FFS H FFS H SECTION 1  Pre-flight preparations and checks 1.1 Helicopter exterior visual inspection; location of each item and purpose of inspection P M (if performed in the helicopter) 1.2 Cockpit inspection P -> M 1.3 Starting procedures, radio and navigation equipment check, selection and setting of navigation and communication frequencies P -> -> M 1.4 Taxiing/air taxiing in compliance with air traffic control instructions or with instructions of an instructor P -> M 1.5 Pre-take-off procedures and checks P -> -> M SECTION 2  Flight manoeuvres and procedures 2.1 Take-offs (various profiles) P -> M 2.2 Sloping ground or crosswind take-offs & landings P -> 2.3 Take-off at maximum take-off mass (actual or simulated maximum take-off mass) P -> -> 2.4 Take-off with simulated engine failure shortly before reaching TDP or DPATO P -> M 2.4.1 Take-off with simulated engine failure shortly after reaching TDP or DPATO P -> M 2.5 Climbing and descending turns to specified headings P -> -> M 2.5.1 Turns with 30 ° bank, 180 ° to 360 ° left and right, by sole reference to instruments P -> -> M 2.6 Autorotative descent P -> -> M 2.6.1 Autorotative landing (SEH only) or power recovery P -> M 2.7 Landings, various profiles P -> M 2.7.1 Go-around or landing following simulated engine failure before LDP or DPBL P -> M 2.7.2 Landing following simulated engine failure after LDP or DPBL P -> M SECTION 3  Normal and abnormal operations of the following systems and procedures 3. Normal and abnormal operations of the following systems and procedures: M A mandatory minimum of three items shall be selected from this section 3.1 Engine P -> -> 3.2 Air conditioning (heating, ventilation) P -> -> 3.3 Pitot/static system P -> -> 3.4 Fuel System P -> -> 3.5 Electrical system P -> -> 3.6 Hydraulic system P -> -> 3.7 Flight control and Trim system P -> -> 3.8 Anti-icing and de-icing system P -> -> 3.9 Autopilot/Flight director P -> -> 3.10 Stability augmentation devices P -> -> 3.11 Weather radar, radio altimeter, transponder P -> -> 3.12 Area Navigation System P -> -> 3.13 Landing gear system P  >  > 3.14 Auxiliary power unit P -> -> 3.15 Radio, navigation equipment, instruments flight management system P -> -> SECTION 4  Abnormal and emergency procedures 4. Abnormal and emergency procedures M A mandatory minimum of three items shall be selected from this section 4.1 Fire drills (including evacuation if applicable) P -> -> 4.2 Smoke control and removal P -> -> 4.3 Engine failures, shutdown and restart at a safe height P -> -> 4.4 Fuel dumping (simulated) P -> -> 4.5 Tail rotor control failure (if applicable) P -> -> 4.5.1 Tail rotor loss (if applicable) P -> Helicopter may not be used for this exercise 4.6 Incapacitation of crew member  MPH only P -> -> 4.7 Transmission malfunctions P -> -> 4.8 Other emergency procedures as outlined in the appropriate Flight Manual P -> -> SECTION 5  Instrument flight procedures (to be performed in IMC or simulated IMC) 5.1 Instrument take-off: transition to instrument flight is required as soon as possible after becoming airborne P* ->* ->* 5.1.1 Simulated engine failure during departure P* ->* ->* M* 5.2 Adherence to departure and arrival routes and ATC instructions P* ->* ->* M* 5.3 Holding procedures P* ->* ->* 5.4 ILS approaches down to CAT I decision height P* ->* ->* 5.4.1 Manually, without flight director P* ->* ->* M* 5.4.2 Precision approach manually, with or without flight director P* ->* ->* M* 5.4.3 With coupled autopilot P* ->* ->* 5.4.4 Manually, with one engine simulated inoperative. (Engine failure has to be simulated during final approach before passing the outer marker (OM) until touchdown or until completion of the missed approach procedure) P* ->* ->* M* 5.5 Non-precision approach down to the minimum descent altitude MDA/H P* ->* ->* M* 5.6 Go-around with all engines operating on reaching DA/DH or MDA/MDH P* ->* ->* 5.6.1 Other missed approach procedures P* ->* ->* 5.6.2 Go-around with one engine simulated inoperative on reaching DA/DH or MDA/MDH P* M* 5.7 IMC autorotation with power recovery P* ->* ->* M* 5.8 Recovery from unusual attitudes P* ->* ->* M* SECTION 6  Use of optional equipment 6. Use of optional equipment P -> -> D. Specific requirements for the powered-lift aircraft category 1. In the case of skill tests or proficiency checks for powered-lift aircraft type ratings, the applicant shall pass sections 1 to 5 and 6 (as applicable) of the skill test or proficiency check. Failure in more than five items will require the applicant to take the entire test or check again. An applicant failing not more than five items shall take the failed items again. Failure in any item of the re-test or re-check or failure in any other items already passed will require the applicant to take the entire test or check again. All sections of the skill test or proficiency check shall be completed within 6 months. FLIGHT TEST TOLERANCE 2. The applicant shall demonstrate the ability to: (a) operate the powered-lift aircraft within its limitations; (b) complete all manoeuvres with smoothness and accuracy; (c) exercise good judgement and airmanship; (d) apply aeronautical knowledge; (e) maintain control of the powered-lift aircraft at all times in such a manner that the successful outcome of a procedure or manoeuvre is never in doubt; (f) understand and apply crew coordination and incapacitation procedures; and (g) communicate effectively with the other crew members. 3. The following limits shall apply, corrected to make allowance for turbulent conditions and the handling qualities and performance of the powered-lift aircraft used. (a) IFR flight limits: Height: Generally ± 100 feet Starting a go-around at decision height/altitude + 50 feet/  0 feet Minimum descent height/altitude + 50 feet/  0 feet Tracking: On radio aids ± 5 ° Precision approach half scale deflection, azimuth and glide path Heading: Normal operations ± 5 ° Abnormal operations/emergencies ± 10 ° Speed: Generally ± 10 knots With simulated engine failure + 10 knots/  5 knots (b) VFR flight limits: Height: Generally ± 100 feet Heading: Normal operations ± 5 ° Abnormal operations/emergencies ± 10 ° Speed: Generally ± 10 knots With simulated engine failure + 10 knots/  5 knots Ground drift: T.O. hover I.G.E. ± 3 feet Landing ± 2 feet (with 0 feet rearward or lateral flight) CONTENT OF THE TRAINING/SKILL TEST/PROFICIENCY CHECK 4. The following symbols mean: P = Trained as PIC or Co-pilot and as PF and PNF for the issue of a type rating as applicable. 5. The practical training shall be conducted at least at the training equipment level shown as (P), or may be conducted up to any higher equipment level shown by the arrow ( ->). 6. The following abbreviations are used to indicate the training equipment used: FFS = Full Flight Simulator FTD = Flight Training Device OTD = Other Training Device PL = Powered-lift aircraft (a) Applicants for the skill test for the issue of the powered-lift aircraft type rating shall take sections 1 to 5 and, if applicable, section 6. (b) Applicants for the revalidation or renewal of the powered-lift aircraft type rating proficiency check shall take sections 1 to 5 and, if applicable section 6 and/or 7. (c) The starred items (*) shall be flown solely by reference to instruments. If this condition is not met during the skill test or proficiency check, the type rating will be restricted to VFR only. 7. Where the letter M appears in the skill test or proficiency check column this will indicate the mandatory exercise. 8. Flight Simulation Training Devices shall be used for practical training and testing if they form part of an approved type rating course. The following considerations will apply to the approval of the course: (a) the qualification of the flight simulation training devices as set out in Part-OR; (b) the qualifications of the instructor. POWERED-LIFT AIRCRAFT CATEGORY PRACTICAL TRAINING SKILL TEST ORPROFICIENCY CHECK Manoeuvres/Procedures Instructors initials when training completed Chkd in Examiners initials when test completed OTD FTD FFS PL FFS PL SECTION 1  Pre-flight preparations and checks 1.1 Powered-lift aircraft exterior visual inspection; location of each item and purpose of inspection P 1.2 Cockpit inspection P -> -> -> 1.3 Starting procedures, radio and navigation equipment check, selection and setting of navigation and communication frequencies P -> -> -> M 1.4 Taxiing in compliance with air traffic control instructions or with instructions of an instructor P -> -> 1.5 Pre-take-off procedures and checks including Power Check P -> -> -> M SECTION 2  Flight manoeuvres and procedures 2.1 Normal VFR take-off profiles; Runway operations (STOL and VTOL) including crosswind Elevated heliports Ground level heliports P -> -> M 2.2 Take-off at maximum take-off mass (actual or simulated maximum take-off mass) P -> 2.3.1 Rejected take-off: during runway operations during elevated heliport operations during ground level operations P -> M 2.3.2 Take-off with simulated engine failure after passing decision point: during runway operations during elevated heliport operations during ground level operations P -> M 2.4 Autorotative descent in helicopter mode to ground (an aircraft shall not be used for this exercise) P -> -> M FFS only 2.4.1 Windmill descent in aeroplane mode (an aircraft shall not be used for this exercise) P -> M FFS only 2.5 Normal VFR landing profiles; runway operations (STOL and VTOL) elevated heliports ground level heliports P -> -> M 2.5.1 Landing with simulated engine failure after reaching decision point: during runway operations during elevated heliport operations during ground level operations 2.6 Go-around or landing following simulated engine failure before decision point P -> M SECTION 3  Normal and abnormal operations of the following systems and procedures: 3. Normal and abnormal operations of the following systems and procedures (may be completed in an FSTD if qualified for the exercise): M A mandatory minimum of three items shall be selected from this section 3.1 Engine P -> -> 3.2 Pressurisation and air conditioning (heating, ventilation) P -> -> 3.3 Pitot/static system P -> -> 3.4 Fuel System P -> -> 3.5 Electrical system P -> -> 3.6 Hydraulic system P -> -> 3.7 Flight control and Trim-system P -> -> 3.8 Anti-icing and de-icing system, glare shield heating (if fitted) P -> -> 3.9 Autopilot/Flight director P > > 3.10 Stall warning devices or stall avoidance devices and stability augmentation devices P -> -> 3.11 Weather radar, radio altimeter, transponder, ground proximity warning system (if fitted) P -> -> 3.12 Landing gear system P  >  > 3.13 Auxiliary power unit P -> -> 3.14 Radio, navigation equipment, instruments and flight management system P -> -> 3.15 Flap system P -> -> SECTION 4  Abnormal and emergency procedures 4. Abnormal and emergency procedures (may be completed in an FSTD if qualified for the exercise) M A mandatory minimum of three items shall be selected from this section 4.1 Fire drills, engine, APU, cargo compartment, flight deck and electrical fires including evacuation if applicable P -> -> 4.2 Smoke control and removal P -> -> 4.3 Engine failures, shutdown and restart (an aircraft shall not be used for this exercise) including OEI conversion from helicopter to aeroplane modes and vice versa P -> -> FFS only 4.4 Fuel dumping (simulated, if fitted) P -> -> 4.5 Wind shear at take-off and landing (an aircraft shall not be used for this exercise) P FFS only 4.6 Simulated cabin pressure failure/emergency descent (an aircraft shall not be used for this exercise) P -> -> FFS only 4.7 ACAS event (an aircraft shall not be used for this exercise) P -> -> FFS only 4.8 Incapacitation of crew member P -> -> 4.9 Transmission malfunctions P -> -> FFS only 4.10 Recovery from a full stall (power on and off) or after activation of stall warning devices in climb, cruise and approach configurations (an aircraft shall not be used for this exercise) P -> -> FFS only 4.11 Other emergency procedures as detailed in the appropriate Flight Manual P -> -> SECTION 5  Instrument flight procedures (to be performed in IMC or simulated IMC) 5.1 Instrument take-off: transition to instrument flight is required as soon as possible after becoming airborne P* ->* ->* 5.1.1 Simulated engine failure during departure after decision point P* ->* ->* M* 5.2 Adherence to departure and arrival routes and ATC instructions P* ->* ->* M* 5.3 Holding procedures P* ->* ->* 5.4 Precision approach down to a decision height not less than 60 m (200 ft) P* ->* ->* 5.4.1 Manually, without flight director P* ->* ->* M* (Skill test only) 5.4.2 Manually, with flight director P* ->* ->* 5.4.3 With use of autopilot P* ->* ->* 5.4.4 Manually, with one engine simulated inoperative; engine failure has to be simulated during final approach before passing the outer marker (OM) and continued either to touchdown, or through to the completion of the missed approach procedure) P* ->* ->* M* 5.5 Non-precision approach down to the minimum descent altitude MDA/H P* ->* ->* M* 5.6 Go-around with all engines operating on reaching DA/DH or MDA/MDH P* ->* ->* 5.6.1 Other missed approach procedures P* ->* ->* 5.6.2 Go-around with one engine simulated inoperative on reaching DA/DH or MDA/MDH P* M* 5.7 IMC autorotation with power recovery to land on runway in helicopter mode only (an aircraft shall not be used for this exercise) P* ->* ->* M* FFS only 5.8 Recovery from unusual attitudes (this one depends on the quality of the FFS) P* ->* ->* M* SECTION 6  Additional authorisation on a type rating for instrument approaches down to a decision height of less than 60 m (CAT II/III) 6. Additional authorisation on a type rating for instrument approaches down to a decision height of less than 60 m (CAT II/III). The following manoeuvres and procedures are the minimum training requirements to permit instrument approaches down to a DH of less than 60 m (200 ft). During the following instrument approaches and missed approach procedures all powered-lift aircraft equipment required for the type certification of instrument approaches down to a DH of less than 60 m (200 ft) shall be used 6.1 Rejected take-off at minimum authorised RVR P -> M* 6.2 ILS approaches in simulated instrument flight conditions down to the applicable DH, using flight guidance system. Standard procedures of crew coordination (SOPs) shall be observed P -> -> M* 6.3 Go-around after approaches as indicated in 6.2 on reaching DH. The training shall also include a go-around due to (simulated) insufficient RVR, wind shear, aircraft deviation in excess of approach limits for a successful approach, ground/airborne equipment failure prior to reaching DH, and go-around with simulated airborne equipment failure P -> -> M* 6.4 Landing(s) with visual reference established at DH following an instrument approach. Depending on the specific flight guidance system, an automatic landing shall be performed P -> M* SECTION 7  Optional equipment 7. Use of optional equipment P -> -> E. Specific requirements for the airship category 1. In the case of skill tests or proficiency checks for airship type ratings the applicant shall pass sections 1 to 5 and 6 (as applicable) of the skill test or proficiency check. Failure in more than five items will require the applicant to take the entire test/check again. An applicant failing not more than five items shall take the failed items again. Failure in any item of the re-test/re-check or failure in any other items already passed will require the applicant to take the entire test/check again. All sections of the skill test or proficiency check shall be completed within 6 months. FLIGHT TEST TOLERANCE 2. The applicant shall demonstrate the ability to: (i) operate the airship within its limitations; (ii) complete all manoeuvres with smoothness and accuracy; (iii) exercise good judgement and airmanship; (iv) apply aeronautical knowledge; (v) maintain control of the airship at all times in such a manner that the successful outcome of a procedure or manoeuvre is never in doubt; (vi) understand and apply crew coordination and incapacitation procedures; and (vii) communicate effectively with the other crew members. 3. The following limits shall apply, corrected to make allowance for turbulent conditions and the handling qualities and performance of the airship used. (a) IFR flight limits: Height: Generally ± 100 feet Starting a go-around at decision height/altitude + 50 feet/  0 feet Minimum descent height/altitude + 50 feet/  0 feet Tracking: On radio aids ± 5 ° Precision approach half scale deflection, azimuth and glide path Heading: Normal operations ± 5 ° Abnormal operations/emergencies ± 10 ° (b) VFR flight limits: Height: Generally ± 100 feet Heading: Normal operations ± 5 ° Abnormal operations/emergencies ± 10 ° CONTENT OF THE TRAINING/SKILL TEST/PROFICIENCY CHECK 4. The following symbols mean: P = Trained as PIC or Co-pilot and as PF and PNF for the issue of a type rating as applicable. 5. The practical training shall be conducted at least at the training equipment level shown as (P), or may be conducted up to any higher equipment level shown by the arrow ( ->). 6. The following abbreviations are used to indicate the training equipment used: FFS = Full Flight Simulator FTD = Flight Training Device OTD = Other Training Device As = Airship (a) Applicants for the skill test for the issue of the airship shall take sections 1 to 5 and, if applicable, section 6. (b) Applicants for the revalidation or renewal of the airship type rating proficiency check shall take sections 1 to 5 and, if applicable section 6. (c) The starred items (*) shall be flown solely by reference to instruments. If this condition is not met during the skill test or proficiency check, the type rating will be restricted to VFR only. 7. Where the letter M appears in the skill test or proficiency check column this will indicate the mandatory exercise. 8. Flight Simulation Training Devices shall be used for practical training and testing if they form part of a type rating course. The following considerations will apply to the a course: (a) the qualification of the flight simulation training devices as set out in Part-OR; (b) the qualifications of the instructor. AIRSHIP CATEGORY PRACTICAL TRAINING SKILL TEST ORPROFICIENCY CHECK Manoeuvres/Procedures Instructors initials when training completed Chkd in Examiners initials when test completed OTD FTD FFS As FFS As SECTION 1  Pre-flight preparations and checks 1.1 Pre-flight inspection P 1.2 Cockpit inspection P -> -> -> 1.3 Starting procedures, radio and navigation equipment check, selection and setting of navigation and communication frequencies P -> -> M 1.4 Off Mast procedure and Ground Manoeuvring P -> M 1.5 Pre-take-off procedures and checks P -> -> -> M SECTION 2  Flight manoeuvres and procedures 2.1 Normal VFR take-off profile P -> M 2.2 Take-off with simulated engine failure P -> M 2.3 Take-off with heaviness > 0 (Heavy T/O) P -> 2.4 Take-off with heaviness < 0 (Light/TO) P -> 2.5 Normal climb procedure P -> 2.6 Climb to Pressure Height P -> 2.7 Recognising of Pressure Height P -> 2.8 Flight at or close to Pressure Height P -> M 2.9 Normal descent and approach P -> 2.10 Normal VFR landing profile P -> M 2.11 Landing with heaviness > 0 (Heavy Ldg.) P -> M 2.12 Landing with heaviness < 0 (Light Ldg.) P -> M Intentionally left blank SECTION 3  Normal and abnormal operations of the following systems and procedures 3. Normal and abnormal operations of the following systems and procedures (may be completed in an FSTD if qualified for the exercise): M A mandatory minimum of three items shall be selected from this section 3.1 Engine P -> -> -> 3.2 Envelope Pressurisation P -> -> -> 3.3 Pitot/static system P -> -> -> 3.4 Fuel system P -> -> -> 3.5 Electrical system P -> -> -> 3.6 Hydraulic system P -> -> -> 3.7 Flight control and Trim-system P -> -> -> 3.8 Ballonet system P -> -> -> 3.9 Autopilot/Flight director P > > -> 3.10 Stability augmentation devices P -> -> -> 3.11 Weather radar, radio altimeter, transponder, ground proximity warning system (if fitted) P -> -> -> 3.12 Landing gear system P  >  > -> 3.13 Auxiliary power unit P -> -> -> 3.14 Radio, navigation equipment, instruments and flight management system P -> -> -> Intentionally left blank SECTION 4  Abnormal and emergency procedures 4. Abnormal and emergency procedures (may be completed in an FSTD if qualified for the exercise) M A mandatory minimum of three items shall be selected from this section 4.1 Fire drills, engine, APU, cargo compartment, flight deck and electrical fires including evacuation if applicable P -> -> -> 4.2 Smoke control and removal P -> -> -> 4.3 Engine failures, shutdown and restart In particular phases of flight, inclusive multiple engine failure P -> -> -> 4.4 Incapacitation of crew member P -> -> -> 4.5 Transmission/Gearbox malfunctions P -> -> -> FFS only 4.6 Other emergency procedures as outlined in the appropriate Flight Manual P -> -> -> SECTION 5  Instrument flight procedures (to be performed in IMC or simulated IMC) 5.1 Instrument take-off: transition to instrument flight is required as soon as possible after becoming airborne P* ->* ->* ->* 5.1.1 Simulated engine failure during departure P* ->* ->* ->* M* 5.2 Adherence to departure and arrival routes and ATC instructions P* ->* ->* ->* M* 5.3 Holding procedures P* ->* ->* ->* 5.4 Precision approach down to a decision height not less than 60 m (200 ft) P* ->* ->* ->* 5.4.1 Manually, without flight director P* ->* ->* ->* M* (Skill test only) 5.4.2 Manually, with flight director P* ->* ->* ->* 5.4.3 With use of autopilot P* ->* ->* ->* 5.4.4 Manually, with one engine simulated inoperative; engine failure has to be simulated during final approach before passing the outer marker (OM) and continued to touchdown, or until completion of the missed approach procedure P* ->* ->* ->* M* 5.5 Non-precision approach down to the minimum descent altitude MDA/H P* ->* ->* ->* M* 5.6 Go-around with all engines operating on reaching DA/DH or MDA/MDH P* ->* ->* ->* 5.6.1 Other missed approach procedures P* ->* ->* ->* 5.6.2 Go-around with one engine simulated inoperative on reaching DA/DH or MDA/MDH P* M* 5.7 Recovery from unusual attitudes (this one depends on the quality of the FFS) P* ->* ->* ->* M* SECTION 6  Additional authorisation on a type rating for instrument approaches down to a decision height of less than 60 m (CAT II/III) 6. Additional authorisation on a type rating for instrument approaches down to a decision height of less than 60 m (CAT II/III). The following manoeuvres and procedures are the minimum training requirements to permit instrument approaches down to a DH of less than 60 m (200 ft). During the following instrument approaches and missed approach procedures all airship equipment required for the type certification of instrument approaches down to a DH of less than 60 m (200 ft) shall be used. 6.1 Rejected take-off at minimum authorised RVR P -> M* 6.2 ILS approaches In simulated instrument flight conditions down to the applicable DH, using flight guidance system. Standard procedures of crew coordination (SOPs) shall be observed P -> M* 6.3 Go-around After approaches as indicated in 6.2 on reaching DH. The training shall also include a go-around due to (simulated) insufficient RVR, wind shear, aircraft deviation in excess of approach limits for a successful approach, and ground/airborne equipment failure prior to reaching DH and, go-around with simulated airborne equipment failure. P -> M* 6.4 Landing(s) With visual reference established at DH following an instrument approach. Depending on the specific flight guidance system, an automatic landing shall be performed P -> M* SECTION 7  Optional equipment 7. Use of optional equipment P -> ANNEX II CONDITIONS FOR THE CONVERSION OF EXISTING NATIONAL LICENCES AND RATINGS FOR AEROPLANES AND HELICOPTERS A. AEROPLANES 1. Pilot licences A pilot licence issued by a Member State in accordance with the national requirements shall be converted into a Part-FCL licence provided that the applicant complies with the following requirements: (a) for ATPL(A) and CPL(A), complete as a proficiency check the revalidation requirements of Part-FCL for type/class and instrument rating, relevant to the privileges of the licence held; (b) demonstrate knowledge of the relevant parts of Part-OPS and Part-FCL; (c) demonstrate language proficiency in accordance with FCL.055; (d) comply with the requirements set out in the table below: National licence held Total flying hours experience Any further requirements Replacement Part-FCL licence and conditions (where applicable) Removal of conditions (1) (2) (3) (4) (5) ATPL(A) > 1 500 as PIC on multi-pilot aeroplanes None ATPL(A) Not applicable (a) ATPL(A) > 1 500 on multi-pilot aeroplanes None as in (c)(4) as in (c)(5) (b) ATPL(A) > 500 on multi-pilot aeroplanes Demonstrate knowledge of flight planning and performance as required by FCL.515 ATPL(A), with type rating restricted to co-pilot Demonstrate ability to act as PIC as required by Appendix 9 to Part-FCL (c) CPL/IR(A) and passed an ICAO ATPL theory test in the Member State of licence issue (i) demonstrate knowledge of flight planning and performance as required by FCL.310 and FCL.615(b) (ii) meet remaining requirements of FCL.720.A(c) CPL/IR(A) with ATPL theory credit Not applicable (d) CPL/IR(A) > 500 on multi-pilot aeroplanes, or in multi-pilot operations on single-pilot aeroplanes CS-23 commuter category or equivalent in accordance with the requirements of Part-OPS for commercial air transport (i) pass an examination for ATPL(A) knowledge in the Member State of licence issue (1) (ii) meet remaining requirements of FCL.720.A(c) CPL/IR(A) with ATPL theory credit Not applicable (e) CPL/IR(A) > 500 as PIC on single-pilot aeroplanes None CPL/IR(A) with type/class ratings restricted to single-pilot aeroplanes (f) CPL/IR(A) < 500 as PIC on single-pilot aeroplanes Demonstrate knowledge of flight planning and flight performance for CPL/IR level As (4)(f) Obtain multi-pilot type rating in accordance with Part-FCL (g) CPL(A) > 500 as PIC on single-pilot aeroplanes Night rating, if applicable CPL(A), with type/class ratings restricted to single-pilot aeroplanes (h) CPL(A) < 500 as PIC on single-pilot aeroplanes (i) Night rating, if applicable; (ii) demonstrate knowledge of flight performance and planning as required by FCL.310 as (4)(h) (i) PPL/IR(A)  ¥ 75 in accordance with IFR Night rating if night flying privileges are not included in the instrument rating PPL/IR(A) (the IR restricted to PPL) Demonstrate knowledge of flight performance and planning as required by FCL.615(b) (j) PPL(A)  ¥ 70 on aeroplanes Demonstrate the use of radio navigation aids PPL(A) (k) 2. Instructor certificates An instructor certificate issued by a Member State in accordance with the national requirements shall be converted into a Part-FCL certificate provided that the applicant complies with the following requirements: National certificate or privileges held Experience Any further requirements Replacement Part-FCL certificate (1) (2) (3) (4) FI(A)/IRI(A)/TRI(A)/CRI(A) as required under Part-FCL for the relevant certificate N/A FI(A)/IRI(A)/TRI(A)/CRI(A) 3. SFI certificate An SFI certificate issued by a Member State in accordance with the national requirements shall be converted into a Part-FCL certificate provided that the holder complies with the following requirements: National certificate held Experience Any further requirements Replacement Part-FCL certificate (1) (2) (3) (4) SFI(A) > 1 500 hours as pilot of MPA (i) hold or have held a CPL, MPL or ATPL for aeroplanes issued by a Member State; (ii) have completed the flight simulator content of the applicable type rating course including MCC. SFI(A) SFI(A) 3 years recent experience as an SFI have completed the flight simulator content of the applicable type rating course including MCC SFI(A) The conversion shall be valid for a maximum period of 3 years. Revalidation shall be subject to the completion of the relevant requirements set out in Part-FCL. 4. STI certificate An STI certificate issued by a Member State in accordance with the national requirements of that State may be converted into a Part-FCL certificate provided that the holder complies with the requirements set out in the table below: National certificate held Experience Any further requirements Replacement certificate (1) (2) (3) (4) STI(A) > 500 hours as pilot on SPA (i) hold or have held a pilot licence issued by a Member State; (ii) have completed a proficiency check in accordance with Appendix 9 to Part-FCL in an FSTD appropriate to the instruction intended STI(A) STI(A) 3 years recent experience as an STI have completed a proficiency check in accordance with Appendix 9 to Part-FCL in an FSTD appropriate to the instruction intended STI(A) Revalidation of the certificate shall be subject to the completion of the relevant requirements set out in Part-FCL. B. HELICOPTERS 1. Pilot licences A pilot licence issued by a Member State in accordance with the national requirements shall be converted into a Part-FCL licence provided that the applicant complies with the following requirements: (a) complete as a proficiency check the revalidation requirements of Part-FCL for type and instrument rating, relevant to the privileges of the licence held; (b) demonstrate knowledge of the relevant parts of Part-OPS and Part-FCL; (c) demonstrate language proficiency in accordance with FCL.055; (d) comply with the requirements set out in the table below: National licence held Total flying hours experience Any further requirements Replacement Part-FCL licence and conditions (where applicable) Removal of conditions (1) (2) (3) (4) (5) ATPL(H) valid IR(H) > 1 000 as PIC on multi-pilot helicopters none ATPL(H) and IR Not applicable (a) ATPL(H) no IR(H) privileges > 1 000 as PIC on multi-pilot helicopters none ATPL(H) (b) ATPL(H) valid IR(H) > 1 000 on multi-pilot helicopters None ATPL(H), and IR with type rating restricted to co-pilot demonstrate ability to act as PIC as required by Appendix 9 to Part-FCL (c) ATPL(H) no IR(H) privileges > 1 000 on multi-pilot helicopters None ATPL(H) type rating restricted to co-pilot demonstrate ability to act as PIC as required by Appendix 9 to Part-FCL (d) ATPL(H) valid IR(H) > 500 on multi-pilot helicopters demonstrate knowledge of flight planning and flight performance as required by FCL.515 and FCL.615(b) as (4)(c) as (5)(c) (e) ATPL(H) no IR(H) privileges > 500 on multi-pilot helicopters as (3)(e) as (4)(d) as (5)(d) (f) CPL/IR(H) and passed an ICAO ATPL(H) theory test in the Member State of licence issue (i) demonstrate knowledge of flight planning and flight performance as required by FCL.310 and FCL.615(b); (ii) meet remaining requirements of FCL.720.H(b) CPL/IR(H) with ATPL(H) theory credit, provided that the ICAO ATPL(H) theory test is assessed as being at Part-FCL ATPL level Not applicable (g) CPL/IR(H) > 500 hrs on multi-pilot helicopters (i) to pass an examination for Part-FCL ATPL(H) theoretical knowledge in the Member State of licence issue (2) (ii) to meet remaining requirements of FCL.720.H(b) CPL/IR(H) with Part-FCL ATPL(H) theory credit Not applicable (h) CPL/IR(H) > 500 as PIC on single-pilot helicopters None CPL/IR(H) with type ratings restricted to single-pilot helicopters obtain multi-pilot type rating as required by Part-FCL (i) CPL/IR(H) < 500 as PIC on single-pilot helicopters demonstrate knowledge of flight planning and flight performance as required by FCL.310 and FCL.615(b) as (4)(i) (j) CPL(H) > 500 as PIC on single-pilot helicopters night rating CPL(H), with type ratings restricted to single-pilot helicopters (k) CPL(H) < 500 as PIC on single-pilot helicopters night rating demonstrate knowledge of flight performance and planning as required by FCL.310 as (4) (k) (l) CPL(H) Without night rating > 500 as PIC on single-pilot helicopters As (4)(k) and restricted to day VFR operations Obtain multi-pilot type rating as required by Part-FCL and a night rating (m) CPL(H) Without night rating < 500 as PIC on single-pilot helicopters demonstrate knowledge of flight planning and flight performance as required by FCL.310 As (4)(k) and restricted to day VFR operations (n) PPL/IR(H)  ¥ 75 in accordance with IFR night rating; if night flying privileges are not included in the instrument rating PPL/IR(H) (the IR restricted to PPL) demonstrate knowledge of flight performance and planning as required by FCL.615(b) (o) PPL(H)  ¥ 75 on helicopters demonstrate the use of radio navigation aids PPL (H) (p) 2. Instructor certificates An instructor certificate issued by a Member State in accordance with the national requirements shall be converted into a Part-FCL certificate provided that the applicant complies with the following requirements: National certificate or privileges held Experience Any further requirements Replacement certificate (1) (2) (3) (4) FI(H)/IRI(H)/TRI(H) as required under Part-FCL for the relevant certificate FI(H)/IRI(H)/TRI(H) (*) Revalidation of the certificate shall be subject to the completion of the relevant requirements set out in Part-FCL. 3. SFI certificate An SFI certificate issued by a Member State in accordance with the national requirements shall be converted into a Part-FCL certificate provided that the holder complies with the following requirements: National certificate held Experience Any further requirements Replacement certificate (1) (2) (3) (4) SFI(H) > 1 000 hours as pilot of MPH (i) hold or have held a CPL, MPL or ATPL issued by a Member State; (ii) have completed the flight simulator content of the applicable type rating course including MCC SFI(H) SFI(H) 3 years recent experience as an SFI have completed the simulator content of the applicable type rating course including MCC SFI(H) Revalidation of the certificate shall be subject to the completion of the relevant requirements set out in Part-FCL. 4. STI certificate An STI certificate issued by a Member State in accordance with the national requirements of that State may be converted into a Part-FCL certificate provided that the holder complies with the requirements set out in the table below: National certificate held Experience Any further requirements Replacement certificate (1) (2) (3) (4) STI(H) > 500 hours as pilot on SPH (i) hold or have held a pilot licence issued by a Member State; (ii) have completed a proficiency check in accordance with Appendix 9 to Part-FCL in an FSTD appropriate to the instruction intended STI(H) STI(H) 3 years recent experience as an STI have completed a proficiency check in accordance with Appendix 9 to Part-FCL in an FSTD appropriate to the instruction intended STI(H) Revalidation of the certificate shall be subject to the completion of the relevant requirements set out in Part-FCL. (1) CPL holders already holding a type rating for a multi-pilot aeroplane are not required to have passed an examination for ATPL(A) theoretical knowledge whilst they continue to operate that same aeroplane type, but will not be given ATPL(A) theory credit for a Part-FCL licence. If they require another type rating for a different multi-pilot aeroplane, they must comply with column (3), row (e)(i) of the above table. (2) CPL holders already holding a type rating for a multi-pilot aeroplane are not required to have passed an examination for ATPL(H) theoretical knowledge whilst they continue to operate that same helicopter type, but will not be given ATPL(H) theory credit for a Part-FCL licence. If they require another type rating for a different multi-pilot helicopter, they must comply with column (3), row (h)(i) of the above table. ANNEX III CONDITIONS FOR THE ACCEPTANCE OF LICENCES ISSUED BY OR ON BEHALF OF THIRD COUNTRIES A. VALIDATION OF LICENCES General 1. A pilot licence issued in compliance with the requirements of Annex 1 to the Chicago Convention by a third country may be validated by the competent authority of a Member State. Pilots shall apply to the competent authority of the Member State where they reside or are established, or, if they are not residing in the territory of the Member States, where the operator for which they are flying or intend to fly has its principal place of business. 2. The period of validation of a licence shall not exceed 1 year, provided that the basic licence remains valid. This period may only be extended once by the competent authority that issued the validation when, during the validation period, the pilot has applied, or is undergoing training, for the issuance of a licence in accordance with Part-FCL. This extension shall cover the period of time necessary for the licence to be issued in accordance with Part-FCL. The holders of a licence accepted by a Member State shall exercise their privileges in accordance with the requirements stated in Part-FCL. Pilot licences for commercial air transport and other commercial activities 3. In the case of pilot licences for commercial air transport and other commercial activities, the holder shall comply with the following requirements: (a) complete, as a skill test, the type or class rating revalidation requirements of Part-FCL relevant to the privileges of the licence held; (b) demonstrate that he/she has acquired knowledge of the relevant parts of Part-OPS and Part-FCL; (c) demonstrate that he/she has acquired knowledge of English in accordance with FCL.055; (d) hold a valid Class 1 medical certificate, issued in accordance with Part-Medical; (e) in the case of aeroplanes, comply with the experience requirements set out in the following table: Licence held Total flying hours experience Privileges (1) (2) (3) ATPL(A) > 1 500 hours as PIC on multi-pilot aeroplanes Commercial air transport in multi-pilot aeroplanes as PIC (a) ATPL(A) or CPL(A)/IR (1) > 1 500 hours as PIC or co-pilot on multi-pilot aeroplanes according to operational requirements Commercial air transport in multi-pilot aeroplanes as co-pilot (b) CPL(A)/IR > 1 000 hours as PIC in commercial air transport since gaining an IR Commercial air transport in single-pilot aeroplanes as PIC (c) CPL(A)/IR > 1 000 hours as PIC or as co-pilot in single-pilot aeroplanes according to operational requirements Commercial air transport in single-pilot aeroplanes as co-pilot according to Part-OPS (d) ATPL(A), CPL (A)/IR, CPL(A) > 700 hours in aeroplanes other than TMGs, including 200 hours in the activity role for which acceptance is sought, and 50 hours in that role in the last 12 months Exercise of privileges in aeroplanes in operations other than commercial air transport (e) CPL(A) > 1 500 hours as PIC in commercial air transport including 500 hours on seaplane operations Commercial air transport in single-pilot aeroplanes as PIC (f) (f) in the case of helicopters, comply with the experience requirements set out in the following table: Licence held Total flying hours experience Privileges (1) (2) (3) ATPL(H) valid IR > 1 000 hours as PIC on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as PIC in VFR and IFR operations (a) ATPL(H) no IR privileges > 1 000 hours as PIC on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as PIC in VFR operations (b) ATPL(H) valid IR > 1 000 hours as pilot on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as co-pilot in VFR and IFR operations (c) ATPL(H) no IR privileges > 1 000 hours as pilot on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as co-pilot in VFR operations (d) CPL(H)/IR (2) > 1 000 hours as pilot on multi-pilot helicopters Commercial air transport in multi-pilot helicopters as co-pilot (e) CPL(H)/IR > 1 000 hours as PIC in commercial air transport since gaining an IR Commercial air transport in single-pilot helicopters as PIC (f) ATPL(H) with or without IR privileges, CPL(H)/IR, CPL(H) > 700 hours in helicopters other than those certificated under CS-27/29 or equivalent, including 200 hours in the activity role for which acceptance is sought, and 50 hours in that role in the last 12 months Exercise of privileges in helicopters in operations other than commercial air transport (g) Pilot licences for non-commercial activities with an instrument rating 4. In the case of private pilot licences with an instrument rating, or CPL and ATPL licences with an instrument rating where the pilot intends only to exercise private pilot privileges, the holder shall comply with the following requirements: (a) complete the skill test for instrument rating and the type or class ratings relevant to the privileges of the licence held, in accordance with Appendix 7 and Appendix 9 to Part-FCL; (b) demonstrate that he/she has acquired knowledge of Air Law, Aeronautical Weather Codes, Flight Planning and Performance (IR), and Human Performance; (c) demonstrate that he/she has acquired knowledge of English in accordance with FCL.055; (d) hold at least a valid Class 2 medical certificate issued in accordance with Annex 1 to the Chicago Convention; (e) have a minimum experience of at least 100 hours of instrument flight time as pilot-in-command in the relevant category of aircraft. Pilot licences for non-commercial activities without an instrument rating 5. In the case of private pilot licences, or CPL and ATPL licences without an instrument rating where the pilot intends only to exercise private pilot privileges, the holder shall comply with the following requirements: (a) demonstrate that he/she has acquired knowledge of Air Law and Human Performance; (b) pass the PPL skill test as set out in Part-FCL; (c) fulfil the relevant requirements of Part-FCL for the issuance of a type or class rating as relevant to the privileges of the licence held; (d) hold at least a Class 2 medical certificate issued in accordance with Annex 1 to the Chicago Convention; (e) demonstrate that he/she has acquired language proficiency in accordance with FCL.055; (f) have a minimum experience of at least 100 hours as pilot in the relevant category of aircraft. Validation of pilot licences for specific tasks of limited duration 6. Notwithstanding the provisions of the paragraphs above, in the case of manufacturer flights, Member States may accept a licence issued in accordance with Annex 1 to the Chicago Convention by a third country for a maximum of 12 months for specific tasks of limited duration, such as instruction flights for initial entry into service, demonstration, ferry or test flights, provided the applicant complies with the following requirements: (a) holds an appropriate licence and medical certificate and associated ratings or qualifications issued in accordance with Annex 1 to the Chicago Convention; (b) is employed, directly or indirectly, by an aeroplane manufacturer. In this case, the privileges of the holder shall be limited to performing flight instruction and testing for initial issue of type ratings, the supervision of initial line flying by the operators pilots, delivery or ferry flights, initial line flying, flight demonstrations or test flights. B. CONVERSION OF LICENCES 1. A PPL/BPL/SPL, a CPL or ATPL licence issued in compliance with the requirements of Annex 1 to the Chicago Convention by a third country may be converted into a Part-FCL PPL/BPL/SPL with a single-pilot class or type rating by the competent authority of a Member State. The pilot shall apply to the competent authority of the Member State where he/she resides or is established. 2. The holder of the licence shall comply with the following minimum requirements, for the relevant aircraft category: (a) pass a written examination in Air Law and Human Performance; (b) pass the PPL, BPL or SPL skill test, as relevant, in accordance with Part-FCL; (c) fulfil the requirements for the issue of the relevant class or type rating, in accordance with Subpart H; (d) hold at least a Class 2 medical certificate, issued in accordance with Part-Medical; (e) demonstrate that he/she has acquired language proficiency in accordance with FCL.055; (f) have completed at least 100 hours of flight time as a pilot. C. ACCEPTANCE OF CLASS AND TYPE RATINGS 1. A valid class or type rating contained in a licence issued by a third country may be inserted in a Part-FCL licence provided that the applicant: (a) complies with the experience requirements and the prerequisites for the issue of the applicable type or class rating in accordance with Part-FCL; (b) passes the relevant skill test for the issue of the applicable type or class rating in accordance with Part-FCL; (c) is in current flying practice; (d) has no less than: (i) for aeroplane class ratings, 100 hours of flight experience as a pilot in that class; (ii) for aeroplane type ratings, 500 hours of flight experience as a pilot in that type; (iii) for single-engine helicopters with a maximum certificated take-off mass of up to 3 175 kg, 100 hours of flight experience as a pilot in that type; (iv) for all other helicopters, 350 hours of flight experience as a pilot in that class. (1) CPL(A)/IR holders on multi-pilot aeroplanes shall have demonstrated ICAO ATPL(A) level knowledge before acceptance. (2) CPL(H)/IR holders on multi-pilot helicopters shall have demonstrated ICAO ATPL level knowledge before acceptance. ANNEX IV [PART-MED] SUBPART A GENERAL REQUIREMENTS SECTION 1 General MED.A.001 Competent authority For the purpose of this Part, the competent authority shall be: (a) for aero-medical centres (AeMC): (1) the authority designated by the Member State where the AeMC has its principal place of business; (2) where the AeMC is located in a third country, the Agency; (b) for aero-medical examiners (AME): (1) the authority designated by the Member State where the AMEs have their principal place of practice; (2) if the principal place of practice of an AME is located in a third country, the authority designated by the Member State to which the AME applies for the issue of the AME certificate; (c) for general medical practitioners (GMP), the authority designated by the Member State to which the GMP notifies his/her activity; (d) for occupational health medical practitioners (OHMP) assessing the medical fitness of cabin crew, the authority designated by the Member State to which the OHMP notifies his/her activity. MED.A.005 Scope This Part establishes the requirements for: (a) the issue, validity, revalidation and renewal of the medical certificate required for exercising the privileges of a pilot licence or of a student pilot; (b) the medical fitness of cabin crew; (c) the certification of AMEs; and (d) the qualification of GMPs and of occupational health medical practitioners (OHMP). MED.A.010 Definitions For the purpose of this Part, the following definitions apply:  Accredited medical conclusion means the conclusion reached by one or more medical experts acceptable to the licensing authority, on the basis of objective and non-discriminatory criteria, for the purposes of the case concerned, in consultation with flight operations or other experts as necessary,  Assessment means the conclusion on the medical fitness of a person based on the evaluation of the persons medical history and/or aero-medical examinations as required in this Part and further examinations as necessary, and/or medical tests such as, but not limited to, ECG, blood pressure measurement, blood testing, X-ray,  Colour safe means the ability of an applicant to readily distinguish the colours used in air navigation and correctly identify aviation coloured lights,  Eye specialist means an ophthalmologist or a vision care specialist qualified in optometry and trained to recognise pathological conditions,  Examination means an inspection, palpation, percussion, auscultation or other means of investigation especially for diagnosing disease,  Investigation means the assessment of a suspected pathological condition of an applicant by means of examinations and tests in order to verify the presence or absence of a medical condition,  Licensing authority means the competent authority of the Member State that issued the licence, or to which a person applies for the issue of a licence, or, when a person has not yet applied for the issue of a licence, the competent authority in accordance with this Part,  Limitation means a condition placed on the medical certificate, licence or cabin crew medical report that shall be complied with whilst exercising the privileges of the licence, or cabin crew attestation,  Refractive error means the deviation from emmetropia measured in dioptres in the most ametropic meridian, measured by standard methods. MED.A.015 Medical confidentiality All persons involved in medical examination, assessment and certification shall ensure that medical confidentiality is respected at all times. MED.A.020 Decrease in medical fitness (a) Licence holders shall not exercise the privileges of their licence and related ratings or certificates at any time when they: (1) are aware of any decrease in their medical fitness which might render them unable to safely exercise those privileges; (2) take or use any prescribed or non-prescribed medication which is likely to interfere with the safe exercise of the privileges of the applicable licence; (3) receive any medical, surgical or other treatment that is likely to interfere with flight safety. (b) In addition, licence holders shall, without undue delay, seek aero-medical advice when they: (1) have undergone a surgical operation or invasive procedure; (2) have commenced the regular use of any medication; (3) have suffered any significant personal injury involving incapacity to function as a member of the flight crew; (4) have been suffering from any significant illness involving incapacity to function as a member of the flight crew; (5) are pregnant; (6) have been admitted to hospital or medical clinic; (7) first require correcting lenses. (c) In these cases: (1) holders of Class 1 and Class 2 medical certificates shall seek the advice of an AeMC or AME. The AeMC or AME shall assess the medical fitness of the licence holder and decide whether they are fit to resume the exercise of their privileges; (2) holders of LAPL medical certificates shall seek the advice of an AeMC or AME, or the GMP who signed the medical certificate. The AeMC, AME or GMP shall assess the medical fitness of the licence holders and decide whether they are fit to resume the exercise of their privileges. (d) Cabin crew members shall not perform duties on an aircraft and, where applicable, shall not exercise the privileges of their cabin crew attestation when they are aware of any decrease in their medical fitness, to the extent that this condition might render them unable to discharge their safety duties and responsibilities. (e) In addition, if in the medical conditions specified in (b)(1) to (b)(5), cabin crew members shall, without undue delay, seek the advice of an AME, AeMC, or OHMP as applicable. The AME, AeMC or OHMP shall assess the medical fitness of the cabin crew members and decide whether they are fit to resume their safety duties. MED.A.025 Obligations of AeMC, AME, GMP and OHMP (a) When conducting medical examinations and/or assessments, AeMC, AME, GMP and OHMP shall: (1) ensure that communication with the person can be established without language barriers; (2) make the person aware of the consequences of providing incomplete, inaccurate or false statements on their medical history. (b) After completion of the aero-medical examinations and/or assessment, the AeMC, AME, GMP and OHMP shall: (1) advise the person whether fit, unfit or referred to the licensing authority, AeMC or AME as applicable; (2) inform the person of any limitation that may restrict flight training or the privileges of the licence, or cabin crew attestation as applicable; (3) if the person has been assessed as unfit, inform him/her of his/her right of a secondary review; and (4) in the case of applicants for a medical certificate, submit without delay a signed, or electronically authenticated, report to include the assessment result and a copy of the medical certificate to the licensing authority. (c) AeMCs, AMEs, GMPs and OHMPs shall maintain records with details of medical examinations and assessments performed in accordance with this Part and their results in accordance with national legislation. (d) When required for medical certification and/or oversight functions, AeMCs, AMEs, GMPs and OHMP shall submit to the medical assessor of the competent authority upon request all aero-medical records and reports, and any other relevant information. SECTION 2 Requirements for medical certificates MED.A.030 Medical certificates (a) A student pilot shall not fly solo unless that student pilot holds a medical certificate, as required for the relevant licence. (b) Applicants for and holders of a light aircraft pilot licence (LAPL) shall hold at least an LAPL medical certificate. (c) Applicants for and holders of a private pilot licence (PPL), a sailplane pilot licence (SPL), or a balloon pilot licence (BPL) shall hold at least a Class 2 medical certificate. (d) Applicants for and holders of an SPL or a BPL involved in commercial sailplane or balloon flights shall hold at least a Class 2 medical certificate. (e) If a night rating is added to a PPL or LAPL, the licence holder shall be colour safe. (f) Applicants for and holders of a commercial pilot licence (CPL), a multi-crew pilot licence (MPL), or an airline transport pilot licence (ATPL) shall hold a Class 1 medical certificate. (g) If an instrument rating is added to a PPL, the licence holder shall undertake pure tone audiometry examinations in accordance with the periodicity and the standard required for Class 1 medical certificate holders. (h) A licence holder shall not at any time hold more than one medical certificate issued in accordance with this Part. MED.A.035 Application for a medical certificate (a) Applications for a medical certificate shall be made in a format established by the competent authority. (b) Applicants for a medical certificate shall provide the AeMC, AME or GMP as applicable, with: (1) proof of their identity; (2) a signed declaration: (i) of medical facts concerning their medical history; (ii) as to whether they have previously undergone an examination for a medical certificate and, if so, by whom and with what result; (iii) as to whether they have ever been assessed as unfit or had a medical certificate suspended or revoked. (c) When applying for a revalidation or renewal of the medical certificate, applicants shall present the medical certificate to the AeMC, AME or GMP prior to the relevant examinations. MED.A.040 Issue, revalidation and renewal of medical certificates (a) A medical certificate shall only be issued, revalidated or renewed once the required medical examinations and/or assessments have been completed and a fit assessment is made. (b) Initial issue: (1) Class 1 medical certificates shall be issued by an AeMC. (2) Class 2 medical certificates shall be issued by an AeMC or an AME. (3) LAPL medical certificates shall be issued by an AeMC, an AME or, if permitted under the national law of the Member State where the licence is issued, by a GMP. (c) Revalidation and renewal: (1) Class 1 and Class 2 medical certificates shall be revalidated or renewed by an AeMC or an AME. (2) LAPL medical certificates shall be revalidated or renewed by an AeMC, an AME or, if permitted under the national law of the Member State where the licence is issued, by a GMP. (d) The AeMC, AME or GMP shall only issue, revalidate or renew a medical certificate if: (1) the applicant has provided them with a complete medical history and, if required by the AeMC, AME or GMP, results of medical examinations and tests conducted by the applicants doctor or any medical specialists; and (2) the AeMC, AME or GMP have conducted the aero-medical assessment based on the medical examinations and tests as required for the relevant medical certificate to verify that the applicant complies with all the relevant requirements of this Part. (e) The AME, AeMC or, in the case of referral, the licensing authority may require the applicant to undergo additional medical examinations and investigations when clinically indicated before they issue, revalidate or renew a medical certificate. (f) The licensing authority may issue or re-issue a medical certificate, as applicable, if: (1) a case is referred; (2) it has identified that corrections to the information on the certificate are necessary. MED.A.045 Validity, revalidation and renewal of medical certificates (a) Validity (1) Class 1 medical certificates shall be valid for a period of 12 months. (2) The period of validity of Class 1 medical certificates shall be reduced to 6 months for licence holders who: (i) are engaged in single-pilot commercial air transport operations carrying passengers and have reached the age of 40; (ii) have reached the age of 60. (3) Class 2 medical certificates shall be valid for a period of: (i) 60 months until the licence holder reaches the age of 40. A medical certificate issued prior to reaching the age of 40 shall cease to be valid after the licence holder reaches the age of 42; (ii) 24 months between the age of 40 and 50. A medical certificate issued prior to reaching the age of 50 shall cease to be valid after the licence holder reaches the age of 51; and (iii) 12 months after the age of 50. (4) LAPL medical certificates shall be valid for a period of: (i) 60 months until the licence holder reaches the age of 40. A medical certificate issued prior to reaching the age of 40 shall cease to be valid after the licence holder reaches the age of 42; (ii) 24 months after the age of 40. (5) The validity period of a medical certificate, including any associated examination or special investigation, shall be: (i) determined by the age of the applicant at the date when the medical examination takes place; and (ii) calculated from the date of the medical examination in the case of initial issue and renewal, and from the expiry date of the previous medical certificate in the case of revalidation. (b) Revalidation Examinations and/or assessments for the revalidation of a medical certificate may be undertaken up to 45 days prior to the expiry date of the medical certificate. (c) Renewal (1) If the holder of a medical certificate does not comply with (b), a renewal examination and/or assessment shall be required. (2) In the case of Class 1 and Class 2 medical certificates: (i) if the medical certificate has expired for more than 2 years, the AeMC or AME shall only conduct the renewal examination after assessment of the aero-medical records of the applicant; (ii) if the medical certificate has expired for more than 5 years, the examination requirements for initial issue shall apply and the assessment shall be based on the revalidation requirements. (3) In the case of LAPL medical certificates, the AeMC, AME or GMP shall assess the medical history of the applicant and perform the aero-medical examination and/or assessment in accordance with MED.B.095. MED.A.050 Referral (a) If an applicant for a Class 1 or Class 2 medical certificate is referred to the licensing authority in accordance with MED. B.001, the AeMC or AME shall transfer the relevant medical documentation to the licensing authority. (b) If an applicant for an LAPL medical certificate is referred to an AME or AeMC in accordance with MED.B.001, the GMP shall transfer the relevant medical documentation to the AeMC or AME. SUBPART B REQUIREMENTS FOR PILOT MEDICAL CERTIFICATES SECTION 1 General MED.B.001 Limitations to medical certificates (a) Limitations to Class 1 and Class 2 medical certificates (1) If the applicant does not fully comply with the requirements for the relevant class of medical certificate but is considered to be not likely to jeopardise flight safety, the AeMC or AME shall: (i) in the case of applicants for a Class 1 medical certificate, refer the decision on fitness of the applicant to the licensing authority as indicated in this Subpart; (ii) in cases where a referral to the licensing authority is not indicated in this Subpart, evaluate whether the applicant is able to perform his/her duties safely when complying with one or more limitations endorsed on the medical certificate, and issue the medical certificate with limitation(s) as necessary; (iii) in the case of applicants for a Class 2 medical certificate, evaluate whether the applicant is able to perform his/her duties safely when complying with one or more limitations endorsed on the medical certificate, and issue the medical certificate, as necessary with limitation(s), in consultation with the licensing authority; (iv) The AeMC or AME may revalidate or renew a medical certificate with the same limitation without referring the applicant to the licensing authority. (b) Limitations to LAPL medical certificates (1) If a GMP, after due consideration of the applicants medical history, concludes that the applicant does not fully meet the requirements for medical fitness, the GMP shall refer the applicant to an AeMC or AME, except those requiring a limitation related only to the use of corrective lenses. (2) If an applicant for an LAPL medical certificate has been referred, the AeMC or AME shall give due consideration to MED.B.095, evaluate whether the applicant is able to perform their duties safely when complying with one or more limitations endorsed on the medical certificate and issue the medical certificate with limitation(s) as necessary. The AeMC or AME shall always consider the need to restrict the pilot from carrying passengers (Operational Passenger Limitation, OPL). (3) The GMP may revalidate or renew an LAPL medical certificate with the same limitation without referring the applicant to an AeMC or AME. (c) When assessing whether a limitation is necessary, particular consideration shall be given to: (1) whether accredited medical conclusion indicates that in special circumstances the applicants failure to meet any requirement, whether numerical or otherwise, is such that exercise of the privileges of the licence applied for is not likely to jeopardise flight safety; (2) the applicants ability, skill and experience relevant to the operation to be performed. (d) Operational limitation codes (1) Operational multi-pilot limitation (OML  Class 1 only) (i) When the holder of a CPL, ATPL or MPL does not fully meet the requirements for a Class 1 medical certificate and has been referred to the licensing authority, it shall be assessed whether the medical certificate may be issued with an OML valid only as or with qualified co-pilot. This assessment shall be performed by the licensing authority. (ii) The holder of a medical certificate with an OML shall only operate an aircraft in multi-pilot operations when the other pilot is fully qualified on the relevant type of aircraft, is not subject to an OML and has not attained the age of 60 years. (iii) The OML for Class 1 medical certificates may only be imposed and removed by the licensing authority. (2) Operational Safety Pilot Limitation (OSL  Class 2 and LAPL privileges) (i) The holder of a medical certificate with an OSL limitation shall only operate an aircraft if another pilot fully qualified to act as pilot-in-command on the relevant class or type of aircraft is carried on board, the aircraft is fitted with dual controls and the other pilot occupies a seat at the controls. (ii) The OSL for Class 2 medical certificates may be imposed or removed by an AeMC or AME in consultation with the licensing authority. (3) Operational Passenger Limitation (OPL  Class 2 and LAPL privileges) (i) The holder of a medical certificate with an OPL limitation shall only operate an aircraft without passengers on board. (ii) An OPL for Class 2 medical certificates may be imposed by an AeMC or AME in consultation with the licensing authority. (iii) An OPL for an LAPL medical certificate limitation may be imposed by an AeMC or AME. (e) Any other limitation may be imposed on the holder of a medical certificate if required to ensure flight safety. (f) Any limitation imposed on the holder of a medical certificate shall be specified therein. SECTION 2 Medical requirements for Class 1 and Class 2 medical certificates MED.B.005 General (a) Applicants for a medical certificate shall be free from any: (1) abnormality, congenital or acquired; (2) active, latent, acute or chronic disease or disability; (3) wound, injury or sequelae from operation; (4) effect or side effect of any prescribed or non-prescribed therapeutic, diagnostic or preventive medication taken; that would entail a degree of functional incapacity which is likely to interfere with the safe exercise of the privileges of the applicable licence or could render the applicant likely to become suddenly unable to exercise the privileges of the licence safely. (b) In cases where the decision on medical fitness of an applicant for a Class 1 medical certificate is referred to the licensing authority, this authority may delegate such a decision to an AeMC, except in cases where an OML is needed. (c) In cases where the decision on medical fitness of an applicant for a Class 2 medical certificate is referred to the licensing authority, this authority may delegate such a decision to an AeMC or an AME, except in cases where an OSL or OPL is needed. MED.B.010 Cardiovascular System (a) Examination (1) A standard 12-lead resting electrocardiogram (ECG) and report shall be completed on clinical indication, and: (i) for a Class 1 medical certificate, at the examination for the first issue of a medical certificate, then every 5 years until age 30, every 2 years until age 40, annually until age 50, and at all revalidation or renewal examinations thereafter; (ii) for a Class 2 medical certificate, at the first examination after age 40 and then every 2 years after age 50. (2) Extended cardiovascular assessment shall be required when clinically indicated. (3) For a Class 1 medical certificate, an extended cardiovascular assessment shall be completed at the first revalidation or renewal examination after age 65 and every 4 years thereafter. (4) For a Class 1 medical certificate, estimation of serum lipids, including cholesterol, shall be required at the examination for the first issue of a medical certificate, and at the first examination after having reached the age of 40. (b) Cardiovascular System  General (1) Applicants shall not suffer from any cardiovascular disorder which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (2) Applicants for a Class 1 medical certificate with any of the following conditions shall be assessed as unfit: (i) aneurysm of the thoracic or supra-renal abdominal aorta, before or after surgery; (ii) significant functional abnormality of any of the heart valves; (iii) heart or heart/lung transplantation. (3) Applicants for a Class 1 medical certificate with an established history or diagnosis of any of the following conditions shall be referred to the licensing authority: (i) peripheral arterial disease before or after surgery; (ii) aneurysm of the abdominal aorta, before or after surgery; (iii) functionally insignificant cardiac valvular abnormalities; (iv) after cardiac valve surgery; (v) abnormality of the pericardium, myocardium or endocardium; (vi) congenital abnormality of the heart, before or after corrective surgery; (vii) recurrent vasovagal syncope; (viii) arterial or venous thrombosis; (ix) pulmonary embolism; (x) cardiovascular condition requiring systemic anticoagulant therapy. (4) Applicants for a Class 2 medical certificate with an established diagnosis of one of the conditions specified in (2) and (3) above shall be assessed by a cardiologist before a fit assessment can be considered in consultation with the licensing authority. (c) Blood Pressure (1) The blood pressure shall be recorded at each examination. (2) The applicants blood pressure shall be within normal limits. (3) Applicants for a Class 1 medical certificate: (i) with symptomatic hypotension; or (ii) whose blood pressure at examination consistently exceeds 160 mmHg systolic and/or 95 mmHg diastolic, with or without treatment; shall be assessed as unfit. (4) The initiation of medication for the control of blood pressure shall require a period of temporary suspension of the medical certificate to establish the absence of significant side effects. (d) Coronary Artery Disease (1) Applicants for a Class 1 medical certificate with: (i) suspected myocardial ischaemia; (ii) asymptomatic minor coronary artery disease requiring no anti-anginal treatment; shall be referred to the licensing authority and undergo cardiological evaluation to exclude myocardial ischaemia before a fit assessment can be considered. (2) Applicants for a Class 2 medical certificate with any of the conditions detailed in (1) shall undergo cardiological evaluation before a fit assessment can be considered. (3) Applicants with any of the following conditions shall be assessed as unfit: (i) myocardial ischaemia; (ii) symptomatic coronary artery disease; (iii) symptoms of coronary artery disease controlled by medication. (4) Applicants for the initial issue of a Class 1 medical certificate with a history or diagnosis of any of the following conditions shall be assessed as unfit: (i) myocardial ischaemia; (ii) myocardial infarction; (iii) revascularisation for coronary artery disease. (5) Applicants for a Class 2 medical certificate who are asymptomatic following myocardial infarction or surgery for coronary artery disease shall undergo satisfactory cardiological evaluation before a fit assessment can be considered in consultation with the licensing authority. Applicants for the revalidation of a Class 1 medical certificate shall be referred to the licensing authority. (e) Rhythm/Conduction Disturbances (1) Applicants for a Class 1 medical certificate shall be referred to the licensing authority when they have any significant disturbance of cardiac conduction or rhythm, including any of the following: (i) disturbance of supraventricular rhythm, including intermittent or established sinoatrial dysfunction, atrial fibrillation and/or flutter and asymptomatic sinus pauses; (ii) complete left bundle branch block; (iii) Mobitz type 2 atrioventricular block; (iv) broad and/or narrow complex tachycardia; (v) ventricular pre-excitation; (vi) asymptomatic QT prolongation; (vii) Brugada pattern on electrocardiography. (2) Applicants for a Class 2 medical certificate with any of the conditions detailed in (1) shall undergo satisfactory cardiological evaluation before a fit assessment in consultation with the licensing authority can be considered. (3) Applicants with any of the following: (i) incomplete bundle branch block; (ii) complete right bundle branch block; (iii) stable left axis deviation; (iv) asymptomatic sinus bradycardia; (v) asymptomatic sinus tachycardia; (vi) asymptomatic isolated uniform supra-ventricular or ventricular ectopic complexes; (vii) first degree atrioventricular block; (viii) Mobitz type 1 atrioventricular block; may be assessed as fit in the absence of any other abnormality and subject to satisfactory cardiological evaluation. (4) Applicants with a history of: (i) ablation therapy; (ii) pacemaker implantation; shall undergo satisfactory cardiovascular evaluation before a fit assessment can be considered. Applicants for a Class 1 medical certificate shall be referred to the licensing authority. Applicants for a Class 2 medical certificate shall be assessed in consultation with the licensing authority. (5) Applicants with any of the following conditions shall be assessed as unfit: (i) symptomatic sinoatrial disease; (ii) complete atrioventricular block; (iii) symptomatic QT prolongation; (iv) an automatic implantable defibrillating system; (v) a ventricular anti-tachycardia pacemaker. MED.B.015 Respiratory System (a) Applicants with significant impairment of pulmonary function shall be assessed as unfit. A fit assessment may be considered once pulmonary function has recovered and is satisfactory. (b) For a Class 1 medical certificate, applicants are required to undertake pulmonary function tests at the initial examination and on clinical indication. (c) For a Class 2 medical certificate, applicants are required to undertake pulmonary function tests on clinical indication. (d) Applicants with a history or established diagnosis of: (1) asthma requiring medication; (2) active inflammatory disease of the respiratory system; (3) active sarcoidosis; (4) pneumothorax; (5) sleep apnoea syndrome; (6) major thoracic surgery; (7) pneumonectomy; shall undergo respiratory evaluation with a satisfactory result before a fit assessment can be considered. Applicants with an established diagnosis of the conditions specified in (3) and (5) shall undergo satisfactory cardiological evaluation before a fit assessment can be considered. (e) Aero-medical assessment: (1) applicants for a Class 1 medical certificate with any of the conditions detailed in (d) above shall be referred to the licensing authority; (2) applicants for a Class 2 medical certificate with any of the conditions detailed in (d) above shall be assessed in consultation with the licensing authority. (f) Applicants for a Class 1 medical certificate who have undergone a total pneumonectomy shall be assessed as unfit. MED.B.020 Digestive System (a) Applicants shall not possess any functional or structural disease of the gastro-intestinal tract or its adnexa which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) Applicants with any sequelae of disease or surgical intervention in any part of the digestive tract or its adnexa likely to cause incapacitation in flight, in particular any obstruction due to stricture or compression shall be assessed as unfit. (c) Applicants shall be free from herniae that might give rise to incapacitating symptoms. (d) Applicants with disorders of the gastro-intestinal system including: (1) recurrent dyspeptic disorder requiring medication; (2) pancreatitis; (3) symptomatic gallstones; (4) an established diagnosis or history of chronic inflammatory bowel disease; (5) after surgical operation on the digestive tract or its adnexa, including surgery involving total or partial excision or a diversion of any of these organs; shall be assessed as unfit. A fit assessment may be considered after successful treatment or full recovery after surgery and subject to satisfactory gastroenterological evaluation. (e) Aero-medical assessment: (1) applicants for a Class 1 medical certificate with the diagnosis of the conditions specified in (2), (4) and (5) shall be referred to the licensing authority; (2) fitness of Class 2 applicants with pancreatitis shall be assessed in consultation with the licensing authority. MED.B.025 Metabolic and Endocrine Systems (a) Applicants shall not possess any functional or structural metabolic, nutritional or endocrine disorder which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) Applicants with metabolic, nutritional or endocrine dysfunction may be assessed as fit subject to demonstrated stability of the condition and satisfactory aero-medical evaluation. (c) Diabetes mellitus (1) Applicants with diabetes mellitus requiring insulin shall be assessed as unfit. (2) Applicants with diabetes mellitus not requiring insulin shall be assessed as unfit unless it can be demonstrated that blood sugar control has been achieved. (d) Aero-medical assessment: (1) applicants for a Class 1 medical certificate requiring medication other than insulin for blood sugar control shall be referred to the licensing authority; (2) fitness of Class 2 applicants requiring medication other than insulin for blood sugar control shall be assessed in consultation with the licensing authority. MED.B.030 Haematology (a) Applicants shall not possess any haematological disease which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) For a Class 1 medical certificate, haemoglobin shall be tested at each examination for the issue of a medical certificate. (c) Applicants with a haematological condition, such as: (1) coagulation, haemorragic or thrombotic disorder; (2) chronic leukaemia; may be assessed as fit subject to satisfactory aeromedical evaluation. (d) Aero-medical assessment: (1) applicants for a Class 1 medical certificate with one of the conditions specified in (c) above shall be referred to the licensing authority; (2) fitness of Class 2 applicants with one of the conditions specified in (c) above shall be assessed in consultation with the licensing authority. (e) Class 1 applicants with one of the haematological conditions specified below shall be referred to the licensing authority: (1) abnormal haemoglobin, including, but not limited to anaemia, polycythaemia or haemoglobinopathy; (2) significant lymphatic enlargement; (3) enlargement of the spleen. MED.B.035 Genitourinary System (a) Applicants shall not possess any functional or structural disease of the renal or genito-urinary system or its adnexa which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) Urinalysis shall form part of every aero-medical examination. The urine shall contain no abnormal element considered to be of pathological significance. (c) Applicants with any sequela of disease or surgical procedures on the kidneys or the urinary tract likely to cause incapacitation, in particular any obstruction due to stricture or compression shall be assessed as unfit. (d) Applicants with a genitourinary disorder, such as: (1) renal disease; (2) one or more urinary calculi, or a history of renal colic; may be assessed as fit subject to satisfactory renal/urological evaluation. (e) Applicants who have undergone a major surgical operation in the urinary apparatus involving a total or partial excision or a diversion of its organs shall be assessed as unfit and be re-assessed after full recovery before a fit assessment can be considered. Applicants for a Class 1 medical certificate shall be referred to the licensing authority for the re-assessment. MED.B.040 Infectious Disease (a) Applicants shall have no established medical history or clinical diagnosis of any infectious disease which is likely to interfere with the safe exercise of the privileges of the applicable licence held. (b) Applicants who are HIV positive may be assessed as fit subject to satisfactory aero-medical evaluation. Applicants for a Class 1 medical certificate shall be referred to the licensing authority. MED.B.045 Obstetrics and Gynaecology (a) Applicants shall not possess any functional or structural obstetric or gynaecological condition which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) Applicants who have undergone a major gynaecological operation shall be assessed as unfit until full recovery. (c) Pregnancy (1) In the case of pregnancy, if the AeMC or AME considers that the licence holder is fit to exercise her privileges, he/she shall limit the validity period of the medical certificate to the end of the 26th week of gestation. After this point, the certificate shall be suspended. The suspension shall be lifted after full recovery following the end of the pregnancy. (2) Holders of Class 1 medical certificates shall only exercise the privileges of their licences until the 26th week of gestation with an OML. Notwithstanding MED. B.001 in this case, the OML may be imposed and removed by the AeMC or AME. MED.B.050 Musculoskeletal System (a) Applicants shall not possess any abnormality of the bones, joints, muscles or tendons, congenital or acquired which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) An applicant shall have sufficient sitting height, arm and leg length and muscular strength for the safe exercise of the privileges of the applicable licence(s). (c) An applicant shall have satisfactory functional use of the musculoskeletal system to enable the safe exercise of the privileges of the applicable licence(s). Fitness of the applicants shall be assessed in consultation with the licensing authority. MED.B.055 Psychiatry (a) Applicants shall have no established medical history or clinical diagnosis of any psychiatric disease or disability, condition or disorder, acute or chronic, congenital or acquired, which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) Applicants with a mental or behavioural disorder due to alcohol or other use or abuse of psychotropic substances shall be assessed as unfit pending recovery and freedom from substance use and subject to satisfactory psychiatric evaluation after successful treatment. Applicants for a Class 1 medical certificate shall be referred to the licensing authority. Fitness of Class 2 applicants shall be assessed in consultation with the licensing authority. (c) Applicants with a psychiatric condition such as: (1) mood disorder; (2) neurotic disorder; (3) personality disorder; (4) mental or behavioural disorder; shall undergo satisfactory psychiatric evaluation before a fit assessment can be made. (d) Applicants with a history of a single or repeated acts of deliberate self-harm shall be assessed as unfit. Applicants shall undergo satisfactory psychiatric evaluation before a fit assessment can be considered. (e) Aero-medical assessment: (1) applicants for a Class 1 medical certificate with one of the conditions detailed in (b), (c) or (d) above shall be referred to the licensing authority; (2) fitness of Class 2 applicants with one of the conditions detailed in (b), (c) or (d) above shall be assessed in consultation with the licensing authority. (f) Applicants with an established history or clinical diagnosis of schizophrenia, schizotypal or delusional disorder shall be assessed as unfit. MED.B.060 Psychology (a) Applicants shall have no established psychological deficiencies, which are likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) A psychological evaluation may be required as part of, or complementary to, a specialist psychiatric or neurological examination. MED.B.065 Neurology (a) Applicants shall have no established medical history or clinical diagnosis of any neurological condition which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) Applicants with an established history or clinical diagnosis of: (1) epilepsy; (2) recurring episodes of disturbance of consciousness of uncertain cause; shall be assessed as unfit. (c) Applicants with an established history or clinical diagnosis of: (1) epilepsy without recurrence after age 5; (2) epilepsy without recurrence and off all treatment for more than 10 years; (3) epileptiform EEG abnormalities and focal slow waves; (4) progressive or non-progressive disease of the nervous system; (5) a single episode of disturbance of consciousness of uncertain cause; (6) loss of consciousness after head injury; (7) penetrating brain injury; (8) spinal or peripheral nerve injury; shall undergo further evaluation before a fit assessment can be considered. Applicants for a Class 1 medical certificate shall be referred to the licensing authority. Fitness of Class 2 applicants shall be assessed in consultation with the licensing authority. MED.B.070 Visual System (a) Applicants shall not possess any abnormality of the function of the eyes or their adnexa or any active pathological condition, congenital or acquired, acute or chronic, or any sequelae of eye surgery or trauma, which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) Examination (1) For a Class 1 medical certificate: (i) a comprehensive eye examination shall form part of the initial examination and be undertaken periodically depending on the refraction and the functional performance of the eye; and (ii) a routine eye examination shall form part of all revalidation and renewal examinations. (2) For a Class 2 medical certificate: (i) a routine eye examination shall form part of the initial and all revalidation and renewal examinations; and (ii) a comprehensive eye examination shall be undertaken when clinically indicated. (c) Distant visual acuity, with or without correction, shall be: (1) in the case of Class 1 medical certificates, 6/9 (0,7) or better in each eye separately and visual acuity with both eyes shall be 6/6 (1,0) or better; (2) in the case of Class 2 medical certificates, 6/12 (0,5) or better in each eye separately and visual acuity with both eyes shall be 6/9 (0,7) or better. An applicant with substandard vision in one eye may be assessed as fit in consultation with the licensing authority subject to satisfactory ophthalmic assessment; (3) applicants for an initial Class 1 medical certificate with substandard vision in one eye shall be assessed as unfit. At revalidation, applicants with acquired substandard vision in one eye shall be referred to the licensing authority and may be assessed as fit if it is unlikely to interfere with safe exercise of the licence held. (d) An applicant shall be able to read an N5 chart (or equivalent) at 30-50 cm and an N14 chart (or equivalent) at 100 cm, with correction, if prescribed. (e) Applicants for a Class 1 medical certificate shall be required to have normal fields of vision and normal binocular function. (f) Applicants who have undergone eye surgery may be assessed as fit subject to satisfactory ophthalmic evaluation. (g) Applicants with a clinical diagnosis of keratoconus may be assessed as fit subject to a satisfactory examination by an ophthalmologist. Applicants for a Class 1 medical certificate shall be referred to the licensing authority. (h) Applicants with: (1) astigmatism; (2) anisometropia; may be assessed as fit subject to satisfactory ophthalmic evaluation. (i) Applicants with diplopia shall be assessed as unfit. (j) Spectacles and contact lenses. If satisfactory visual function is achieved only with the use of correction: (1) (i) for distant vision, spectacles or contact lenses shall be worn whilst exercising the privileges of the applicable licence(s); (ii) for near vision, a pair of spectacles for near use shall be kept available during the exercise of the privileges of the licence; (2) a spare set of similarly correcting spectacles shall be readily available for immediate use whilst exercising the privileges of the applicable licence(s); (3) the correction shall provide optimal visual function, be well-tolerated and suitable for aviation purposes; (4) if contact lenses are worn, they shall be for distant vision, monofocal, non-tinted and well tolerated; (5) applicants with a large refractive error shall use contact lenses or high-index spectacle lenses; (6) no more than one pair of spectacles shall be used to meet the visual requirements; (7) orthokeratological lenses shall not be used. MED.B.075 Colour vision (a) Applicants shall be required to demonstrate the ability to perceive readily the colours that are necessary for the safe performance of duties. (b) Examination (1) Applicants shall pass the Ishihara test for the initial issue of a medical certificate. (2) Applicants who fail to pass in the Ishihara test shall undergo further colour perception testing to establish whether they are colour safe. (c) In the case of Class 1 medical certificates, applicants shall have normal perception of colours or be colour safe. Applicants who fail further colour perception testing shall be assessed as unfit. Applicants for a Class 1 medical certificate shall be referred to the licensing authority. (d) In the case of Class 2 medical certificates, when the applicant does not have satisfactory perception of colours, his/her flying privileges shall be limited to daytime only. MED.B.080 Otorhino-laryngology (a) Applicants shall not possess any abnormality of the function of the ears, nose, sinuses or throat, including oral cavity, teeth and larynx, or any active pathological condition, congenital or acquired, acute or chronic, or any sequelae of surgery or trauma which is likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) Hearing shall be satisfactory for the safe exercise of the privileges of the applicable licence(s). (c) Examination (1) Hearing shall be tested at all examinations. (i) In the case of Class 1 medical certificates and Class 2 medical certificates, when an instrument rating is to be added to the licence held, hearing shall be tested with pure tone audiometry at the initial examination and, at subsequent revalidation or renewal examinations, every 5 years until the age 40 and every 2 years thereafter. (ii) When tested on a pure-tone audiometer, initial applicants shall not have a hearing loss of more than 35 dB at any of the frequencies 500, 1 000 or 2 000 Hz, or more than 50 dB at 3 000 Hz, in either ear separately. Applicants for revalidation or renewal, with greater hearing loss shall demonstrate satisfactory functional hearing ability. (iii) Applicants with hypoacusis shall demonstrate satisfactory functional hearing ability. (2) A comprehensive ear, nose and throat examination shall be undertaken for the initial issue of a Class 1 medical certificate and periodically thereafter when clinically indicated. (d) Applicants for a Class 1 medical certificate with: (1) an active pathological process, acute or chronic, of the internal or middle ear; (2) unhealed perforation or dysfunction of the tympanic membrane(s); (3) disturbance of vestibular function; (4) significant restriction of the nasal passages; (5) sinus dysfunction; (6) significant malformation or significant, acute or chronic infection of the oral cavity or upper respiratory tract; (7) significant disorder of speech or voice; shall undergo further medical examination and assessment to establish that the condition does not interfere with the safe exercise of the privileges of the licence held. (e) Aero-medical assessment: (1) applicants for a Class 1 medical certificate with the disturbance of vestibular function shall be referred to the licensing authority; (2) fitness of Class 2 applicants with the disturbance of vestibular function shall be assessed in consultation with the licensing authority. MED.B.085 Dermatology Applicants shall have no established dermatological condition likely to interfere with the safe exercise of the privileges of the applicable licence(s) held. MED.B.090 Oncology (a) Applicants shall have no established primary or secondary malignant disease likely to interfere with the safe exercise of the privileges of the applicable licence(s). (b) After treatment for malignant disease, applicants shall undergo satisfactory oncological evaluation before a fit assessment can be made. Class 1 applicants shall be referred to the licensing authority. Fitness of Class 2 applicants shall be assessed in consultation with the licensing authority. (c) Applicants with an established history or clinical diagnosis of intracerebral malignant tumour shall be assessed as unfit. SECTION 3 Specific requirements for LAPL medical certificates MED.B.095 Medical examination and/or assessment of applicants for LAPL medical certificates (a) An applicant for an LAPL medical certificate shall be assessed based on aero-medical best practice. (b) Special attention shall be given to the applicants complete medical history. (c) The initial assessment, all subsequent re-assessments after age 50 and assessments in cases where the medical history of the applicant is not available to the examiner shall include at least the following: (1) clinical examination; (2) blood pressure; (3) urine test; (4) vision; (5) hearing ability. (d) After the initial assessment, subsequent re-assessments until age 50 shall include: (1) an assessment of the LAPL holders medical history; and (2) the items under paragraph (c) as deemed necessary by the AeMC, AME or GMP in accordance with aero-medical best practice. SUBPART C REQUIREMENTS FOR MEDICAL FITNESS OF CABIN CREW SECTION 1 General requirements MED.C.001 General Cabin crew members shall only perform the duties and responsibilities required by aviation safety rules on an aircraft if they comply with the applicable requirements of this Part. MED.C.005 Aero-medical assessments (a) Cabin crew members shall undergo aero-medical assessments to verify that they are free from any physical or mental illness which might lead to incapacitation or an inability to perform their assigned safety duties and responsibilities. (b) Each cabin crew member shall undergo an aero-medical assessment before being first assigned to duties on an aircraft, and after that at intervals of maximum 60 months. (c) Aero-medical assessments shall be conducted by an AME, AeMC, or by an OHMP if the requirements of MED.D.040 are complied with. SECTION 2 Requirements for aero-medical assessment of cabin crew MED.C.020 General Cabin crew members shall be free from any: (a) abnormality, congenital or acquired; (b) active, latent, acute or chronic disease or disability; (c) wound, injury or sequelae from operation; and (d) effect or side effect of any prescribed or non-prescribed therapeutic, diagnostic or preventive medication taken that would entail a degree of functional incapacity which might lead to incapacitation or an inability to discharge their safety duties and responsibilities. MED.C.025 Content of aero-medical assessments (a) An initial aero-medical assessment shall include at least: (1) an assessment of the applicant cabin crew members medical history; and (2) a clinical examination of the following: (i) cardiovascular system; (ii) respiratory system; (iii) musculoskeletal system; (iv) otorhino-laryngology; (v) visual system; and (vi) colour vision. (b) Each subsequent aero-medical re-assessment shall include: (1) an assessment of the cabin crew members medical history; and (2) a clinical examination if deemed necessary in accordance with aero-medical best practice. (c) For the purpose of (a) and (b), in case of any doubt or if clinically indicated, a cabin crew members aero-medical assessment shall also include any additional medical examination, test or investigation that are considered necessary by the AME, AeMC or OHMP. SECTION 3 Additional requirements for applicants for, or holders of, a cabin crew attestation MED.C.030 Cabin crew medical report (a) After completion of each aero-medical assessment, applicants for, and holders of, a cabin crew attestation: (1) shall be provided with a cabin crew medical report by the AME, AeMC or OHMP; and (2) shall provide the related information, or a copy of their cabin crew medical report to the operator(s) employing their services. (b) Cabin crew medical report A cabin crew medical report shall indicate the date of the aero-medical assessment, whether the cabin crew member has been assessed fit or unfit, the date of the next required aero-medical assessment and, if applicable, any limitation(s). Any other elements shall be subject to medical confidentiality in accordance with MED.A.015. MED.C.035 Limitations (a) If holders of a cabin crew attestation do not fully comply with the medical requirements specified in Section 2, the AME, AeMC or OHMP shall consider whether they may be able to perform cabin crew duties safely if complying with one or more limitations. (b) Any limitation(s) to the exercise of the privileges granted by the cabin crew attestation shall be specified on the cabin crew medical report and shall only be removed by an AME, AeMC or by an OHMP in consultation with an AME. SUBPART D AERO-MEDICAL EXAMINERS (AME), GENERAL MEDICAL PRACTITIONERS (GMP), OCCUPATIONAL HEALTH MEDICAL PRACTITIONERS (OHMP) SECTION 1 Aero-Medical Examiners MED.D.001 Privileges (a) The privileges of an AME are to issue, revalidate and renew Class 2 medical certificates and LAPL medical certificates, and to conduct the relevant medical examinations and assessments. (b) Holders of an AME certificate may apply for an extension of their privileges to include medical examinations for the revalidation and renewal of Class 1 medical certificates, if they comply with the requirements in MED.D.015. (c) The scope of the privileges of the AME, and any condition thereof, shall be specified in the certificate. (d) Holders of a certificate as an AME shall not undertake aero-medical examinations and assessments in a Member State other than the Member State that issued their certificate as an AME, unless they have: (1) been granted access by the host Member State to exercise their professional activities as a specialised doctor; (2) informed the competent authority of the host Member State of their intention to conduct aero-medical examinations and assessments and to issue medical certificates within the scope of their privileges as AME; and (3) received a briefing from the competent authority of the host Member State. MED.D.005 Application (a) Application for a certificate as an AME shall be made in a form and manner specified by the competent authority. (b) Applicants for an AME certificate shall provide the competent authority with: (1) personal details and professional address; (2) documentation demonstrating that they comply with the requirements established in MED.D.010, including a certificate of completion of the training course in aviation medicine appropriate to the privileges they apply for; (3) a written declaration that the AME will issue medical certificates on the basis of the requirements of this Part. (c) When the AME undertakes aero-medical examinations in more than one location, they shall provide the competent authority with relevant information regarding all practice locations. MED.D.010 Requirements for the issue of an AME certificate Applicants for an AME certificate with the privileges for the initial issue, revalidation and renewal of Class 2 medical certificates shall: (a) be fully qualified and licensed for the practice of medicine and hold a Certificate of Completion of specialist training; (b) have undertaken a basic training course in aviation medicine; (c) demonstrate to the competent authority that they: (1) have adequate facilities, procedures, documentation and functioning equipment suitable for aero-medical examinations; and (2) have in place the necessary procedures and conditions to ensure medical confidentiality. MED.D.015 Requirements for the extension of privileges Applicants for an AME certificate extending their privileges to the revalidation and renewal of Class 1 medical certificates shall hold a valid certificate as an AME and have: (a) conducted at least 30 examinations for the issue, revalidation or renewal of Class 2 medical certificates over a period of no more than 5 years preceding the application; (b) undertaken an advanced training course in aviation medicine; and (c) undergone practical training at an AeMC or under supervision of the licensing authority. MED.D.020 Training courses in aviation medicine (a) Training courses in aviation medicine shall be approved by the competent authority of the Member State where the organisation providing it has its principal place of business. The organisation providing the course shall demonstrate that the course syllabus is adequate and that the persons in charge of providing the training have adequate knowledge and experience. (b) Except in the case of refresher training, the courses shall be concluded by a written examination on the subjects included in the course content. (c) The organisation providing the course shall issue a certificate of completion to applicants when they have obtained a pass in the examination. MED.D.025 Changes to the AME certificate (a) AMEs shall notify the competent authority of the following changes which could affect their certificate: (1) the AME is subject to disciplinary proceedings or investigation by a medical regulatory body; (2) there are any changes to the conditions on which the certificate was granted, including the content of the statements provided with the application; (3) the requirements for the issue are no longer met; (4) there is a change of aero-medical examiners practice location(s) or correspondence address. (b) Failure to inform the competent authority shall result in the suspension or revocation of the privileges of the certificate, on the basis of the decision of the competent authority that suspends or revokes the certificate. MED.D.030 Validity of AME certificates An AME certificate shall be issued for a period not exceeding 3 years. It shall be revalidated subject to the holder: (a) continuing to fulfil the general conditions required for medical practice and maintaining registration as a medical practitioner according to national law; (b) undertaking refresher training in aviation medicine within the last 3 years; (c) having performed at least 10 aero-medical examinations every year; (d) remaining in compliance with the terms of their certificate; and (e) exercising their privileges in accordance with this Part. SECTION 2 General Medical Practitioners (GMPs) MED.D.035 Requirements for general medical practitioners (a) GMPs shall act as AMEs for issuing LAPL medical certificates only: (1) if they exercise their activity in a Member State where GMPs have appropriate access to the full medical records of applicants; and (2) in accordance with any additional requirements established under national law. (b) In order to issue LAPL medical certificates, general medical practitioners (GMP) shall be fully qualified and licensed for the practice of medicine in accordance with national law. (c) GMPs acting as AMEs shall notify their activity to the competent authority. SECTION 3 Occupational Health Medical Practitioners (OHMP) MED.D.040 Requirements for occupational health medical practitioners OHMPs shall only conduct aero-medical assessments of cabin crew if: (a) the competent authority is satisfied that the relevant national occupational health system can ensure compliance with the applicable requirements of this Part; (b) they are licensed in the practice of medicine and qualified in occupational medicine in accordance with national law; and (c) have acquired knowledge in aviation medicine as relevant to the operating environment of cabin crew.